 



Exhibit 10.4

$167,100,000

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of March 27, 2003

Among

CHIQUITA BRANDS, INC.

and ATCON FINANZ, INC.

as Borrowers,

EACH OF THE LENDERS
INITIALLY A SIGNATORY HERETO,
TOGETHER WITH THOSE ASSIGNEES
PURSUANT TO SECTION 14.6 HEREOF,

as Lenders,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Lead Arranger and Syndication Agent

and

FOOTHILL CAPITAL CORPORATION,

as Administrative Agent

CONFORMED TO INCORPORATE AMENDMENTS THROUGH MAY 27, 2002,
PURSUANT TO FIRST AMENDMENT AND FIRST LIMITED WAIVER TO SECOND
AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS OF MAY 22, 2003

 



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT

          THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT is entered into as
of March 27, 2003 among CHIQUITA BRANDS, INC., a Delaware corporation (“CBI”),
Atcon Finanz, Inc., a Delaware corporation (“Atcon”) (each of CBI and Atcon
being a “Borrower” and collectively the “Borrowers”), each of the lenders
identified as Lenders on Schedule 1.1A hereto (together with each of their
successors and assigns, referred to individually as a “Lender” and,
collectively, as the “Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells
Fargo”), acting as lead arranger and syndication agent, and FOOTHILL CAPITAL
CORPORATION (“Foothill”), acting administrative agent in the manner and to the
extent described in Article XIII hereof (in such capacity, the “Agent”).

W I T N E S S E T H:

          WHEREAS, CBI, the Lender (as defined therein) and the Agent entered
into that certain Amended and Restated Credit Agreement dated as of March 6,
2002 (as amended or otherwise modified to date, the “Amended and Restated Credit
Agreement”) which amended and restated that certain Credit Agreement dated as of
March 7, 2001 (the “Original Credit Agreement”) pursuant to which (i) the
Lenders have made a term loan facility available to CBI having a current
aggregate principal outstanding amount of $50,100,000 maturing on June 7, 2004
and (ii) the Lenders have provided a revolving credit facility (including letter
of credit subfacility) to CBI in an aggregate principal amount, after giving
effect to reductions made through the date hereof, not to exceed $122,100,000 at
any time outstanding;

          WHEREAS, the Borrowers desire that the Lenders increase the principal
amount of credit available to the Borrowers to $187,100,000 by adding a new term
loan in the principal amount of $65,000,000 to be provided to Atcon to fund the
German Financing (as defined herein), and the Lenders are willing to provide the
Borrowers with Loans in such amounts upon the terms and conditions set forth
herein;

          WHEREAS, the Borrowers and each Secured Credit Party desire to secure
all of the obligations under the Credit Documents by providing a security
interest and lien on all of Atcon’s personal property (to secure the obligations
of Atcon) and by continuing the prior grant of a security interest in and lien
upon all of CBI’s and each Secured Credit Party’s existing and after-acquired
personal property to the Agent, all for the benefit of the Agent and the
Lenders; and

          WHEREAS, the Borrowers, the Lenders and the Agent now desire to amend
and restate the Amended and Restated Credit Agreement to, among other things,
accomplish the matters set forth above on the terms and subject to the
conditions set forth herein.

 



--------------------------------------------------------------------------------



 



          NOW, THEREFORE, the Borrowers, the Lenders and the Agent hereby agree
as follows:

ARTICLE I.

DEFINITIONS



  1.1   General Definitions.

          As used herein, the following terms shall have the meanings herein
specified:

          “Ableco” shall mean Ableco Finance LLC.

          “Account Designation Letter” shall mean a letter in the form of
Exhibit I attached hereto.

          “Accounts” shall mean all of CBI’s “accounts” (as defined in the
Code), whether now existing or existing in the future, including, without
limitation, all (i) accounts receivable (whether or not specifically listed on
schedules furnished to the Agent), including, without limitation, all accounts
created by or arising from all of CBI’s sales of goods or rendition of services
made under any of CBI’s trade names or styles, or through any of CBI’s
divisions; (ii) unpaid seller’s rights (including rescission, replevin,
reclamation and stopping in transit) relating to the foregoing or arising
therefrom, (iii) rights to any goods represented by any of the foregoing,
including returned or repossessed goods; (iv) reserves and credit balances held
by CBI with respect to any such accounts receivable or account debtors;
(v) supporting obligations (including guarantees or collateral) for any of the
foregoing; and (vi) insurance policies or rights relating to any of the
foregoing.

          “Acknowledgement Agreements” shall mean the Acknowledgment Agreements,
substantially in the form of Exhibit A hereto, between CBI’s warehousemen,
fillers, packers and processors and the Agent, in each case acknowledging and
agreeing, among other things, (A) that such warehousemen, fillers, packers and
processors do not have any Liens on any of the property of CBI or any Subsidiary
and (B) to the collateral assignment by CBI to the Agent of its interest in the
contracts with each of such warehousemen, fillers, packers and processors.

          “Acquired Company” shall mean the Person (or the assets or business
thereof) which is acquired pursuant to an Acquisition.

          “Acquisition” shall mean (i) the purchase of the Capital Stock of a
Person, (ii) the purchase of all or a substantial portion of the assets or
business of any Person or (iii) the merger or consolidation with a Person in
which CBI or a Subsidiary shall be the surviving or resulting corporation.

          “Acquisition Documents” shall mean any agreement pursuant to which an
Acquisition is made in accordance with the terms hereof, including the exhibits
and schedules thereto, and all agreements, documents and instruments executed
and delivered pursuant thereto or in connection therewith.

2



--------------------------------------------------------------------------------



 



          “Affiliate” shall mean any entity which directly or indirectly
controls, is controlled by, or is under common control with, CBI or any
Subsidiary of CBI. For purposes of this definition, “control” shall mean the
possession, directly or indirectly, of the power to (i) vote ten percent (10%)
or more of the securities having ordinary voting power for the election of
directors of such Person, or (ii) direct or cause the direction of management
and policies of a business, whether through the ownership of voting securities,
by contract or otherwise and either alone or in conjunction with others or any
group.

          “Agent” shall mean Foothill as Agent under the Amended and Restated
Credit Agreement and as provided in the preamble to this Credit Agreement or any
successor to Foothill.

          “Agent Bank Account” shall have the meaning given to such term in
Section 7.18(a).

          “Agent’s Fees” shall mean the fees payable by CBI and Atcon to the
Agent as described in the Fee Letter.

          “Aggregate Required Lenders” shall mean, at any time, (a) if the
Existing Commitments have not been terminated, Lenders holding at least
sixty-six and two-thirds percent (66 2/3%) of the sum of the Existing
Commitments and the outstanding Term B Loans or (b) if the Existing Commitments
have been terminated, Lenders holding at least sixty-six and two-thirds percent
(66 2/3%) of the sum of the outstanding Loans and the outstanding Letter of
Credit Obligations and participation interests (including the participation
interests of the Issuing Bank in any Letters of Credit); provided, however, that
such Lenders must be in compliance with their obligations hereunder (as
determined by the Agent).

          “Aggregation Date” shall have the meaning given to such term in
Section 9.3.

          “Allocated CBII Overhead” shall mean the following overhead and
disbursements of CBII, but only to the extent that they are allocated to CBI or
any of its consolidated Subsidiaries: salaries, pension and benefit expenses,
taxes (other than taxes on income or revenue), insurance costs, legal expenses,
communication and maintenance fees, travel expenses, outside accounting fees,
headquarter office expenses, deferred compensation and non-contractual severance
expenses and principal, interest and other fees related to any Indebtedness.

          “Amended and Restated Credit Agreement” shall have the meaning given
to such term in the recitals to this Credit Agreement.

          “Applicable Prepayment Premium” means, as of any date of
determination, an amount equal to one-tenth of one percent (0.1%) of the Maximum
Credit Line as of the Closing Date for each full or partial month remaining from
the date of payment until the Maturity Date. In the event of an early
termination of this Credit Agreement and a prepayment in full of all of the
Obligations from a Qualified Refinancing, the amount of the Applicable
Prepayment Premium determined hereunder shall be reduced by a percentage equal
to the amount of the sum of the Existing Commitments and the outstanding Term B
Loans which are held by those Lenders that participate in the Qualified
Refinancing divided by the sum of all Existing Commitments and all outstanding
Term B Loans, and the amount of such Applicable

3



--------------------------------------------------------------------------------



 



Prepayment Premium (as so reduced) shall be allocated to the Lenders not
participating in such replacement credit facility.

          “Appraisal” shall mean (i) that certain Trademarks and Tradenames
Valuation dated March 27, 2002 performed by Daley-Hodkin Appraisal Corporation
relating to Chiquita Brands International, Inc. or (ii) after the receipt by the
Lenders of a new or updated valuation appraisal, such new or updated appraisal.

          “Asset Disposition” shall mean the disposition (other than (i) a
disposition described in clauses (a), (b), (c), (g), (j) or (k) of Section 9.3,
(ii) a disposition described in clause (d) of Section 9.3 to the extent that Net
Cash Proceeds are reinvested or used as set forth therein, (iii) Specified Asset
Dispositions, (iv) a disposition described in clauses (h) or (i) of Section 9.3
to the extent that Net Cash Proceeds are reinvested or used as set forth
therein, and (v) any disposition of intellectual property rights pursuant to the
Trademark License Agreement) of any or all of the assets (including, without
limitation, the Capital Stock of CBI or its Subsidiaries) of CBI or its
Subsidiaries, whether by sale, lease, transfer or otherwise, in a single
transaction, or in a series of related transactions in any consecutive twelve
(12) month period beginning on or after the Original Closing Date (a) that have
a fair market value in the aggregate in excess of $1,000,000 or (b) for Net Cash
Proceeds in the aggregate in excess of $1,000,000.

          “Asset Loss” shall have the meaning given to such term in
Section 7.10.

          “Assignment and Acceptance” shall mean an assignment and acceptance
entered into by an assigning Lender and an assignee Lender, accepted by the
Agent, in accordance with Section 14.6(g), in the form attached hereto as
Exhibit B.

          “Atcon” shall have the meaning given to such term in the preamble of
this Credit Agreement.

          “Atlanta” shall mean ATLANTA Aktiengesellschaft.

          “Availability” shall mean an amount equal to the difference of (i) the
Revolving Credit Borrowing Base minus (ii) the sum of (a) the outstanding amount
of Revolving Loans and Letter of Credit Obligations plus (b) the aggregate
amount, if any, of all trade payables of CBI and the other Credit Parties (other
than members of the Chiquita Fresh German Group) aged in excess of historical
levels with respect thereto and all book overdrafts in excess of historical
practices with respect thereto, in each case as determined in good faith by the
Agent.

          “Back-to-Back Loan” shall mean a loan made to a Subsidiary by a
financial institution in which CBI or another Subsidiary (other than an Excluded
Entity) owns a one hundred percent (100%) participation interest.

          “Base LIBOR Rate” means the rate per annum, determined by the Agent in
accordance with its customary procedures, and utilizing such electronic or other
quotation sources as it considers appropriate (rounded upwards, if necessary, to
the next 1/16%), based on the rates at which Dollar deposits are offered to
major banks in the London interbank market on or about 11:00 a.m. (California
time) two (2) Business Days prior to the commencement of the applicable Interest
Period, for a term and in amounts comparable to the Interest Period and

4



--------------------------------------------------------------------------------



 



amount of the LIBOR Rate Loan requested by CBI in accordance with this Credit
Agreement, which determination shall be conclusive in the absence of manifest
error.

          “Benefit Plan” shall mean a defined benefit plan as defined in Section
3(35) of ERISA (other than a Multiemployer Plan) in respect of which CBI, any
Subsidiary of CBI or any ERISA Affiliate is, or within the immediately preceding
six (6) years was, an “employer” as defined in Section 3(5) of ERISA.

          “Bond Repurchase Fee” has the meaning set forth in Section 4.3.

          “Borrower” and “Borrowers” shall have the meaning given to such terms
in the preamble of this Credit Agreement.

          “Borrower Entities” shall mean each Borrower, each Guarantor and each
Subsidiary which is party to one or more Credit Documents.

          “Borrower Register” shall have the meaning given to such term in
Section 14.6(k).

          “Bring Down Date” shall have the meaning given to such term in the
introductory paragraph to Article VI.

          “Business Day” shall mean any day other than a Saturday, a Sunday, a
legal holiday or a day on which national banks are authorized or required by law
or other governmental action to close, except that, if a determination of a
Business Day shall relate to a LIBOR Rate Loan, the term “Business Day” also
shall exclude any day on which banks are closed for dealings in Dollar deposits
in the London interbank market.

          “Capital Expenditures” shall mean expenditures for the acquisition
(including the acquisition by capitalized lease) or improvement of capital
assets, as determined in accordance with GAAP.

          “Capital Lease” shall mean, as applied to any Person, any lease of any
property (whether real, personal or mixed) by that Person as lessee which, in
accordance with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person.

          “Capital Stock” shall mean (i) in the case of a corporation, capital
stock, (ii) in the case of an association or business entity, any and all
shares, interests, participations, rights or other equivalents (however
designated) of capital stock, (iii) in the case of a partnership, partnership
interests (whether general or limited), (iv) in the case of a limited liability
company, membership interests and (v) any other equity interest or participation
that confers on a Person the right to receive a share of the profits and losses
of, or distributions of assets of, the issuing Person.

          “Cash Equivalents” shall mean, as to any Person, (i) securities issued
or directly and fully guaranteed or insured by the United States or any agency
or instrumentality thereof (provided that the full faith and credit of the
United States is pledged in support thereof) having maturities of not more than
one (1) year from the date of acquisition, (ii) time deposits or

5



--------------------------------------------------------------------------------



 



certificates of deposit of any commercial bank incorporated under the laws of
the United States or any state thereof, of recognized standing having capital
and unimpaired surplus in excess of $1,000,000,000 and whose short-term
commercial paper rating at the time of acquisition is at least A-1 or the
equivalent thereof by Standard & Poor’s Corporation or at least P-1 or the
equivalent thereof by Moody’s Investors Services, Inc. (any such bank, an
“Approved Bank”), with such deposits or certificates having maturities of not
more than one (1) year from the date of acquisition, (iii) repurchase
obligations with a term of not more than seven (7) days for underlying
securities of the types described in clauses (i) and (ii) above entered into
with any Approved Bank, (iv) commercial paper or finance company paper issued by
any Person incorporated under the laws of the United States or any state thereof
and rated at least A-1 or the equivalent thereof by Standard & Poor’s
Corporation or at least P-1 or the equivalent thereof by Moody’s Investors
Service, Inc., and in each case maturing not more than one year after the date
of acquisition, and (v) investments in money market funds that are registered
under the Investment Company Act of 1940, as amended, which have net assets of
at least $1,000,000,000 and at least eighty-five percent (85%) of whose assets
consist of securities and other obligations of the type described in clauses
(i) through (iv) above. All such Cash Equivalents must be denominated solely for
payment in Dollars.

          “CBCNA” shall mean Chiquita Brands Company, North America, a Delaware
corporation.

          “CBI” shall have the meaning given to such term in the preamble of
this Credit Agreement.

          “CBI Guarantee” shall mean that certain Guarantee dated as of the
Closing Date made by CBI in favor of the Agent.

          “CBI Maximum Credit Line” shall mean One Hundred Twelve Million One
Hundred Thousand Dollars ($112,100,000) as such amount may be reduced from time
to time (A) pursuant to and in accordance with Section 2.3 and Section 13.12 and
(B) in connection with the CPF Sale, as CPF Sale Proceeds are used to make
additional prepayments (in excess of the Ten Million Dollar ($10,000,000)
prepayment to be made on or about the CPF Closing Date) of the Original Term
Loans, by the amount so applied to such prepayment.

          “CBII” shall mean Chiquita Brands International, Inc., a New Jersey
corporation.

          “CBII Bonds” shall mean the CBII 10.56% Senior Notes due 2009 issued
pursuant to the Indenture dated as of March 15, 2002, with Wells Fargo Bank
Minnesota, National Association, as Trustee, and the Certificate of Actions
dated March 18, 2002, approving the terms of such Senior Notes.

          “Change of Control” shall mean the occurrence of any of the following:
(i) any Person or group of Persons acting collectively, owns more than thirty
percent (30%) of the equity shares of CBII entitled to vote for the election of
the Board of Directors of CBII (the “Voting Shares”), (ii) at any time a
majority of CBII’s directors then in office consists of individuals who meet
none of the following criteria: (A) such individuals are members of CBII’s board
of directors as of the date of this Credit Agreement; (B) such individuals were
members of CBII’s

6



--------------------------------------------------------------------------------



 



board of directors as of the date twelve months earlier than the date of
determination; (C) such individuals are CBII directors appointed to replace any
CBII directors who died, became disabled, or voluntarily resigned; (D) such
individuals are CBII directors who were approved by a vote of a majority of CBII
directors who meet any of the criteria in (A), (B), (C), or (E) or who were
previously appointed or elected in accordance with (D) or (E); or (E) such
individuals are CBII directors whose nomination for election by CBII
shareholders was approved by a vote of a majority of CBII directors who meet any
of the criteria in (A), (B), (C), or (D) or who were previously appointed or
elected in accordance with (D) or (E), (iii) CBII ceases to own, directly or
indirectly, one hundred percent (100%) of the issued and outstanding Capital
Stock of CBI, or (iv) CBI ceases to own directly or indirectly one hundred
percent (100%) of the issued and outstanding Capital Stock of Atcon, Euro Sub,
Atlanta, Hameico GmbH or any Secured Credit Party (other than CBI) or Chiquita
Banana Company B.V., a Netherlands company.

          “Chiquita Fresh European Group” shall mean the following Persons and
their Subsidiaries (other than members of the Chiquita Fresh German Group):



  –   Banafruta-Comercio de Bananas, LDA     –   Chiquita Banana Company, B.V.  
  –   Chiquita Ceroz, s.r.o.     –   Chiquita Compagnie des Bananes     –  
Chiquita CR, S.r.o.     –   Chiquita Far East Holdings B.V.     –   Chiquita
Finland Oy     –   Chiquita Fresh B.V.B.A.     –   Chiquita Frupac B.V.     –  
Chiquita International Services Group N.V.     –   Chiquita Italia, S.p.A.     –
  Chiquita Tropical Fruit Company B.V.     –   International Banana Ripening
Company N.V.     –   Meneu Distribucion S.A.     –   Processed Fruit Ingredients
B.V.     –   Spiers N.V.

          “Chiquita Fresh German Group” shall mean the following Persons and
their Subsidiaries:



  –   “Atlanta” Handelsgesellschaft Harder & Co. GmbH     –   A. Lehmann
Fruchtagentur GmbH     –   A. Lehmann Italia S.R.L.     –   Agenfruits S.A.    
–   Amhof Frucht-GmbH     –   ATABEL     –   ATACRET s.r.l.     –   Atcon     –
  ATLANTA Aktiengesellschaft     –   Atlanta Austria Fruchthandel AG     –  
Atlanta Brasil LTDA

7



--------------------------------------------------------------------------------



 





  –   Atlanta Fruchtagentur GmbH     –   Atlanta Fruit Trade GmbH     –  
Atlanta Fruit Trade Kft Hungary     –   Atlanta Kalisza Sp.z.o.o.     –  
Atlanta Pannonia Produktions und Handelsges mbH     –   Atlanta PL GmbH     –  
Atlanta Prag Immobilien, sr.o.     –   Atlanta Praha, Spol. Sr.o.     –  
Atlanta Spol.sr.o.     –   ATLANTA World Trade GmbH     –   Atlantis
Transportversicherung AG     –   August Lehmann GmbH & Co. KG     –   Bieger
Beteiligungs-GmbH     –   Bratlanta B.V.     –   BT Bau + Technik GmbH     –  
Direct Fruit Marketing DFM GmbH     –   F. August Lehmann Beteiligungs GmbH    
–   Fruchthandel Gesellschaft Scipio & Fischer mbH     –   Fruchtunion Bieger
GmbH & Co. KG     –   Fruchtunion Duisburg GmbH     –   FRUCHTUNION Grosshandel
mit Nahrungs- und Genussmittel Ges.mbh     –   Fruchtunion Hamburg GmbH     –  
Fruit2Trade AG     –   FRUTERA Fruchthandel Cottbus GmbH     –   Fruttexport
S.r.l.     –   “Gemos” Assekuranz Kontor GmbH & Co. KG     –   Habeco
Bananenvertrieb GmbH     –   Habeco-Fruchthandel GmbH     –   Hameico
Bananenvertrieb Stuttgart GmbH     –   Hameico Berlin GmbH     –   Hameico
Bremen GmbH     –   Hameico Dortmund GmbH     –   Hameico Frankfurt GmbH     –  
Hameico Fruchthandel GmbH     –   Hameico Fruchthandelsgesellschaft mbH     –  
“Hameico” Fruit Trade GmbH     –   Hameico Hannover GmbH     –   Hameico Koeln
GmbH     –   Hameico Neunkirchen GmbH     –   Hameico Nuernberg GmbH     –  
Harwes GmbH     –   Italimex S.r.l.     –   Jos. Ahorner Ges.m.b.H.     –  
Lehmann Immobilien GmbH     –   Leipzig-Bremer Frucht-GmbH     –   Meneu Export
S.A.

8



--------------------------------------------------------------------------------



 





  –   Olfko Fruchthandel GmbH     –   Olko Fruchthandelsgesellschaft Westerland
mbH     –   Profil Werbe- und Verlagsgesellschaft mbH     –   S.A. Ets. Yves LE
ROUX     –   S.I.E.F.a.r.l.     –   Scipio GmbH & Co.     –   Scipio Immobilien
GmbH & Co. KG     –   Scipio Nederland B.V.     –   Zentralreiferei Bremerhaven
GmbH

          “Chiquita Fresh Latin American Group” shall mean the following Persons
and their Subsidiaries:



  –   Antioquia Establishment/Bijzondere Benedenwindse Beleggingen
Establishment/Uraba Establishment/Tairona Establishment/Quindio Establishment
and their Subsidiaries     –   Banacorp, S.A./Compania Bananera Guatemalteca
Independiente, S.A. and their Subsidiaries     –   Baninc Establishment     –  
Blue Fish Holdings Establishment/CILPAC Establishment and their Subsidiaries
(excluding Heaton Holdings, Ltd. and its Subsidiaries)     –   Catellia
Ltd./Tropical Traders Ltd. and their Subsidiaries     –   Chiquita International
Services Group N.V./Banexpro Ltd./Brundicorpi S.A. and their Subsidiaries     –
  Compania Agricola San Nicolas, S.A. and its Subsidiaries     –   Compania La
Cruz, S.A.     –   Compania Mundimar, S.A.     –   Conexpro Inc. Establishment
and its Subsidiaries     –   Financiera Agricola Limited     –   Financiera
Agro-Exportaciones Limitada     –   Financiera Bananera Limitada     –  
Financiera Estrella Limited     –   Valk Deelnemingen Establishment, Zwaan
Deelnemingen Establishment, Buizerd Deelnemingen Establishment, Mus Deelnemingen
Establishment, Kaketoe Deelnemingen Establishment, Struisvogel Deelnemingen
Establishment, SZS Sargasso Zeeblelangen B.V. Establishment, Occidentalis
Atlantis Establishment, Zonnekoning Overzee B.V. Establishment and their
Subsidiaries     –   Western Commercial International Ltd.

          “CIL” shall mean Chiquita International Limited, a Bermuda company.

          “Citrus” shall mean Chiquita Gulf Citrus, Inc., a Delaware
corporation.

          “Closing” shall mean the date on which the conditions set forth in
Section 5.2 of this Credit Agreement have been satisfied or waived.

9



--------------------------------------------------------------------------------



 



          “Closing Date” shall mean the time at which the Closing occurs, which
time shall occur not later than March 31, 2003.

          “Code” shall have the meaning set forth in Section 1.3.

          “Collateral” shall mean any and all assets and rights and interests in
or to property pledged from time to time as security for any or all of the
Obligations, or any portion thereof, pursuant to the Security Documents whether
now owned or hereafter acquired, including, without limitation, all of the
Accounts, Chattel Paper, Deposit Accounts, Documents, Equipment, Fixtures,
General Intangibles (including all intellectual property), Inventory,
Instruments, Investment Property and Proceeds (each as defined in the Security
Agreements).

          “Consolidated” or “consolidated” with reference to any term defined
herein, shall mean that term as applied to the accounts of CBI and all of its
consolidated Subsidiaries, consolidated in accordance with GAAP.

          “Consolidated Capital Expenditures” shall mean, for any applicable
period of computation, an amount equal to the consolidated aggregate
expenditures of CBI and its consolidated Subsidiaries (other than CPF and its
Subsidiaries) during such fiscal period for the acquisition (including the
acquisition by capitalized lease) or improvement of capital assets, as
determined in accordance with GAAP.

          “Consolidated Cash Taxes” shall mean, for any applicable period of
computation, the aggregate of all taxes of CBI and its consolidated Subsidiaries
(other than CPF and its Subsidiaries) on a consolidated basis determined in
accordance with applicable law and GAAP applied on a consistent basis, to the
extent the same are paid in cash during such period and the aggregate amount of
all tax distributions made in cash as described in Schedule 9.6 during such
period.

          “Consolidated EBITDA” shall mean, for any applicable period of
computation, the sum of (i) Consolidated Net Income for such period, but
excluding therefrom all extraordinary items of income and all extraordinary
non-cash items of loss, plus (ii) the aggregate amount of depreciation and
amortization charges made in calculating Consolidated Net Income for such
period, plus (iii) aggregate Consolidated Interest Expense for such period, plus
(iv) the aggregate amount of all income taxes reflected on the consolidated
statements of income of CBI and its Subsidiaries (other than CPF and its
Subsidiaries) for such period plus (v) the amount of all non-cash adjustments
resulting from fresh start accounting to the extent such amounts were deducted
in determining Consolidated Net Income.

          “Consolidated Fixed Charges” shall mean, for any applicable period of
computation, without duplication, the sum of (i) all Consolidated Interest
Expense for the applicable period, plus (ii) Consolidated Scheduled Funded Debt
Payments due during the applicable period, plus (iii) Consolidated Cash Taxes
for the applicable period, plus (iv) Unallocated CBII Overhead for the
applicable period, plus (iv) amounts advanced or distributed by CBI or any
Subsidiary to CBII to enable it to pay interest on CBII’s Indebtedness.

10



--------------------------------------------------------------------------------



 



          “Consolidated Funded Debt” shall mean, as of the date of
determination, all Funded Indebtedness of CBI and its consolidated Subsidiaries
(other than CPF and its Subsidiaries), determined on a consolidated basis in
accordance with GAAP.

          “Consolidated Interest Expense” shall mean, for any applicable period
of computation, interest expense, net of interest income, of CBI and its
consolidated Subsidiaries (other than CPF and its Subsidiaries) for such period,
as determined in accordance with GAAP.

          “Consolidated Net Income” shall mean, for any applicable period of
computation, the consolidated net income (or net deficit) of CBI and its
consolidated Subsidiaries (other than CPF and its Subsidiaries) for such period,
after deduction of all expenses, taxes and other proper charges, all as
determined in accordance with GAAP.

          “Consolidated Scheduled Funded Debt Payments” shall mean, for any
applicable period of computation, the sum of all scheduled payments of principal
on Consolidated Funded Debt for such period (including the principal component
of payments due on Capital Leases or under any synthetic lease, tax retention
operating lease, off-balance sheet loan or similar off-balance sheet financing
product (but excluding true leases) during the applicable period ending on such
date); it being understood that Consolidated Scheduled Funded Debt Payments
shall not include (i) voluntary prepayments or the mandatory prepayments
required pursuant to Section 2.3 or (ii) principal payments with respect to
Indebtedness of Indian River so long as such Indebtedness is not GAAP
Indebtedness of CBI and its consolidated Subsidiaries.

          “Contractual Obligations” shall mean, with respect to any Person, any
term or provision of any securities issued by such Person, or any indenture,
mortgage, deed of trust, contract, undertaking, document, instrument or other
agreement to which such Person is a party or by which it or any of its
properties is bound or to which it or any of its properties is subject.

          “Controlled ERISA Affiliate” shall mean an ERISA Affiliate owned or
controlled by CBII.

          “Coosemupar” shall have the meaning given to such term in
Section 9.3(j).

          “Covenant Compliance Agreement” means each agreement pursuant to which
one or more Subsidiaries has, among other things, agreed that it shall not take,
or omit to take any action which would cause either Borrower to be in violation
or breach of this Agreement.

          “CPF” shall mean Chiquita Processed Foods, L.L.C., a Delaware limited
liability company.

          “CPF Closing” shall mean the “Closing” (as such term is defined in the
CPF Purchase Agreement).

          “CPF Closing Date” shall mean the “Closing Date” (as such term is
defined in the CPF Purchase Agreement).

          “CPF Purchase Agreement” shall have the meaning given to such term in
Section 9.3(j).

11



--------------------------------------------------------------------------------



 



          “CPF Sale” shall mean the disposition of 100% of the limited liability
company interests in CPF to Seneca as described in more detail in Section
9.3(j).

          “CPF Sale Proceeds” shall mean the sum of (a) the aggregate cash
proceeds received by Friday Holdings from the CPF Sale, net of (i) direct costs
(including, without limitation, legal, accounting and investment banking fees,
and sales commissions) and (ii) taxes paid or payable as a result thereof plus,
without duplication, (b) the Seneca Share Proceeds.

          “Credit Agreement” shall mean this Second Amended and Restated Credit
Agreement, dated as of the date hereof, as the same may be modified, amended,
extended, restated or supplemented from time to time.

          “Credit Documents” shall mean, collectively, this Credit Agreement,
the Revolving Notes, the Term Loan Notes, the Letters of Credit, the Fee Letter,
the Security Documents, the Guarantees, the Post-Closing Agreement, the Covenant
Compliance Agreement, the German Financing Documents and all other documents,
agreements, instruments, opinions and certificates executed and delivered in
connection herewith or therewith, as the same may be modified, amended,
extended, restated or supplemented from time to time.

          “Credit Parties” shall mean the Borrowers and the Guarantors.

          “CTP” shall mean Chiquita Tropical Products Company, a Delaware
corporation.

          “Default” shall mean an event, condition or default which, with the
giving of notice, the passage of time or both would be an Event of Default.

          “Default Rate” shall have the meaning given to such term in
Section 4.2.

          “Defaulting Lender” shall have the meaning given to such term in
Section 2.1(d)(iii).

          “Documents” shall have the meaning given to such term in
Section 14.19.

          “DOL” shall mean the U.S. Department of Labor and any successor
department or agency.

          “Dollars” and “$” shall mean dollars in lawful currency of the United
States of America.

          “Eligible Accounts Receivable” shall mean the aggregate face amount of
CBI’s Accounts that conform to the warranties contained herein, less the
aggregate amount of all customer deposits, returns, discounts, claims, credits,
charges (including warehousemen’s charges) and allowances of any nature (whether
issued, owing, granted or outstanding), and less the aggregate amount of all
reserves for slow paying accounts, foreign sales, and bill and hold (or deferred
shipment) transactions. Unless otherwise approved in writing by the Agent, no
Account shall be deemed to be an Eligible Account Receivable if:

          (i)     it arises out of a sale made by CBI to an Affiliate; or

12



--------------------------------------------------------------------------------



 



          (ii)     the Account (a) does not require full payment of the amount
thereof within thirty (30) days of the applicable sale or (b) is unpaid more
than ninety (90) days after the original due date; or

          (iii)    fifty percent (50%) or more, in face amount, of other
Accounts from such account debtor (or any affiliate thereof) are due or unpaid
more than ninety (90) days after the original due date; or

          (iv)     the amount of the Account, when aggregated with all other
Accounts of such account debtor, exceeds fifteen percent (15%) in face value of
all Accounts of CBI then outstanding, to the extent of such excess; or

          (v)      (A) the account debtor is also a creditor of CBI, to the
extent of the amount owed by CBI to the account debtor, (B) the account debtor
has disputed its liability on, or the account debtor has made any claim with
respect to, such Account or any other Account due from such account debtor to
CBI, which has not been resolved or (C) the Account otherwise is or may become
subject to any right of setoff by the account debtor, to the extent of the
amount of such setoff; or

          (vi)     the Account is owing by an account debtor that has commenced
a voluntary case under the federal bankruptcy laws, as now constituted or
hereafter amended, or made an assignment for the benefit of creditors, or if a
decree or order for relief has been entered by a court having jurisdiction in
the premises in respect to such account debtor in an involuntary case under the
federal bankruptcy laws, as now constituted or hereafter amended, or if any
other petition or other application for relief under the federal bankruptcy laws
has been filed by or against the account debtor, or if such account debtor has
failed, suspended business, ceased to be solvent, or consented to or suffered a
receiver, trustee, liquidator or custodian to be appointed for it or for all or
a significant portion of its assets or affairs; or

          (vii)    the sale is to an account debtor outside the continental
United States or Canada, unless the sale is (A) on letter of credit, guaranty or
acceptance terms, or subject to credit insurance, in each case acceptable to the
Agent in its sole discretion, or (B) otherwise approved by and acceptable to the
Agent in its sole discretion; or

          (viii)   the sale to the account debtor is on a bill-and-hold,
guaranteed sale, sale-and-return, sale on approval or consignment basis or made
pursuant to any other written agreement providing for repurchase or return; or

          (ix)      the goods giving rise to such Account have not been shipped
and delivered to and accepted by the account debtor or its designee or the
services giving rise to such Account have not been performed by or on behalf of
CBI and accepted by the account debtor or its designee or the Account otherwise
does not represent a final sale; or

          (x)       the Accounts owing by a particular account debtor exceed a
credit limit as to that account debtor determined by the Agent, in its
reasonable discretion, to the extent such Accounts owing by the particular
account debtor exceed such limit; or

13



--------------------------------------------------------------------------------



 



          (xi)     the Account is subject to a Lien which has priority over the
Lien of the Agent in such Account other than Liens arising from claims under
PACA; provided however, the Agent shall establish a reserve against Eligible
Accounts Receivable to the extent of such PACA claims;

          (xii)     the Account was acquired by CBI from CBII or any Affiliate
of CBI;

          (xiii)    the Account did not arise from the sale of bananas or
plantains for which Chiquita Brands Company, North America or Chiquita (Canada)
Inc. acted as CBI’s sales agent pursuant to a contract approved by the Agent;

          (xiv)     the account debtor with respect to such Account is either
(i) the United States or any department, agency, or instrumentality of the
United States (exclusive, however, of Accounts with respect to which CBI has
complied, to the reasonable satisfaction of Agent, with the Assignment of Claims
Act, 31 USC § 3727), or (ii) any state of the United States (exclusive, however,
of (y) Accounts owed by any state that does not have a statutory counterpart to
the Assignment of Claims Act, or (z) Accounts owed by any state that does have a
statutory counterpart to the Assignment of Claims Act as to which CBI has
complied to Agent’s satisfaction); or

          (xv)      the account debtor with respect to such Account is a
trucking company.

          In addition to the foregoing, Eligible Accounts Receivable shall
include such Accounts as CBI shall request and that the Agent approves in
advance, in writing and in its reasonable judgment.

          “Equity Issuance” shall mean any issuance by CBI or any of its
Subsidiaries to any Person other than to CBI or any of its Subsidiaries or any
direct or indirect parent of CBI of (a) shares of its Capital Stock, (b) any
shares of its Capital Stock pursuant to the exercise of options or warrants or
(c) any shares of its Capital Stock pursuant to the conversion of any debt
securities to equity. The term “Equity Issuance” shall not include any Asset
Disposition.

          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time, and any successor statute.

          “ERISA Affiliate” shall mean any (i) corporation which is or was at
any time a member of the same controlled group of corporations (within the
meaning of Section 414(b) of the Internal Revenue Code) as CBI or any Subsidiary
of CBI; (ii) partnership or other trade or business (whether or not
incorporated) at any time under common control (within the meaning of
Section 414(c) of the Internal Revenue Code) with CBI or any Subsidiary of CBI;
and (iii) member of the same affiliated service group (within the meaning of
Section 414(m) of the Internal Revenue Code) as CBI or any Subsidiary of CBI,
any corporation described in clause (i) above, or any partnership or trade or
business described in clause (ii) above.

          “Euro Sub” shall mean Scipio Immobilien GmbH & Co. KG.

          “Event of Default” shall have the meaning provided for in Article XI.

14



--------------------------------------------------------------------------------



 



          “Excluded Chiquita Fresh German Group Entity” shall mean each of the
following Persons:



  –   Atlanta Bratislava     –   Atlanta Budweis     –   Atlanta Bulgaria GmbH  
  –   BFG Bremische Finanz-beteiligungs-GmbH & Co. KG     –   Port & Timme
Fruchtbeteiligungs-GmbH, Hamburg     –   T. Port (GmbH & Co.)

          “Excluded Entities” shall mean Frupac and its Subsidiaries, GWF and
its Subsidiaries and Citrus.

          “Excluded Taxes” shall have the meaning given to such term in
Section 2.7.

          “Exempt Assignment” shall have the meaning given to such term in
Section 14.6(c).

          “Existing Commitment” of any Lender means the amount set forth
opposite such Lender’s name as its “Existing Commitment” on Schedule 1.1A
hereto, as such amounts may be modified as a result of an assignment hereunder,
or as a result of a reduction pursuant to Section 2.3.

          “Existing Lender” shall mean each of the Lenders with an Existing
Commitment of greater than zero and their respective successors and assigns.

          “Existing Letters of Credit” shall mean those letters of credit listed
on Schedule 1.1B hereto.

          “Existing Loans” shall mean the Revolving Loans and the Original Term
Loans.

          “Existing Required Lenders” shall mean, at any time, Lenders which are
then in compliance with their obligations hereunder (as determined by the Agent)
and holding in the aggregate at least sixty-six and two-thirds percent (66 2/3%)
of (i) the sum of all Existing Commitments or (ii) if all the Existing
Commitments have been terminated, the outstanding Original Term Loans, Revolving
Loans and participation interests (including the participation interests of the
Issuing Bank in any Letters of Credit).

          “Federal Funds Rate” shall mean, for any period, a fluctuating
interest rate per annum equal, for each day during such period, to the weighted
average of the rates on overnight Federal Funds transactions with members of the
Federal Reserve System arranged by Federal Funds brokers, as published for such
day (or, if such day is not a Business Day, for the next preceding Business Day)
by the Federal Reserve Bank of New York, or, if such rate is not so published
for any day that is a Business Day, the average of the quotations for such day
on such transactions received by the Agent from three Federal Funds brokers of
recognized standing selected by it.

15



--------------------------------------------------------------------------------



 



          “Fee Letter” shall mean the second amended and restated letter
agreement, dated as of the date hereof, among the Agent, Atcon and CBI regarding
the fees to be paid by CBI and Atcon to the Agent, as amended, restated,
supplemented or otherwise modified from time to time.

          “Fees” shall mean, collectively, the Agent’s Fees, the Letter of
Credit Fee and the Issuing Bank Fees payable hereunder.

          “Financials” shall have the meaning given to such term in Section 6.6.

          “Fixed Charge Coverage Ratio” shall mean, for any period, the ratio of
(i) Consolidated EBITDA for such period to (ii) Consolidated Fixed Charges for
such period.

          “Food Security Act” shall mean the Food Security Act of 1985, as
amended, and any successor statute thereto, including all rules and regulations
thereunder, all as the same may be in effect from time to time.

          “Foothill” shall have the meaning given to such term in the preamble
of this Credit Agreement.

          “Foreign Currency Exchange Agreement” shall mean any foreign currency
exchange agreement, hedging agreement, cap, collar or similar agreement entered
into between one or more Credit Parties and any Lender or an affiliate of any
Lender.

          “Foreign Lender” shall have the meaning given to such term in Section
2.7(a).

          “Friday Holdings” shall have the meaning given to such term in Section
9.3(j).

          “Frupac” shall mean Chiquita Frupac, Inc., a Delaware corporation.

          “Funded Indebtedness” shall mean, with respect to any Person, without
duplication, (a) all Indebtedness of such Person other than Indebtedness of the
types referred to in clause (e), (f), (g), (i), (k), (l) and (m) of the
definition of “Indebtedness” set forth in this Section 1.1, (b) all Indebtedness
of another Person of the type referred to in clause (a) above secured by (or for
which the holder of such Funded Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien on, or payable out of the proceeds of
production from, property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, (c) all guaranties of such Person
with respect to Indebtedness of the type referred to in clause (a) above of
another Person and (d) Indebtedness of the type referred to in clause (a) above
of any partnership or unincorporated joint venture in which such Person is
legally obligated or has a reasonable expectation of being liable with respect
thereto.

          “Funding Bank” shall have the meaning given to such term in
Section 4.7.

          “Funding Losses” shall have the meaning given to such term in Section
4.8(b)(ii).

16



--------------------------------------------------------------------------------



 



          “GAAP” shall mean generally accepted accounting principles in the
United States of America, in effect from time to time.

          “GAAP Indebtedness” shall mean debt for borrowed money which is or is
required to be reflected as a liability on the balance sheet of the respective
obligor in accordance with GAAP.

          “German Acquisition” shall mean the transactions described on Schedule
1.1F.

          “German Collateral” shall mean any and all assets and rights and
interests in or to property pledged by one or more members of the Chiquita Fresh
German Group from time to time as security for any or all of the obligations
owing in respect of any or all of the German Financing.

          “German Financing” shall mean the Term B Loans and the loans evidenced
by the German Notes.

          “German Financing Documents” shall mean the German Notes, the German
Pledge Agreements, and each other pledge agreement, security agreement, mortgage
or other document, instrument or agreement pursuant to which one or more Persons
grant a lien on any or all of their assets to secure any or all of the German
Financing.

          “German Notes” shall mean (i) that certain promissory note dated the
Closing Date made by Euro Sub to Atcon in the original principal amount of
$65,000,000 and (ii) that certain promissory note dated the Closing Date made by
Atlanta to Euro Sub in the original principal amount of $65,000,000.

          “German Pledge Agreements” shall mean each pledge agreement or similar
agreement pursuant to which the equity, membership interests or partnership
interests, or the equivalent thereof, of any Person (other than Atcon) that is,
now or in the future, a member of the Chiquita Fresh German Group is pledged to
secure any or all of the German Financing.

          “Government Acts” shall have the meaning given to such term in Section
3.8(a).

          “Governmental Authority” shall mean any federal, state, local or
foreign court or governmental agency, authority, instrumentality or regulatory
body.

          “Guarantees” shall mean the CBI Guarantee, those certain Guarantees
dated as of the Original Closing Date made by certain of the Guarantors in favor
of the Agent (for itself and the Lenders) and each other agreement pursuant to
which any Person unconditionally guarantees the Obligations or any portion
thereof.

          “Guarantors” shall mean CBI in its capacity as a guarantor of Acton’s
obligations, each of those Persons listed on Schedule 6.9 hereto as a Guarantor,
each of those Persons that executes a Joinder Agreement to a Guarantee after the
Closing Date and each other Person which unconditionally guarantees any or all
of the Obligations.

          “GWF” shall mean Great White Fleet Ltd., a Bermuda company.

17



--------------------------------------------------------------------------------



 



          “Hameico” shall have the meaning given to such term in Section 6.6.

          “Hedging Agreements” shall mean any Interest Rate Protection
Agreement, foreign currency exchange agreement, commodity purchase or option
agreement or other interest or exchange rate or commodity price hedging
agreements.

          “Highest Lawful Rate” shall mean, at any given time during which any
Obligations shall be outstanding hereunder, the maximum nonusurious interest
rate, if any, that at any time or from time to time may be contracted for,
taken, reserved, charged or received on the indebtedness under this Credit
Agreement, under the laws of the State of New York (or the law of any other
jurisdiction whose laws may be mandatorily applicable notwithstanding other
provisions of this Credit Agreement and the other Credit Documents), or under
applicable federal laws which may presently or hereafter be in effect and which
allow a higher maximum nonusurious interest rate than under New York or such
other jurisdiction’s law, in any case after taking into account, to the extent
permitted by applicable law, any and all relevant payments or charges under this
Credit Agreement and any other Credit Documents executed in connection herewith,
and any available exemptions, exceptions and exclusions.

          “Inactive Subsidiary” shall mean each Subsidiary (other than a
Guarantor, a Pledgor Entity or a Pledged Party) which (a) owns assets with a
book value of less than $1,000,000 as of the last day of the past fiscal year or
(b) had sales for the past fiscal year of less than $1,000,000 (as of the
Closing Date, the Inactive Subsidiaries are identified as such on Schedule 6.9
hereto as Inactive Subsidiaries).

          “Indebtedness” shall mean, with respect to any Person, without
duplication, (a) all obligations of such Person for borrowed money, (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, or upon which interest payments are customarily made, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business), (d) all obligations of such Person issued
or assumed as the deferred purchase price of property or services purchased by
such Person (other than trade debt incurred in the ordinary course of business
and either due within six months of the incurrence thereof or incurred on longer
payment terms for the purchase of cans and related packaging products) which
would appear as liabilities on a balance sheet of such Person, (e) all
obligations of such Person under take-or-pay or similar arrangements or under
commodities agreements, (f) all Indebtedness of others secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien on, or payable out of the proceeds of production
from, property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (g) all guaranties of such Person with
respect to Indebtedness of the type referred to in this definition of another
Person, (h) the principal portion of all obligations of such Person under
Capital Leases, (i) all obligations of such Person under Hedging Agreements
(with the amount thereof, for the purposes of this Credit Agreement, being the
net amount thereof in accordance with GAAP), (j) the maximum amount of all
standby letters of credit issued or bankers’ acceptances facilities created for
the account of such Person and, without duplication, all drafts drawn thereunder
(to the extent unreimbursed), (k) all preferred Capital Stock issued by such
Person and required by the terms thereof to be redeemed, or for which mandatory
sinking fund

18



--------------------------------------------------------------------------------



 



payments are due, by a fixed date, (l) the principal portion of all obligations
of such Person under synthetic leases, tax retention operating leases and other
similar off-balance sheet financing arrangements (but excluding true leases) and
(m) the Indebtedness of any partnership or unincorporated joint venture in which
such Person is a general partner or a joint venturer and for which such Person
is legally obligated.

          “Independent Accountant” shall mean a firm of independent public
accountants of nationally recognized standing selected by CBI, which is
“independent” as that term is defined in Rule 2-01 of Regulation S-X promulgated
by the Securities and Exchange Commission.

          “Indian River” shall mean The Packers of Indian River, Ltd., a limited
partnership formed under the laws of the state of Florida.

          “Initial Lender” shall mean Foothill or Ableco.

          “Insurance Premium Block” shall mean a block on Availability pursuant
to Section 2.1 hereof that is instituted at any time when the sum of (i)
Availability plus (ii) CBI’s and its Subsidiaries’ (other than any Excluded
Entity’s) unrestricted cash and Cash Equivalents, is less than $20,000,000. Such
Insurance Premium Block shall, as of any date of determination, be in an amount
equal to the lesser of (i) the Indebtedness then outstanding and permitted
pursuant to clause (d)(xiv) of the defined term “Permitted Indebtedness,” or
(ii) the amount of the insurance premium that would be payable for 90 days of
the insurance policy for which the premium was financed as permitted pursuant to
clause (d)(xiv) of the defined term “Permitted Indebtedness.”

          “Interest Period” means, with respect to each LIBOR Rate Loan, a
period commencing on the date of the making of such LIBOR Rate Loan and ending
1, 2, or 3 months thereafter; provided, however, that (a) if any Interest Period
would end on a day that is not a Business Day, such Interest Period shall be
extended (subject to clauses (c)-(e) below) to the next succeeding Business Day,
(b) interest shall accrue at the applicable rate based upon the LIBOR Rate from
and including the first day of each Interest Period to, but excluding, the day
on which any Interest Period expires, (c) any Interest Period that would end on
a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (d) with
respect to an Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period), the Interest Period shall
end on the last Business Day of the calendar month that is 1, 2, or 3 months
after the date on which the Interest Period began, as applicable, and (e) CBI
may not elect an Interest Period which will end after the Maturity Date.

          “Interest Rate” shall have the meaning given to such term in
Section 4.1.

          “Interest Rate Protection Agreement” shall mean any interest rate
protection agreement, foreign currency exchange agreement, commodity purchase or
option agreement or other interest or exchange rate or commodity price hedging
agreements between CBI and any Lender or any affiliate of a Lender.

19



--------------------------------------------------------------------------------



 



          “Internal Revenue Service” shall mean the Internal Revenue Service and
any successor agency.

          “Internal Revenue Code” shall mean the Internal Revenue Code of 1986,
as amended from time to time, and any successor statute thereto and all rules
and regulations promulgated thereunder.

          “Inventory” shall mean all of CBI’s inventory, including without
limitation, (i) all raw materials, work in process, parts, components,
assemblies, supplies and materials used or consumed in CBI’s business; (ii) all
goods, wares and merchandise, finished or unfinished, held for sale or lease or
leased or furnished or to be furnished under contracts of service; and (iii) all
goods returned to or repossessed by CBI.

          “Investment” in any Person shall mean (i) the acquisition (whether for
cash, property, services, assumption of Indebtedness, securities or otherwise,
but exclusive of the acquisition of inventory, supplies, equipment and other
property or assets used or consumed in the ordinary course of business of CBI or
its Subsidiaries and Consolidated Capital Expenditures not otherwise prohibited
hereunder) of assets, shares of Capital Stock, bonds, notes, debentures,
partnership, joint ventures or other ownership interests or other securities of
such Person, (ii) any deposit (other than deposits constituting a Permitted
Lien) with, or advance, loan or other extension of credit (other than sales of
inventory or services on credit in the ordinary course of business and payable
or dischargeable in accordance with customary trade terms and sales on credit of
the type described in clauses (c) or (d) of Section 9.3) to, such Person or
(iii) any other capital contribution to or investment in such Person, including,
without limitation, any obligation incurred for the benefit of such Person. In
determining the aggregate amount of Investments outstanding at any particular
time, (a) the amount of any Investment represented by a guaranty shall be taken
at not less than the maximum principal amount of the obligations guaranteed and
still outstanding; (b) there shall be deducted in respect of each such
Investment any amount received as a return of capital (but only by repurchase,
redemption, retirement, repayment, liquidating dividend or liquidating
distribution); (c) there shall not be deducted in respect of any Investment any
amounts received as earnings on such Investment, whether as dividends, interest
or otherwise; and (d) there shall not be deducted from the aggregate amount of
Investments any decrease in the market value thereof.

          “Issuing Bank” shall mean Foothill or any Person that is acceptable to
the Agent which shall issue an L/C Undertaking for the account of CBI.

          “Issuing Bank Fees” shall have the meaning given to such term in
Section 4.5(b).

          “Joinder Agreement” shall mean an agreement in the form of Exhibit J
attached hereto.

          “L/C Undertaking” shall mean a participation in, or a reimbursement or
indemnification undertaking with respect to, a Letter of Credit.

          “Lender” shall have the meaning given to such term in the preamble of
this Credit Agreement.

20



--------------------------------------------------------------------------------



 



          “Lending Party” shall have the meaning given to such term in
Section 14.7.

          “Letter of Credit Committed Amount” shall have the meaning given to
such term in Section 3.1.

          “Letter of Credit Documents” shall mean, with respect to any Letter of
Credit, such Letter of Credit, any amendments thereto, any documents delivered
in connection therewith, any application therefor, and any agreements,
instruments, guarantees or other documents (whether general in application or
applicable only to such Letter of Credit) governing or providing for (i) the
rights and obligations of the parties concerned or at risk or (ii) any
collateral security for such obligations.

          “Letter of Credit Fee” shall have the meaning given to such term in
Section 4.5(a).

          “Letter of Credit Obligations” shall mean, at any time, the sum of
(i) the aggregate undrawn amount of all Letters of Credit outstanding at such
time, plus (ii) the aggregate amount of all drawings under Letters of Credit for
which the Issuing Bank has not at such time been reimbursed, paid or repaid,
plus (iii) without duplication, the aggregate amount of all payments made by
each Lender to the Issuing Bank with respect to such Lender’s participation in
L/C Undertakings as provided in Section 3.3 for which CBI has not at such time
reimbursed the Lenders, whether by way of a Revolving Loan or otherwise.

          “Letters of Credit” shall mean the stand-by letters of credit issued
by an Underlying Issuer for the account of CBI for which an L/C Undertaking has
been provided or undertaken by the Issuing Lender, and all amendments, renewals,
extensions or replacements thereof.

          “Leverage Ratio” shall mean, for any date of determination, the ratio
of (i) GAAP Indebtedness of CBI and its Subsidiaries (other than CPF and its
Subsidiaries) on that date to (ii) Consolidated EBITDA for the four quarters
ending on such date.

          “Liabilities” shall have the meaning given to such term in
Section 2.10.

          “LIBOR Deadline” shall have the meaning given to such term in Section
4.8(b)(i).

          “LIBOR Notice” means a written notice in the form of Exhibit D-1.

          “LIBOR Option” shall have the meaning given to such term in Section
4.8(a).

          “LIBOR Rate” means, for each Interest Period for each LIBOR Rate Loan,
the rate per annum determined by the Agent (rounded upwards, if necessary, to
the next 1/16%) by dividing (a) the Base LIBOR Rate for such Interest Period, by
(b) 100% minus the Reserve Percentage. The LIBOR Rate shall be adjusted on and
as of the effective day of any change in the Reserve Percentage.

          “LIBOR Rate Loan” means each portion of a Revolving Loan or an
Original Term Loan that bears interest at a rate determined by reference to the
LIBOR Rate.

21



--------------------------------------------------------------------------------



 



          “Lien” shall mean any lien, license, claim, charge, pledge, security
interest, deed of trust, mortgage, or other encumbrance.

          “Loan” or “Loans” shall mean the Revolving Loans and/or the Term Loans
(or a portion of any Revolving Loan or Term Loan), individually or collectively,
as appropriate.

          “Loan Account” shall have the meaning given to such term in
Section 2.5.

          “Material Adverse Change” shall mean (a) a change in the business,
operations, assets, liabilities or condition (financial or otherwise) of CBI and
its Subsidiaries, taken as a whole, or the Collateral, which in either case
would materially and adversely affect the ability of the Borrower Entities,
taken as a whole, to perform their obligations under the Credit Documents, or
(b) a material adverse change in the rights and remedies of the Agent or any
Lender thereunder.

          “Material Adverse Effect” shall mean (a) an effect on the business,
operations, assets, liabilities or condition (financial or otherwise) of CBI and
its Subsidiaries, taken as a whole, or the Collateral, which in either case
would materially and adversely affect the ability of the Borrower Entities,
taken as a whole, to perform their obligations under the Credit Documents, or
(b) a material adverse effect on the rights and remedies of the Agent or any
Lender thereunder.

          “Material Contract” shall mean any contract (other than any of the
Credit Documents), whether written or oral, to which CBI or any of its
Subsidiaries is a party as to which the breach, nonperformance, cancellation or
failure to renew by any party thereto could reasonably be expected to have a
Material Adverse Effect.

          “Maturity Date” shall mean June 7, 2004.

          “Maximum Credit Line” shall mean One Hundred Sixty Seven Million One
Hundred Thousand Dollars ($167,100,000) as such amount may be reduced from time
to time (A) pursuant to and in accordance with Section 2.3 and Section 13.12 and
(B) in connection with the CPF Sale, as CPF Sale Proceeds are used to make
additional prepayments of the Original Term Loans or the Term B Loans (in excess
of the Twenty Million Dollar ($20,000,000) prepayments to be made on or about
the CPF Closing Date), by the amount so applied to such prepayments.

          “Minimum Rate” shall have the meaning given to such term in
Section 4.1.

          “Mortgages” shall mean each mortgage, security agreement and fixture
filing, deed of trust or other real estate security document executed in favor
of or for the benefit of the Agent and/or the Lenders to secure any or all of
the Obligations.

          “Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA and (i) which is, or within the immediately
preceding six (6) years was, contributed to by CBI, any Subsidiary of CBI or any
ERISA Affiliate or (ii) with respect to which CBI or any Subsidiary of CBI may
incur any liability.

22



--------------------------------------------------------------------------------



 



           “Net Cash Proceeds” shall mean the aggregate cash proceeds and Cash
Equivalents received by CBI or the applicable Subsidiary in respect of any Asset
Disposition, Specified Asset Disposition or Equity Issuance, net of (a) direct
costs (including, without limitation, legal, accounting and investment banking
fees, and sales commissions) and (b) taxes paid or payable as a result thereof;
it being understood that “Net Cash Proceeds” shall include, without limitation,
any cash received upon the sale or other disposition of any non-cash
consideration received by CBI or the applicable Subsidiary in any Asset
Disposition, Specified Asset Disposition or Equity Issuance.

          “Note” or “Notes” shall mean the Revolving Notes and/or the Term Loan
Notes, individually or collectively, as appropriate.

          “Notice of Borrowing” shall have the meaning given to such term in
Section 2.1(d)(i).

          “Obligations” shall mean the Loans, any other loans and advances or
extensions of credit made or to be made by any Lender to either of the
Borrowers, or to others for the account of either of the Borrowers, in each
case, pursuant to the terms and provisions of this Credit Agreement, together
with interest thereon (including interest which would be payable as
post-petition interest in connection with any bankruptcy or similar proceeding)
and, including, without limitation, any reimbursement obligation or indemnity of
CBI or its Subsidiaries on account of Letters of Credit and all other Letter of
Credit Obligations, and all indebtedness, fees, liabilities and obligations
which may at any time be owing to the Agent or any Lender pursuant to this
Credit Agreement or any other Credit Document, whether now in existence or
incurred from time to time hereafter, whether unsecured or secured by pledge,
Lien upon or security interest in any of CBI’s assets or property or the assets
or property of any other Person, whether such indebtedness is absolute or
contingent, joint or several, matured or unmatured, direct or indirect and
whether CBI or any Subsidiary is liable to the Agent or any Lender for such
indebtedness as principal, surety, endorser, guarantor or otherwise. Obligations
shall also include any other indebtedness owing to the Agent or any Lender under
this Credit Agreement and/or the other Credit Documents, the liability of either
Borrower to any Lender pursuant to this Credit Agreement as maker or endorser of
any promissory note or other instrument for the payment of money, any liability
to the Agent or any Lender pursuant to this Credit Agreement or any other Credit
Document under any instrument of guaranty or indemnity (including CBI’s and the
other Guarantors’ guaranty of the Term B Loans), or arising under any guaranty,
endorsement or undertaking which the Agent or any Lender may make or issue to
others for the account of either Borrower pursuant to this Credit Agreement,
including any accommodation extended with respect to applications for Letters of
Credit, all liabilities and obligations owing from either Borrower to the Agent
or any Lender, or any affiliate of the Agent or a Lender, arising under Interest
Rate Protection Agreements entered into for the purpose of hedging interest rate
risk under this Credit Agreement, and all liabilities and obligations owing from
either Borrower arising under one or more Foreign Currency Exchange Agreements.

          “Operative Documents” shall mean the Credit Documents and the Security
Documents.

23



--------------------------------------------------------------------------------



 



          “Orderly Liquidation Value” shall mean the value of the trademarks and
related rights owned by CBI, as set forth in the Appraisal.

          “Original Closing Date” shall mean March 7, 2001.

          “Original Credit Agreement” shall have the meaning given to such term
in the recitals to this Credit Agreement.

          “Original Credit Parties” shall mean the Persons which were “Credit
Parties” as defined in the Original Credit Agreement on the Original Closing
Date.

          “Original Obligations” shall mean “Obligations” as defined in the
Original Credit Agreement and as defined in the Amended and Restated Credit
Agreement.

          “Original Term Loan Notes” shall have the meaning given to such term
in Section 2.2(e).

          “Original Term Loans” shall mean “Term Loans” as defined in the
Original Credit Agreement.

          “Other Taxes” shall have the meaning given to such term in
Section 2.7(c).

          “PACA” shall mean the Perishable Agricultural Commodities Act, 7
U.S.C. §499.

          “PAFCO” shall mean Puerto Armuelles Fruit Co., Ltd.

          “PAFCO Framework Agreement” shall have the meaning given to such term
in Section 9.3(j).

          “PAFCO Investment” shall have the meaning given to such term in
Section 9.3(j).

          “PAFCO Loan” shall mean an extension of credit in the amount of Five
Million Dollars ($5,000,000) by CIL to Coosemupar, either directly or through a
participation in a loan to be granted by Banco Nacional de Panama or another
bank or financial institution to Coosemupar.

          “PAFCO Sale” shall mean the disposition of all or substantially all of
the banana plantation assets owned by PAFCO to Coosemupar as described in more
detail in Section 9.3(j).

          “Participant Register” shall have the meaning given to such term in
Section 14.6(l).

          “PBGC” shall mean the Pension Benefit Guaranty Corporation and any
Person succeeding to the functions thereof.

          “Permitted Acquisitions” shall mean the German Acquisition or an
Acquisition by any Borrower Entity of an Acquired Company which Acquisition
complies with the following requirements (in each case to the satisfaction of
the Agent): (i) the Acquired Company shall be an operating company that engages
in a line of business substantially similar to the business that

24



--------------------------------------------------------------------------------



 



one or more Borrower Entities engaged in on the Original Closing Date (or if
such acquisition is consummated by one or more members of the Chiquita Fresh
German Group, the Acquired Company shall be an operating company that engages in
a line of business substantially similar to the business, and in substantially
the same geographic area, that one or more members of the Chiquita Fresh German
Group engaged in on the Closing Date), (ii) the Agent shall have received, if
available, a review of the financial condition of the Acquired Company conducted
by a firm of independent certified public accountants of nationally recognized
standing reasonably acceptable to the Agent and such other reports and analyses
in connection with the Acquisition as the Agent may reasonably request and an
internal summary of the results of the Borrower Entity’s due diligence and/or
its economic justification for such Acquisition and the bases therefor
(excluding any information in any such report, analyses or summary to which the
attorney client privilege applies), (iii) the Agent shall have completed a field
examination relating to the applicable Acquired Company and the results thereof
are satisfactory to the Agent, (iv) the Agent shall have received all items
required by Sections 7.9, 7.10 and 7.16 in connection with the Acquired Company,
(v) in the case of an Acquisition of the Capital Stock of another Person, the
board of directors (or other comparable governing body) of such other Person
shall have duly approved such Acquisition, (vi) CBI shall have delivered to the
Agent a pro forma compliance certificate demonstrating that, upon giving effect
to such Acquisition on a pro forma basis, CBI and its Subsidiaries shall be in
compliance with all of the covenants set forth in Article VIII and no Default or
Event of Default shall exist immediately prior to or immediately after the
consummation of the Acquisition, and (viii) CBI shall have delivered to the
Agent all Acquisition Documents in connection with such Permitted Acquisition
which documents shall be reasonably satisfactory to the Agent.

          “Permitted Indebtedness” shall mean Indebtedness which meets all of
the following tests at the time it is incurred: (a) if such Indebtedness is
incurred after the Original Closing Date, CBI, on a pro forma basis and assuming
such Indebtedness is incurred, would be in compliance with the financial
covenants set forth herein, (b) after giving effect to the incurrence of such
Indebtedness, the aggregate principal amount of all GAAP Indebtedness of CBI and
its Subsidiaries (including without duplication, GAAP Indebtedness owing under
the Credit Documents and GAAP Indebtedness of Excluded Entities, but excluding
Indebtedness owing by CBI to CBII and evidenced by that certain Subordinated
Promissory Note dated December 31, 2000 in an original principal amount equal to
$40,000,000) at such time (i) does not exceed $540,000,000 at any time on a
consolidated basis, or (ii) does not, when added, without duplication, to all
Indebtedness of such Persons of the types described in clauses (f), (g), (j),
(l) or (m) of the definition of Indebtedness (but, in the case of clause (m),
excluding Indebtedness of CTP arising solely by virtue of its role as general
partner of Indian River), exceed $565,000,000 at all times, (c) after giving
effect to the incurrence of such Indebtedness, the aggregate principal amount of
all GAAP Indebtedness of CBI and its Subsidiaries (including without
duplication, GAAP Indebtedness owing under the Credit Documents and GAAP
Indebtedness of Excluded Entities (other than CPF and its Subsidiaries) but
excluding Indebtedness owing by CBI to CBII and evidenced by that certain
Subordinated Promissory Note dated December 31, 2000 in an original principal
amount equal to $40,000,000) at such time (i) does not exceed $360,000,000 at
any time, on a consolidated basis, or (ii) does not, when added, without
duplication, to all Indebtedness of such Persons of the types described in
clauses (f), (g), (j), (l) or (m) of the definition of Indebtedness (but, in the
case of clause (m), excluding

25



--------------------------------------------------------------------------------



 



Indebtedness of CTP arising solely by virtue of its role as general partner of
Indian River), exceed $385,000,000 at all times and (d) Indebtedness which
consists of:

          (i)     Indebtedness owing to the Agent and the Lenders with respect
to the Revolving Loans, the Term Loans, the Letters of Credit or otherwise,
pursuant to the Credit Documents;

          (ii)     trade payables incurred in the ordinary course of the
business and other payment obligations under grower contracts entered into in
the ordinary course of business;

          (iii)     purchase money Indebtedness (including Capital Leases)
incurred after the Original Closing Date by CBI or any of its Subsidiaries not
otherwise constituting Permitted Indebtedness and incurred to finance the
purchase of fixed assets provided that (A) the total of all such Indebtedness
for all such Persons taken together shall not exceed an aggregate principal
amount of $10,000,000 at any one time outstanding (excluding any such
Indebtedness referred to in clause (v) immediately below); (B) such Indebtedness
when incurred shall not exceed the purchase price of the asset(s) financed; and
(C) no such Indebtedness shall be refinanced for a principal amount in excess of
the principal balance outstanding thereon at the time of such refinancing;

          (iv)     obligations of CBI or any of its Subsidiaries in respect of
Hedging Agreements entered into in order to manage existing or anticipated
interest rate or exchange rate risks or commodity price fluctuations and not for
speculative purposes;

          (v)     (a) Indebtedness described on Schedule 1.1D attached hereto
and any refinancings or replacements of such Indebtedness; provided that the
aggregate principal amount of such Indebtedness is not increased, the scheduled
maturity dates of such Indebtedness are not shortened and such refinancing is on
terms and conditions no more restrictive than the terms and conditions of the
Indebtedness being refinanced and (b) Indebtedness consisting of the German
Financing;

          (vi)     unsecured Indebtedness owing to CBI or a Subsidiary by CBI or
a Subsidiary, as long as the related Investment is permitted hereunder;

          (vii)     Indebtedness of Persons who are members of the Chiquita
Fresh European Group as long as (i) such Indebtedness is non-recourse to CBI and
each of its Subsidiaries which is not a member of the Chiquita Fresh European
Group, and (ii) such Indebtedness, when added to the aggregate principal amount
of all other Indebtedness of the members of the Chiquita Fresh European Group
(other than Indebtedness described in clause (vi) above), is in an aggregate
outstanding principal amount not to exceed $30,000,000 at any time and is
otherwise not prohibited by any document or instrument to which one or more
members of the Chiquita Fresh European Group is a party;

          (viii)     Indebtedness of Persons who are members of the Chiquita
Fresh German Group as long as (i) such Indebtedness is non-recourse to CBI and
each of its Subsidiaries which is not a member of the Chiquita Fresh German
Group, and (ii) such Indebtedness, when added to the aggregate principal amount
of all other Indebtedness of the members of the Chiquita Fresh German Group
(other than Indebtedness incurred pursuant to the German Financing and

26



--------------------------------------------------------------------------------



 



Indebtedness described in clause (vi) above or described on Schedule 1.1D), is
in an aggregate outstanding principal amount not to exceed $1,000,000 at any
time and is otherwise not prohibited by any document or instrument to which one
or more members of the Chiquita Fresh German Group is a party;

          (ix)     Indebtedness of Persons who are members of the Chiquita Fresh
Latin American Group as long as (i) such Indebtedness is non-recourse to CBI and
each of its Subsidiaries which is not a member of the Chiquita Fresh Latin
American Group and such Indebtedness is otherwise not prohibited by any document
or instrument to which one or more members of the Chiquita Fresh Latin American
Group is a party, and (ii) such Indebtedness, when added to the aggregate
principal amount of all other Indebtedness of the members of the Chiquita Fresh
Latin American Group (but excluding Back-to-Back Loans and other Indebtedness
described in clause (vi) above), is in an aggregate outstanding principal amount
not to exceed $35,000,000 at any time;

          (x)     Indebtedness of GWF and its Subsidiaries as long as (i) such
Indebtedness is non-recourse to CBI and each of its Subsidiaries (other than
GWF) which is not a Subsidiary of GWF and such Indebtedness is otherwise not
prohibited by any document or instrument to which GWF or one or more of its
Subsidiaries is a party and (ii) the aggregate outstanding principal amount of
all such Indebtedness of GWF and its Subsidiaries, when added to the aggregate
principal amount of all other Indebtedness of GWF and its Subsidiaries (other
than Indebtedness described in clause (vi) above), does not exceed $225,000,000
at any time;

          (xi)     Indebtedness of CPF and its Subsidiaries as long as (i) such
Indebtedness is non-recourse to CBI and each of its Subsidiaries (other than
CPF) which is not a Subsidiary of CPF and is otherwise not prohibited by any
document or instrument to which CPF or one or more of its Subsidiaries is a
party and (ii) the aggregate outstanding principal amount of all such
Indebtedness of CPF and its Subsidiaries when added to the aggregate principal
amount of all other Indebtedness of CPF and its Subsidiaries (other than
Indebtedness described in clause (vi) above), does not exceed $200,000,000 at
any time;

          (xii)     Indebtedness of Frupac or its Subsidiaries as long as
(i) such Indebtedness is non-recourse to CBI or any of its Subsidiaries (other
than Frupac) which is not a Subsidiary of Frupac and is otherwise not prohibited
by any document or instrument to which Frupac or one or more of its Subsidiaries
is a party and (ii) the aggregate outstanding principal amount of all such
Indebtedness of Frupac and its Subsidiaries when added to the aggregate
principal amount of all other Indebtedness of Frupac and its Subsidiaries (other
than Indebtedness described in clause (vi) above), does not exceed $25,000,000
at any time;

          (xiii)     Indebtedness of CTP arising solely from its status as a
general partner of Indian River;

          (xiv)     Indebtedness in an amount not to exceed $15,000,000
outstanding at any time incurred by CBI to finance the payment of insurance
premiums;

          (xv)     such other Indebtedness as the Aggregate Required Lenders in
their sole and absolute discretion approve in writing; provided, however, if
such other Indebtedness

27



--------------------------------------------------------------------------------



 



involves solely the Chiquita Fresh German Group, then such other Indebtedness
shall not require the approval of the Aggregate Required Lenders, but shall
require the approval in writing, in their sole discretion, of the Term B
Required Lenders;

          (xvi)     Indebtedness of one or more Subsidiaries to the extent, and
solely to the extent, that the related Investment in such Subsidiary is
permitted pursuant to clause (xxx) of the definition of “Permitted Investments”;
and

          (xvii)    Indebtedness of Atlanta or Eurosub owing to CBI to the
extent, and solely to the extent, that the related Investment by CBI in Atlanta
or Eurosub is permitted pursuant to clause (xxxi) of the definition of
“Permitted Investments”.

          “Permitted Investments” shall mean:

          (i)         Cash Equivalents;

          (ii)        interest-bearing demand or time deposits (including
certificates of deposit) which are insured by the Federal Deposit Insurance
Corporation (“FDIC”) or a similar federal insurance program; provided, however,
that CBI may, in the ordinary course of business, maintain in its operating
accounts from time to time amounts in excess of then applicable FDIC or other
program insurance limits;

          (iii)      Investments existing on the Original Closing Date and set
forth on Schedule 1.1E attached hereto (including capitalization of any
intercompany advances shown thereon);

          (iv)     advances to officers, directors and employees of CBII, CBI or
any of CBI’s Subsidiaries for expenses incurred or anticipated to be incurred in
the ordinary course as long as (a) no advances to any one Person are in excess
of $250,000 in the aggregate at any time outstanding (except for a one-time
$750,000 advance to one employee) and (b) all such advances do not exceed
$5,000,000 in the aggregate at any time outstanding;

          (v)      Qualified Investments made in or to a Secured Credit Party;

          (vi)     Qualified Investments made by Persons other than members of
the Chiquita Fresh European Group in or to one or more Persons who are, as of
the Closing Date, members of the Chiquita Fresh Latin American Group (or Persons
which are Wholly-Owned Subsidiaries of such members of the Chiquita Fresh Latin
America Group) (it being agreed that a Back-to-Back Loan to any member of the
Chiquita Fresh Latin American Group shall, solely for the purposes of this
clause, constitute an Investment in or to such member of the Chiquita Fresh
Latin American Group and not an Investment in or to the applicable lender);

          (vii)     Qualified Investments made by Persons (other than members of
the Chiquita Fresh Latin American Group) in or to one or more Persons who are,
as of the Closing Date, members of the Chiquita Fresh European Group (or Persons
which are Wholly-Owned Subsidiaries of such members of the Chiquita Fresh
European Group), as long as the aggregate amount thereof made after the Original
Closing Date does not exceed $15,000,000 less any Qualified Investments made by
Persons pursuant to clause (viii) below;

28



--------------------------------------------------------------------------------



 



          (viii)     Qualified Investments made by Persons (other than members
of the Chiquita Fresh Latin American Group) in or to one or more Persons who
are, as of the Closing Date, members of the Chiquita Fresh German Group (or
Persons which are Wholly-Owned Subsidiaries of such members of the Chiquita
Fresh German Group), as long as the aggregate outstanding amount thereof
(A) does not exceed (1) at all times prior to May 30, 2003, $15,000,000 or
(2) at all times thereafter, $10,000,000 and (B) when added to the aggregate
outstanding amount of Qualified Investments made by Persons pursuant to clause
(vii) above, does not exceed $15,000,000;

          (ix)       Qualified Investments made by Persons who are members of
the Chiquita Fresh European Group in or to one or more Persons who are, as of
the Closing Date, members of the Chiquita Fresh European Group (or Persons which
are Wholly-Owned Subsidiaries of such members of the Chiquita Fresh European
Group);

          (x)        Qualified Investments made by Persons who are members of
the Chiquita Fresh German Group in or to one or more Persons who are, as of the
Closing Date, members of the Chiquita Fresh German Group (or Persons which are
Wholly-Owned Subsidiaries of such members of the Chiquita Fresh German Group);

          (xi)       Qualified Investments (other than those permitted pursuant
to clause (vi) above) made by Persons who are members of the Chiquita Fresh
Latin American Group as long as the aggregate outstanding amount thereof made
after the Original Closing Date does not exceed $15,000,000 at any one time;

          (xii)      Qualified Investments (other than those permitted pursuant
to clause (vii) or (ix) above) made by Persons who are members of the Chiquita
Fresh European Group as long as the aggregate outstanding amount thereof made
after the Original Closing Date does not exceed $10,000,000 at any one time;

          (xiii)     Qualified Investments (other than those permitted pursuant
to clause (viii) or (x) above) made by Persons who are members of the Chiquita
Fresh German Group as long as the aggregate outstanding amount thereof made
after the Closing Date does not exceed $1,000,000 at any one time;

          (xiv)     Qualified Investments made by the Secured Credit Parties
(other than Investments made in or to a member of the Chiquita Fresh Latin
American Group, members of the Chiquita Fresh European Group, an Excluded Entity
or an Inactive Subsidiary) as long as the aggregate outstanding amount thereof
made after the Original Closing Date does not exceed $15,000,000 at any time;

          (xv)      Investments made at a time when no Event of Default has
occurred and is continuing (A) (other than by Excluded Entities or one or more
members of the Chiquita Fresh German Group) in independent growers in the
ordinary course of business as long as the aggregate outstanding balance thereof
does not exceed $10,000,000 at any time or (B) by one or more members of the
Chiquita Fresh German Group in independent growers in the ordinary course of
business as long as the aggregate outstanding balance thereof does not exceed
$2,000,000 at any time;

29



--------------------------------------------------------------------------------



 



          (xvi)      Investments made by one or more Excluded Entities;

          (xvii)     Loans made by CBI to Frupac which do not exceed $25,000,000
outstanding at any time during the months of September to June and which do not
exceed $7,000,000 outstanding at any time during the months of July and August;

          (xviii)    Loans made by Chiquita Banana Company B.V., a Netherlands
company, to CIL;

          (xix)      Investments made by CBI in Citrus to the extent required to
service existing debt of Citrus but not to exceed $1,100,000 in any fiscal year;

          (xx)       Investments consisting of securities or debt instruments
which are proceeds of Specified Asset Dispositions or Asset Dispositions (to the
extent permitted by Section 9.3);

          (xxi)      Investments described on Schedule 9.3A;

          (xxii)     A loan to CBII for Permitted Restructuring Expenses or any
transfer of funds as permitted by Section 9.6;

          (xxiii)    such other Investments as the Aggregate Required Lenders in
their sole discretion approve in writing; provided, however, if such other
Investments involve solely the Chiquita Fresh German Group, then such other
Investments shall not require the approval of the Aggregate Required Lenders,
but shall require the approval in writing, in their sole discretion, of the Term
B Required Lenders;

          (xxiv)     advances to CTP solely to the extent necessary to permit
CTP to make capital expenditures;

          (xxv)      advances consisting of the payment of insurance premiums by
CBI on insurance policies that insure CBI and one or more Subsidiaries, Excluded
Entities or CBII, as long as each such advance is repaid to CBI by the
applicable Subsidiary (other than Secured Credit Parties), Excluded Entity or
CBII within 90 days after the date on which such advance was made;

          (xxvi)     advances consisting of payment of insurance claim
deductibles and self-insured retentions by CBI on liability insurance policies
that insure CBI and one or more Subsidiaries, Excluded Entities or CBII,
provided (a) each such advance is repaid to CBI by the applicable Subsidiary
(other than Secured Credit Parties), Excluded Entity or CBII within 90 days
after the date on which such advance was made; and (b) the aggregate amount of
such advances outstanding at any given time, excluding those made on behalf of
the Secured Credit Parties, does not exceed $1,000,000;

          (xxvii)    indemnity obligations incurred by CBI to secure the payment
of insurance claim deductibles and self-insured retentions and to support
operational bonding obligations of one or more Subsidiaries, Excluded Entities
or CBII, provided that (a) any payment made by CBI in compliance with such
indemnity obligation is repaid to CBI by the

30



--------------------------------------------------------------------------------



 



applicable Subsidiary (other than Secured Credit Parties), Excluded Entity or
CBII within 90 days after the date on which such payment was made, (b) any
letters of credit issued for the account of CBI shall be Letters of Credit; and
(c) the aggregate amount of the indemnity obligation of CBI shall not exceed
$3,000,000 for Subsidiaries (other than Secured Credit Parties), Excluded
Entities or CBII for any given annual policy year;

          (xxviii)     Investments made in or to Excluded Entities or
Exportadora Chiquita-ENZA Chile Limitada (other than those made by an Excluded
Entity) as long as (a) all such Investments made after March 6, 2002, do not
exceed $3,000,000 in the aggregate at any time outstanding and (b) at the time
of any such Investment (i) no Event of Default shall have occurred and be
continuing and (ii) the sum of Availability plus CBI and its Subsidiaries’
(other than any Excluded Entity’s) unrestricted cash and Cash Equivalents shall
be equal to at least $65,000,000;

          (xxix)       Investments made in or to any newly formed or newly
acquired Subsidiary or to an Inactive Subsidiary that is ceasing to be an
Inactive Subsidiary where such Subsidiary has not yet signed applicable Joinder
Agreements, Security Agreements, Guaranty Agreements or Pledge Agreements if
required by the terms of this Agreement, provided, however, that (i) notice was
provided to the Agent within sixty (60) Business Days after such Subsidiary was
formed or acquired or ceased to be an Inactive Subsidiary and (ii) all such
Investments shall not exceed $500,000 per Subsidiary and $1,000,000 in the
aggregate at any time outstanding;

          (xxx)       Investments made in one or more Subsidiaries in an
aggregate amount not to exceed the difference of (A) the CPF Sale Proceeds minus
(B) the aggregate amount paid to CBII pursuant to Section 9.6(e) minus (C) the
aggregate amount of the CPF Sale Proceeds applied directly or indirectly to
repay Loans, as long as (1) all amounts invested pursuant to this clause (xxx)
shall, promptly upon the applicable Subsidiary’s receipt thereof, be used to pay
Indebtedness of such Subsidiary or of one or more Subsidiaries of such
Subsidiary, (2) no Default or Event of Default shall have occurred and be
continuing at the time of such Investments (or would result therefrom) and (3)
simultaneous with the making of such investment, CBI notifies Agent of such
investment; and

          (xxxi)      Investments by CBI in Atlanta or Euro Sub in an aggregate
amount not to exceed (A) the CPF Sale Proceeds minus (B) the aggregate amount
paid to CBII pursuant to Section 9.6(e) minus (C) the aggregate amount invested
pursuant to clause (xxx) of the definition of Permitted Investments minus,
without duplication, (D) the aggregate amount of the CPF Sale Proceeds applied
directly or indirectly to repay Loans, as long as (1) to the extent such
Investments are made in Atlanta, Atlanta promptly and in any event within two
Business Days, uses the proceeds of such Investments to repay obligations owing
by Atlanta to Euro Sub evidenced by a German Note, (2) Euro Sub promptly, and in
any event within two Business Days, uses the proceeds of such Investments (or
repayment in the case of an Investment in Atlanta which Atlanta then uses to
repay obligations owing by Atlanta to Euro Sub evidenced by a German Note) to
repay obligations owing by Euro Sub to Atcon evidenced by a German Note, (3)
Atcon is, as a result of the limited waiver provided pursuant to Section
2(a)(i)(B) of that certain First Amendment and First Limited Waiver to Second
Amended and Restated Credit Agreement entered into as of May 22, 2003 among the
Borrowers, the Lenders, Wells Fargo and

31



--------------------------------------------------------------------------------



 



the Agent, permitted to use, and Atcon immediately uses, the proceeds of such
repayment to make a repayment of Term B Loans.

          Notwithstanding the foregoing, Permitted Investments shall not include
(i) Investments made in or to an Inactive Subsidiary (other than Investments
permitted pursuant to clauses (iii), (xxv), (xxvi), (xxvii) or (xxviii) above);
(ii) Investments made in or to an Excluded Entity (other than Investments
permitted pursuant to clauses (iii), (xvii), (xix), (xxv), (xxvi), (xxvii),
(xxviii) or (xxx) above and Investments made by an Excluded Entity”); (iii)
Investments (other than as described in clause (xxii), (xxv), (xxvi) or (xxvii)
above) made in or to CBII or any Subsidiary of CBII which is not CBI or a
Subsidiary of CBI; and (iv) investments in or to CTP other than those permitted
pursuant to clause (xxiv) above.

          “Permitted Liens” shall mean

          (i)       Liens granted to the Agent or the Lenders or any affiliate
of a Lender pursuant to any Credit Document;

          (ii)      Liens listed on Schedule 1.1C attached hereto;

          (iii)     Liens on fixed assets securing purchase money Indebtedness
(including Capital Leases) to the extent permitted under Section 9.2, provided
that (A) any such Lien attaches to such assets concurrently with or within
thirty (30) days after the acquisition thereof and only to the assets to be
acquired and (B) a description of the assets so acquired is furnished to the
Agent;

          (iv)     Liens of warehousemen, mechanics, materialmen, workers,
repairmen, fillers, packagers, processors, common carriers, landlords and other
similar Liens arising by operation of law or otherwise, not waived in connection
herewith, for amounts that are not yet due and payable or which are being
diligently contested in good faith by CBI by appropriate proceedings, provided
that in any such case an adequate reserve is being maintained by CBI for the
payment of same;

          (v)      attachment or judgment Liens individually or in the aggregate
not in excess of $250,000 (exclusive of (a) any amounts that are duly bonded to
the satisfaction of the Agent in its reasonable judgment or (b) any amount
adequately covered by insurance as to which the insurance company has
acknowledged in writing its obligations for coverage);

          (vi)     Liens for taxes, assessments or other governmental charges
not yet due and payable or which are being diligently contested in good faith by
CBI or the applicable Subsidiary charged with such Lien by appropriate
proceedings, provided that in any such case an adequate reserve is being
maintained by CBI for the payment of same in accordance with GAAP;

          (vii)    deposits or pledges to secure obligations under workmen’s
compensation, social security or similar laws, or under unemployment insurance;

          (viii)   deposits or pledges to secure bids, tenders, contracts (other
than contracts for the payment of money), leases, regulatory or statutory
obligations, surety and appeal bonds and other obligations of like nature
arising in the ordinary course of business;

32



--------------------------------------------------------------------------------



 



          (ix)      Liens arising from claims under PACA;

          (x)       Liens on assets of GWF, CPF or Frupac or their respective
Subsidiaries to secure Indebtedness of one or more of such Persons as long as
the owner of the assets which are the subject of such Liens is the primary
obligor on such Indebtedness (or is a Subsidiary or parent of such primary
obligor, provided that, in the case of a parent, such parent is an Excluded
Entity), and as long as the applicable Indebtedness is permitted pursuant to
clause (d)(x), (d)(xi), (d)(xii) or (d)(xiii) of the definition of Permitted
Indebtedness herein;

          (xi)     Liens on assets of a Person (other than on Collateral or
assets intended to constitute Collateral) to secure Indebtedness of such Person
permitted hereunder;

          (xii)    Liens on insurance proceeds and unearned insurance premiums
which secure the Permitted Indebtedness described in clause (d)(xiv) of the
definition of Permitted Indebtedness; and

          (xiii)   such other Liens as the Aggregate Required Lenders in their
sole and absolute discretion approve in writing; provided, however, if such
other Liens involve solely the Chiquita Fresh German Group, then such other
Liens shall not require the approval of the Aggregate Required Lenders, but
shall require the approval in writing, in their sole discretion, of the Term B
Required Lenders.

          “Permitted Restructuring Expenses” shall mean payments made on or
before March 31, 2002 to or for the benefit of CBII for legal, investment
banking and other professional fees and related expenses (including court costs)
incurred in connection with the proposed restructuring of CBII’s Indebtedness
and which are made at a time when all of the following conditions are satisfied:
(i) no Event of Default has occurred and is continuing (or would be caused
thereby); (ii) the average Availability plus CBI’s and its Subsidiaries’ (other
than any Excluded Entity’s) unrestricted cash and Cash Equivalents for the
thirty (30) day period ending ten (10) days prior to the date of such payment
was at least $20,000,000; (iii) the amount of such payment, when added to all
other payments made during such fiscal quarter, other than any payment of the
“Restructuring Fee” to The Blackstone Group as contemplated by clause (iv) below
and other than any payment of the fee payable to Houlihan, Lokey, Howard & Zukin
as contemplated by clause (vi) below, does not exceed $3,000,000; provided that
if the total of all such payments made under this clause (iii) in any fiscal
quarter shall be less than $3,000,000, the unutilized portion of such $3,000,000
permitted payment may be carried forward into subsequent fiscal quarters so long
as aggregate payments, other than any payment of the “Restructuring Fee”, of
more than $6,000,000 are not made in any fiscal quarter; (iv) if the payment is
to fund payment of the “Restructuring Fee” owing to The Blackstone Group
pursuant to that certain engagement letter between The Blackstone Group and CBII
dated November 6, 2000, the amount of such payment shall not exceed the lesser
of the maximum amount owing for that fee and $7,600,000; (v) if the payment is
made after the commencement of any bankruptcy, insolvency, arrangement,
reorganization, receivership or similar proceeding by or against CBII, the
payment shall be made by way of a loan from CBI to CBII which is protected by an
appropriate court order which is acceptable to the Agent and the Existing
Required Lenders and specifically assigned to the Agent as Collateral; and
(vi) if the payment is to CBII to permit CBII

33



--------------------------------------------------------------------------------



 



to pay the success fee of Houlihan Lokey Howard & Zukin, such success fee shall
not exceed $5,000,000.

          “Person” shall mean any individual, sole proprietorship, partnership,
joint venture, limited liability company, trust, unincorporated organization,
association, corporation, institution, entity, party or government (including
any division, agency or department thereof), and, as applicable, the successors,
heirs and assigns of each.

          “Pledge Agreements” shall mean (i) that certain Stock Pledge Agreement
dated as of the Original Closing Date between the pledgors named therein and the
Agent, (ii) that certain LLC Pledge Agreement dated as of the Original Closing
Date between the pledgors named therein and the Agent, (iii) the German Pledge
Agreements, and (iv) each other agreement (other than a Security Agreement)
pursuant to which the equity of any Person is pledged to the Agent to secure any
of the Obligations.

          “Pledged Party” shall mean each Person (other than a Credit Party)
whose equity, in whole or in part, is pledged to the Agent to secure any of the
Obligations.

          “Pledgor Entity” means each Person which has pledged equity in a
Pledged Party to the Agent to secure the Obligations.

          “Portfolio Sale” shall have the meaning given to such term in Section
14.6(c).

          “Post-Closing Agreement” shall mean that certain Post-Closing
Agreement, dated as of the date hereof, among the Borrowers and the Agent.

          “Prime Rate” shall mean the rate which Wells Fargo announces from time
to time as its prime lending rate, as in effect from time to time. The Prime
Rate is a reference rate and does not necessarily represent the lowest or best
rate actually charged to any customer. Wells Fargo (and its affiliates) may make
commercial loans or other loans at rates of interest at, above or below the
Prime Rate.

          “Prime Rate Loan” means each portion of a Loan that bears interest at
a rate determined by reference to the Prime Rate.

          “Pro Rata Share” of any (i) Existing Lender means a fraction, the
numerator of which is such Existing Lender’s Existing Commitment and the
denominator of which is the sum of all Existing Lenders’ Existing Commitments;
provided, however, in the event that all Existing Commitments have been
terminated or reduced to zero, Pro Rata Share shall be determined according to
the Existing Commitments in effect immediately prior to such termination and
(ii) Term B Lender means a fraction, the numerator of which is such Term B
Lender’s Term B Loan Commitment and the denominator of which is the sum of all
Term B Lenders’ Term B Loan Commitments; provided, however, that after each Term
B Lender has funded its portion of the Term B Loans, Pro Rata Share of any Term
B Lender shall mean a fraction, the numerator of which is such Term B Lender’s
outstanding Term B Loans and the denominator of which is the sum of all
outstanding Term B Loans.

          “Process Agent” shall have the meaning given to such term in
Section 14.3.

34



--------------------------------------------------------------------------------



 



          “Proprietary Rights” shall have the meaning given to such term in
Section 6.18.

          “Qualified Investment” means an Investment which meets all of the
following tests: (i) it is made when no Default or Event of Default has occurred
and is continuing (or would be caused thereby), (ii) it is made to a Person
which is Solvent after giving effect to such Investment but ignoring
intercompany liabilities to CBI and its Subsidiaries (provided, however, that
Investments in an aggregate amount not to exceed $3,000,000 per fiscal year may
be made in Persons without regard to this clause (ii) as long as such
Investments otherwise are “Qualified Investments”); (iii) if it is a loan, it is
made to a Person which is not subject to any restriction, contractual or
otherwise, that would prohibit or restrain it from returning or repaying such
Investment, (iv) if it is an Investment described in clauses (xi), (xii),
(xiii) or (xiv) of the definition of Permitted Investments, it is made when CBI,
immediately after giving effect thereto, has Availability of at least
$10,000,000 and (v) if such Investment is an Acquisition, it constitutes a
Permitted Acquisition.

          “Qualified Refinancing” shall mean a refinancing of this Credit
Agreement in which all of the Obligations are paid in full in cash and for which
Ableco or Foothill or an Affiliate thereof is agent.

          “Rating Agencies” shall have the meaning given to such term in Section
2.10.

          “Register” shall have the meaning given to such term in
Section 14.6(f).

          “Registered Loan” shall have the meaning given to such term in Section
2.5(b).

          “Registered Note” shall have the meaning given to such term in Section
2.5(b).

          “Reportable Event” shall mean any of the events described in
Section 4043 of ERISA and the regulations thereunder.

          “Reserve Percentage” means, on any day, for any Lender, the maximum
percentage prescribed by the Board of Governors of the Federal Reserve System
(or any successor Governmental Authority) for determining the reserve
requirements (including any basic, supplemental, marginal, or emergency
reserves) that are in effect on such date with respect to eurocurrency funding
(currently referred to as “eurocurrency liabilities”) of that Lender, but so
long as such Lender is not required or directed under applicable regulations to
maintain such reserves, the Reserve Percentage shall be zero.

          “Restricted Payment” shall mean (i) any cash dividend or other cash
distribution, direct or indirect, on account of any shares of any class of
Capital Stock of CBI or any of its Subsidiaries, as the case may be, now or
hereafter outstanding, (ii) any redemption, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
shares of any class of Capital Stock of CBI or any of its Subsidiaries now or
hereafter outstanding by CBI or any of its Subsidiaries, as the case may be,
except for any redemption, retirement, sinking funds or similar payment payable
solely in such shares of that class of stock or in any class of stock junior to
that class, (iii) any cash payment made to redeem, purchase, repurchase or
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire any shares of any class of Capital Stock of CBI or any
of its Subsidiaries now or

35



--------------------------------------------------------------------------------



 



hereafter outstanding, or (iv) any payment to any Affiliate of CBI except to the
extent expressly permitted in this Credit Agreement.

          “Retiree Health Plan” shall mean an “employee welfare benefit plan”
within the meaning of Section 3(1) of ERISA that provides benefits to persons
after termination of employment, other than as required by Section 601 of ERISA.

          “Revolving Credit Borrowing Base” shall have the meaning given to such
term in Section 2.1(b)(i).

          “Revolving Credit Borrowing Base Certificate” shall have the meaning
given to such term in Section 7.1(e)(i).

          “Revolving Credit Committed Amount” shall mean, at any time, the CBI
Maximum Credit Line less the principal balance of then outstanding Original Term
Loans.

          “Revolving Loans” shall have the meaning given to such term in Section
2.1(b).

          “Revolving Notes” shall have the meaning given to such term in Section
2.1(c).

          “Sale Leaseback Transaction” shall have the meaning given to such term
in Section 9.13.

          “Secondary Transactions” shall mean the transactions described on
Schedule 1.1G hereto, as long as at all times that such transactions are being
consummated, Availability is at least $65,000,000.

          “Secured Credit Parties” shall mean each Credit Party (other than any
member of the Chiquita Fresh German Group) which is also a party to a Security
Agreement.

          “Securitization” shall have the meaning given to such term in Section
2.10.

          “Securitization Party” shall have the meaning given to such term in
Section 2.10.

          “Security Agreements” shall mean (i) the Security Agreement dated as
of the Original Closing Date between the Agent, CBI and the obligors named
therein, (ii) the Security Agreement dated as of the Original Closing Date
between the Agent and Chiquita (Canada) Inc., (iii) composite Guarantee and
Charge dated as of the Closing Date, as amended, by and among the Agent and CIL,
Banexpro Ltd., Catellia Ltd., Tela Railroad Company Ltd., Financiera Agricola,
Ltd., Financiera Estrella Ltd., and M.M. Holding Ltd. and (iv) each other
agreement (other than a Pledge Agreement) pursuant to which one or more Persons
grant a lien on any or all of their assets to secure any or all of the
Obligations.

          “Security Documents” shall mean, collectively, the Security
Agreements, the Pledge Agreements, the Mortgages, any Acknowledgment Agreements
and any lockbox agreement or any other tri-party arrangement with respect to the
bank accounts of either of the Borrowers.

36



--------------------------------------------------------------------------------



 



          “Seneca” shall have the meaning given to such term in Section 9.3(j).

          “Seneca Shares” shall have the meaning given to such term in Section
9.3(j).

          “Seneca Share Proceeds” shall mean the aggregate cash proceeds
received by CBI or any Subsidiary of CBI in respect of any disposition of Seneca
Shares, net of (a) direct costs (including, without limitation, legal,
accounting and investment banking fees, and sales commissions) and (b) taxes
paid or payable as a result thereof.

          “Settlement Period” shall have the meaning given to such term in
Section 2.1(d)(ii).

          “Solvent” shall mean, with respect to any Person, that (i) the fair
saleable value of such Person’s assets exceeds all of its probable liabilities,
(ii) such Person does not have unreasonably small capital in relation to the
business in which it is or proposes to be engaged and (iii) such Person has not
incurred, and does not believe that it will incur, debts beyond its ability to
pay such debts as they become due.

          “Specified Asset Disposition” means each disposition of one or more of
the assets described on Schedule 9.3.

          “Subsidiary” shall mean, as to any Person, (a) any corporation more
than fifty percent (50%) of whose Capital Stock of any class or classes having
by the terms thereof ordinary voting power to elect a majority of the directors
of such corporation (irrespective of whether or not at the time, any class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time owned by such Person directly
or indirectly through Subsidiaries, (b) any partnership, association, joint
venture or other entity in which such Person directly or indirectly through
Subsidiaries has more than a fifty percent (50%) interest in the total capital,
total income and/or total ownership interests of such entity at any time and
(c) any partnership in which such Person is a general partner (it being agreed
that unless otherwise designated, “Subsidiary” shall mean any direct or indirect
“Subsidiary” of CBI); provided however, that neither Indian River nor Heaton
Holdings Ltd., a Cayman Islands company, shall constitute a Subsidiary of CBI or
any of its Subsidiaries, unless such entity is consolidated with CBI or any of
its Subsidiaries in accordance with GAAP.

          “Taxes” shall mean any federal, state, local or foreign income, sales,
use, transfer, payroll, personal, property, occupancy, franchise or other tax,
levy, impost, fee, imposition, assessment or similar charge, together with any
interest or penalties thereon.

          “Term B Lender” shall mean each of the Lenders holding outstanding
Term B Loans or with a Term B Loan Commitment greater than zero and their
respective successors and assigns.

          “Term B Loans” shall have the meaning given to such term in Section
2.2(b).

          “Term B Loan Commitment” of any Lender means the amount set forth
opposite such Lender’s name as its “Term B Loan Commitment” on Schedule 1.1A.

37



--------------------------------------------------------------------------------



 



          “Term B Loan Notes” shall have the meaning given to such term in
Section 2.2(e).

          “Term B Required Lenders” shall mean, at any time, Term B Lenders
which are then in compliance with their obligations hereunder (as determined by
the Agent) and holding in the aggregate at least sixty-six and two-thirds
percent (66 2/3%) of the outstanding Term B Loans.

          “Term Loans” shall mean the Original Term Loans and/or the Term B
Loans.

          “Term Loan Notes” shall mean the Original Term Loan Notes and the Term
B Loan Notes.

          “Termination Event” shall mean (i) a Reportable Event with respect to
any Benefit Plan or Multiemployer Plan; (ii) the withdrawal of CBI, any
Subsidiary of CBI or any ERISA Affiliate from a Benefit Plan during a plan year
in which such entity was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA; (iii) the providing of notice of intent to
terminate a Benefit Plan pursuant to Section 4041 of ERISA; (iv) the institution
by the PBGC of proceedings to terminate a Benefit Plan or Multiemployer Plan;
(v) any event or condition (a) which might constitute grounds under Section 4042
of ERISA for the termination of, or the appointment of a trustee to administer,
any Benefit Plan or Multiemployer Plan, or (b) that may result in termination of
a Multiemployer Plan pursuant to Section 4041A of ERISA; or (vi) the partial or
complete withdrawal, within the meaning of Sections 4203 and 4205 of ERISA, of
CBI, any Subsidiary of CBI or any ERISA Affiliate from a Multiemployer Plan.

          “Trademark License Agreement” shall mean that certain Trademark
License Agreement dated November 1, 2001, by and between CBI and CIL.

          “Trademark Note” shall mean that certain Promissory Note executed by
CIL in favor of CBI dated November 1, 2001.

          “Tropical Farms” means farms (and related assets, including farm land
held in reserve but not currently planted) located in Guatemala, Chile,
Colombia, Panama, Honduras, Costa Rica, Guadeloupe, Martinique or Ivory Coast on
which bananas, plantains and similar produce is grown, but excluding any assets
subject to the PAFCO Sale.

          “UCP” shall have the meaning given to such term in Section 3.7.

          “Unallocated CBII Overhead” shall mean the following overhead and
disbursements of CBII, but only to the extent that they are not otherwise
allocated to CBI and its consolidated Subsidiaries: consulting fees and
expenses, salaries, pension and benefit expenses, taxes (other than taxes on
income or revenue), insurance costs, legal expenses, communication and
maintenance fees, travel expenses, outside accounting fees, headquarter office
expenses, deferred compensation and non-contractual severance expenses, but
excluding Permitted Restructuring Expenses and principal, interest and other
fees related to any Indebtedness.

38



--------------------------------------------------------------------------------



 



          “Underlying Issuer” means a third Person which is the beneficiary of
an L/C Undertaking and which has issued a Letter of Credit at the request of the
Issuing Bank for the benefit of CBI.

          “Voting Stock” shall mean, with respect to any Person, Capital Stock
issued by such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

          “Wells Fargo” shall have the meaning given to such term in the
preamble of this Credit Agreement.

          “Wholly-Owned Subsidiary” of a Person means each entity in which
(other than directors’ qualifying shares or the equivalent thereof required by
law) one hundred percent (100%) of the outstanding equity interests are directly
owned, beneficially and of record, by such Person or by one or more of such
Person’s Wholly-Owned Subsidiaries.



  1.2        Accounting Terms and Determinations

          Unless otherwise defined or specified herein, all accounting terms
shall be construed herein and all accounting determinations for purposes of
determining compliance with Sections 8.1 through 8.5 hereof and otherwise to be
made under this Credit Agreement shall be made in accordance with GAAP applied
on a basis consistent in all material respects with the Financials. All
financial statements required to be delivered hereunder from and after the
Original Closing Date and all financial records shall be maintained in
accordance with GAAP as in effect as of the date of such financial statements.
If GAAP shall change from the basis used in preparing the consolidated financial
statements of CBI dated as of September 30, 2000, the certificates required to
be delivered pursuant to Section 7.1 demonstrating compliance with the covenants
contained herein shall include calculations setting forth the adjustments
necessary to demonstrate how CBI is in compliance with the financial covenants
based upon GAAP as in effect as of the date of the consolidated financial
statements of CBI dated as of September 30, 2000. If CBI shall change its method
of inventory accounting, all calculations necessary to determine compliance with
the covenants contained herein shall be made as if such method of inventory
accounting had not been so changed.



  1.3        Other Definitional Terms.

          Terms not otherwise defined herein which are defined in the Uniform
Commercial Code as in effect in the State of New York from time to time (the
“Code”) shall have the meanings given them in the Code. The words “hereof”,
“herein” and “hereunder” and words of similar import when used in this Credit
Agreement shall refer to the Credit Agreement as a whole and not to any
particular provision of this Credit Agreement, unless otherwise specifically
provided. References in this Credit Agreement to “Articles”, “Sections”,
“Schedules” or “Exhibits” shall be to Articles, Sections, Schedules or Exhibits
of or to this Credit Agreement unless otherwise specifically provided. Any of
the terms defined in Section 1.1 may, unless the context otherwise requires, be
used in the singular or plural depending on the reference. “Include”, “includes”
and “including” shall be deemed to be followed by “without

39



--------------------------------------------------------------------------------



 



limitation” whether or not they are in fact followed by such words or words of
like import. “Writing”, “written” and comparable terms refer to printing,
typing, computer disk, e-mail and other means of reproducing words in a visible
form. References to any agreement or contract are to such agreement or contract
as amended, modified or supplemented from time to time in accordance with the
terms hereof and thereof. References to any Person include the successors and
permitted assigns of such Person. References “from” or “through” any date mean,
unless otherwise specified, “from and including” or “through and including”,
respectively. References to any times herein shall refer to Eastern Standard
time or Eastern Daylight time, as then in effect.

ARTICLE II.

LOANS



  2.1        Revolving Loans.

          (a)     Commitment. Subject to the terms and conditions hereof and in
reliance upon the representations and warranties set forth herein, each of the
Existing Lenders severally agrees to lend to CBI at any time or from time to
time on or after the Closing Date and before the Maturity Date, such Existing
Lender’s Pro Rata Share of the Revolving Credit Committed Amount as may be
requested or deemed requested by CBI.

          (b)     Determination of Revolving Credit Borrowing Base.



                 (i)     Each of the Existing Lenders severally agrees, subject
to the terms and conditions of this Credit Agreement, from time to time, to make
loans and advances to CBI hereunder on a revolving basis. Such loans and
advances to CBI (each, a “Revolving Loan”; and collectively, the “Revolving
Loans”) together with the Letter of Credit Obligations outstanding with respect
to the Letters of Credit shall not in the aggregate exceed the least of ( the
“Revolving Credit Borrowing Base”):



        (A)     the Revolving Credit Committed Amount at such time minus the
aggregate amount of the Insurance Premium Block then in place;



        (B)     twenty-five percent (25%) of the Orderly Liquidation Value minus
the aggregate amount of the Insurance Premium Block then in place;



        (C)     the following amount:



                 (1)     an amount up to eighty-five percent (85%) of Eligible
Accounts Receivable; plus                    (2)     twenty percent (20%) of the
Orderly Liquidation Value, minus

40



--------------------------------------------------------------------------------



 





                 (3)     the aggregate amount of reserves established by the
Agent from time to time in its sole discretion, exercised in a commercially
reasonable manner and in good faith, including, without limitation, reserves for
claims under PACA (including, without limitation, a reserve in an amount equal
to all amounts then owed to Persons other than CIL for the purchase of bananas
and plantains) and reserves for accruals to be paid to customers, minus    
               (4)     the aggregate amount of the Insurance Premium Block then
in place; or



        (D)     the amount equal to Consolidated EBITDA of CBI and its
Subsidiaries (other than CPF and its Subsidiaries) as of the most recently
completed twelve month fiscal period for which information is available
(exclusive of unusual items as determined in accordance with GAAP and non-cash
items to the extent not already excluded in determining Consolidated EBITDA)
minus the sum of (1) the outstanding principal balance of the Original Term
Loans and (2) the aggregate amount of the Insurance Premium Block then in place.



  Subject to the relevant terms and provisions set forth herein, the Agent at
all times shall have the right to reduce or increase the advance rates (but not
in excess of the advance rates set forth in the definition of Revolving Credit
Borrowing Base) and standards of eligibility under this Credit Agreement, in
each case in its sole discretion, exercised in a commercially reasonable manner
and in good faith, if the Agent shall determine in its reasonable credit
judgment that there is a risk that the Obligations may be undersecured as a
result of a change in the condition or valuation of the Collateral. Such
reduction or increase shall become effective after one (1) Business Day’s prior
notice from the Agent to CBI and the Existing Lenders. Each Existing Lender
expressly authorizes the Agent to determine, subject to the terms of this Credit
Agreement, on behalf of such Existing Lender whether or not Accounts shall be
deemed to constitute Eligible Accounts Receivable.



                 (ii)     No Existing Lender shall be obligated at any time to
make available to CBI its Pro Rata Share of any requested Revolving Loan if such
amount plus its Pro Rata Share of all Revolving Loans, Letter of Credit
Obligations and Original Term Loans then outstanding would exceed such Existing
Lender’s Existing Commitment at such time. No Existing Lender shall be obligated
to make available, nor shall the Agent make available, any Revolving Loans to
CBI to the extent such Revolving Loan when added to the then outstanding
Revolving Loans and all Letter of Credit Obligations would cause the aggregate
outstanding Revolving Loans and all Letter of Credit Obligations to exceed the
Revolving Credit Borrowing Base. CBI shall promptly repay to the Agent for the
account of the Existing Lenders from time to time the full amount of the excess,
if any of (A) the amount of all Revolving Loans and Letter of Credit Obligations
outstanding over (B) the lesser of (1) the Revolving Credit Committed Amount at
such time and (2) the Revolving Credit Borrowing Base.

41



--------------------------------------------------------------------------------



 



          (c)     Revolving Notes. The obligations to repay the Revolving Loans
and to pay interest thereon shall be evidenced by separate promissory notes of
CBI to each Existing Lender in substantially the form of Exhibit C-1 attached
hereto (the “Revolving Notes”), with appropriate insertions, one Revolving Note
being payable to the order of each Existing Lender in a principal amount equal
to such Existing Lender’s Pro Rata Share of the Revolving Credit Committed
Amount and representing the obligations of CBI to pay such Existing Lender the
amount of such Existing Lender’s Pro Rata Share of the Revolving Credit
Committed Amount or, if less, the aggregate unpaid principal amount of all
Revolving Loans made by such Existing Lender hereunder, plus interest accrued
thereon, as set forth herein. CBI irrevocably authorizes each Existing Lender to
make or cause to be made appropriate notations on its Revolving Note, or on a
record pertaining thereto, reflecting Revolving Loans and repayments thereof.
The outstanding amount of the Revolving Loans set forth on such Existing
Lender’s Revolving Note or record shall be prima facie evidence of the principal
amount thereof owing and unpaid to such Existing Lender, but the failure to make
such notation or record, or any error in such notation or record shall not limit
or otherwise affect the obligations of CBI hereunder or under any Revolving Note
to make payments of principal of or interest on any Revolving Note when due.

          (d)     Borrowings under Revolving Notes.



                (i)     Subject to Section 4.8(b)(i), each request for
borrowings hereunder shall be made by a notice in the form attached hereto as
Exhibit D from CBI to the Agent (a “Notice of Borrowing”), given not later than
11:00 a.m. New York City time on the Business Day on which the proposed
borrowing is requested to be made for Revolving Loans. Each Notice of Borrowing
shall be given by either telephone or telecopy, and, if requested by the Agent,
confirmed in writing if by telephone, setting forth (1) the requested date of
such borrowing, (2) the aggregate amount of such requested borrowing,
(3) certification by CBI that it has complied in all respects with Article V,
all of which shall be specified in such manner as is necessary to comply with
all limitations on Revolving Loans outstanding hereunder (including, without
limitation, availability under the Revolving Credit Borrowing Base) and (4) the
account at which such requested funds should be made available. Each Notice of
Borrowing shall be irrevocable by and binding on CBI. CBI shall be entitled to
borrow Revolving Loans in a minimum principal amount of $1,000,000 and integral
multiples of $500,000 in excess thereof (or the remaining amount of the
Revolving Credit Committed Amount at such time, if less). Revolving Loans may be
repaid and reborrowed in accordance with the provisions hereof.



                (ii)     The Agent shall give to each Existing Lender prompt
notice (but in no event later than 2:00 p.m. New York City time on the date of
the Agent’s receipt of notice from CBI) of each Notice of Borrowing by telecopy,
telex or cable (other than any Notice of Borrowing which will be funded by the
Agent in accordance with subsection (d)(iii) below). No later than 3:00 p.m. New
York City time on the date on which a borrowing is requested to be made pursuant
to the applicable Notice of Borrowing, each Existing Lender will make available
to the Agent at the address of the Agent set forth on the signature pages
hereto, in immediately available funds, its Pro Rata Share of such borrowing
requested to be made. Unless the Agent shall have been notified by any Existing
Lender prior to the date of borrowing that such Existing Lender does not intend

42



--------------------------------------------------------------------------------



 





  to make available to the Agent its portion of the borrowing to be made on such
date, the Agent may assume that such Existing Lender will make such amount
available to the Agent as required above and the Agent may, in reliance upon
such assumption, make available the amount of the borrowing to be provided by
such Existing Lender. Upon fulfillment of the conditions set forth in Article V
for such borrowing, the Agent will make such funds available to CBI at the
account specified by CBI in such Notice of Borrowing.



                 (iii)     Because CBI anticipates requesting borrowings of
Revolving Loans on a daily basis and repaying Revolving Loans on a daily basis
through the collection of Accounts and the proceeds of other Collateral,
resulting in the amount of outstanding Revolving Loans fluctuating from day to
day, in order to administer the Revolving Loans in an efficient manner and to
minimize the transfer of funds between the Agent and the Existing Lenders, the
Existing Lenders hereby instruct the Agent, and the Agent may (but is not
obligated to) (A) make available, on behalf of the Existing Lenders, the full
amount of all Revolving Loans requested by CBI not to exceed $20,000,000 in the
aggregate at any one time outstanding without requiring that CBI give the Agent
a Notice of Borrowing with respect to such borrowing and without giving each
Existing Lender prior notice of the proposed borrowing, of such Existing
Lender’s Pro Rata Share thereof and the other matters covered by the Notice of
Borrowing and (B) if the Agent has made any such amounts available as provided
in clause (A), upon repayment of Revolving Loans by CBI, apply such amounts
repaid directly to the amounts made available by the Agent in accordance with
clause (A) and not yet settled as described below; provided that the Agent shall
not advance funds as described in clause (A) above if the Agent has actually
received prior to such borrowing (1) an officer’s certificate from CBI pursuant
to and in accordance with Section 7.1(j) that a Default or Event of Default is
in existence or (2) a Notice of Borrowing from CBI wherein the certification
provided therein states that the conditions to the making of the requested
Revolving Loans have not been satisfied or (3) a written notice from any
Existing Lender that the conditions to such borrowing have not been satisfied,
which officer’s certificate, Notice of Borrowing or notice, in each case, shall
not have been rescinded. If the Agent advances Revolving Loans on behalf of the
Existing Lenders, as provided in the immediately preceding sentence, the amount
of outstanding Revolving Loans and each Existing Lender’s Pro Rata Share thereof
shall be computed weekly rather than daily and shall be adjusted upward or
downward on the basis of the amount of outstanding Revolving Loans as of 5:00
p.m. New York City time on the Business Day immediately preceding the date of
each computation; provided, however, that the Agent retains the absolute right
at any time or from time to time to make the aforedescribed adjustments at
intervals more frequent than weekly. The Agent shall deliver to each of the
Existing Lenders after the end of each week, or such lesser period or periods as
the Agent shall determine, a summary statement of the amount of outstanding
Revolving Loans for such period (such week or lesser period or periods being
hereafter referred to as a “Settlement Period”). If the summary statement is
sent by the Agent and received by the Existing Lenders prior to 12:00 Noon New
York City time on any Business Day each Existing Lender shall make the transfers
described in the next succeeding sentence no later than 3:00 p.m. New York City
time on the day such summary statement was sent; and if such summary statement
is sent by the Agent and received by the Existing Lenders after 12:00

43



--------------------------------------------------------------------------------



 





  Noon New York City time on any Business Day, each Existing Lender shall make
such transfers no later than 3:00 p.m. New York City time on the next succeeding
Business Day. If in any Settlement Period, the amount of an Existing Lender’s
Pro Rata Share of the Revolving Loans is in excess of the amount of Revolving
Loans actually funded by such Existing Lender, such Existing Lender shall
forthwith (but in no event later than the time set forth in the next preceding
sentence) transfer to the Agent by wire transfer in immediately available funds
the amount of such excess; and, on the other hand, if the amount of an Existing
Lender’s Pro Rata Share of the Revolving Loans in any Settlement Period is less
than the amount of Revolving Loans actually funded by such Existing Lender, the
Agent shall forthwith transfer to such Existing Lender by wire transfer in
immediately available funds the amount of such difference. The obligation of
each of the Existing Lenders to transfer such funds shall be irrevocable and
unconditional and without recourse to or warranty by the Agent. Each of the
Agent and the Existing Lenders agree to mark their respective books and records
at the end of each Settlement Period to show at all times the dollar amount of
their respective Pro Rata Shares of the outstanding Revolving Loans. Because the
Agent on behalf of the Existing Lenders may be advancing and/or may be repaid
Revolving Loans prior to the time when the Existing Lenders will actually
advance and/or be repaid Revolving Loans, interest with respect to Revolving
Loans shall be allocated by the Agent to each Existing Lender (including the
Agent) in accordance with the amount of Revolving Loans actually advanced by and
repaid to each Existing Lender (including the Agent) during each Settlement
Period and shall accrue from and including the date such Revolving Loans are
advanced by the Agent to but excluding the date such Revolving Loans are repaid
by CBI in accordance with Section 2.4 or actually settled by the applicable
Existing Lender as described in this Section 2.1(d)(iii).



                 (iv)     If the amounts described in subsection (d)(i), (d)(ii)
or (d)(iii) of this Section 2.1 are not in fact made available to the Agent by
an Existing Lender (such Existing Lender being hereinafter referred to as a
“Defaulting Lender”) and the Agent has made such amount available to CBI, the
Agent shall be entitled to recover such corresponding amount on demand from such
Defaulting Lender. If such Defaulting Lender does not pay such corresponding
amount forthwith upon the Agent’s demand therefor, the Agent shall promptly
notify CBI and CBI shall immediately (but in no event later than five
(5) Business Days after such demand) pay such corresponding amount to the Agent.
The Agent shall also be entitled to recover from such Defaulting Lender and CBI,
(A) interest on such corresponding amount in respect of each day from the date
such corresponding amount was made available by the Agent to CBI to the date
such corresponding amount is recovered by the Agent, at a rate per annum equal
to either (1) if paid by such Defaulting Lender, the overnight Federal Funds
Rate or (2) if paid by CBI, the then applicable rate of interest, calculated in
accordance with Section 4.1, plus (B) in each case, an amount equal to any costs
(including legal expenses) and losses incurred as a result of the failure of
such Defaulting Lender to provide such amount as provided in this Credit
Agreement. Nothing herein shall be deemed to relieve any Existing Lender from
its obligation to fulfill its commitments hereunder or to prejudice any rights
which CBI may have against any Existing Lender as a result of any default by
such Existing Lender hereunder, including, without limitation, the right of CBI
to seek reimbursement

44



--------------------------------------------------------------------------------



 





  from any Defaulting Lender for any amounts paid by CBI under clause (B) above
on account of such Defaulting Lender’s default.



                 (v)     The failure of any Existing Lender to make the
Revolving Loan to be made by it as part of any borrowing shall not relieve any
other Existing Lender of its obligation, if any, hereunder to make its Revolving
Loan on the date of such borrowing, but no Existing Lender shall be responsible
for the failure of any other Existing Lender to make the Revolving Loan to be
made by such other Existing Lender on the date of any borrowing.



                 (vi)     Each Existing Lender shall be entitled to earn
interest at the then applicable rate of interest, calculated in accordance with
Article IV, on outstanding Revolving Loans which it has funded to the Agent from
the date such Existing Lender funded such Revolving Loan to, but excluding, the
date on which such Existing Lender is repaid with respect to such Revolving
Loan.



                 (vii)     Notwithstanding the obligation of CBI to send written
confirmation of a Notice of Borrowing made by telephone if and when requested by
the Agent, in the event that the Agent agrees to accept a Notice of Borrowing
made by telephone, such telephonic Notice of Borrowing shall be binding on CBI
whether or not written confirmation is sent by CBI or requested by the Agent.
The Agent may act prior to the receipt of any requested written confirmation,
without any liability whatsoever, based upon telephonic notice believed by the
Agent in good faith to be from CBI or its agents. The Agent’s records of the
terms of any telephonic Notices of Borrowing shall be conclusive on CBI in the
absence of gross negligence or willful misconduct on the part of the Agent in
connection therewith.



  2.2        Term Loans.

          (a)     Original Term Loan. As of the date hereof, the aggregate
outstanding principal amount of the Original Term Loans is $50,100,000. Once
Term Loans are paid or prepaid, they may not be reborrowed.

          (b)     Amount of Term B Loans. Subject to the terms and conditions
hereof and in reliance upon the representations and warranties set forth herein,
each Term B Lender severally agrees to make available to Atcon on the Closing
Date term loans in Dollars (each a “Term B Loan” and collectively the “Term B
Loans”) equal to such Term B Lender’s Pro Rata Share of $65,000,000 for the
purposes hereinafter set forth. Once Term B Loans are paid or prepaid, they may
not be reborrowed.

          (c)     Funding of Term B Loans. Not later than Noon New York City
time on March 28, 2003, each Term B Lender will make available to the Agent for
the account of Atcon, at the office of the Agent in funds immediately available
to the Agent, the amount of such Term B Lender’s Pro Rata Share of $65,000,000.
Atcon hereby irrevocably authorizes the Agent to disburse the proceeds of the
Term B Loans in immediately available funds by wire transfer as directed by
Atcon in writing.

45



--------------------------------------------------------------------------------



 



           (d)     Repayment of Original Term Loans and Term B Loans. The
principal amount of the Original Term Loans shall be repaid in consecutive
monthly payments on the first day of each calendar month; such payments
commenced with the first day of October, 2002 and shall continue until the
Original Term Loans are repaid in full. The amount of each such payment on the
Original Term Loans (other than the final payment) shall equal $1,250,000. In
addition to the other payments of the principal amount of Term B Loans required
hereunder, a portion of the principal amount of the Term B Loans shall be repaid
in an amount equal to $3,000,000 not later than December 31, 2003; provided,
however, that to the extent that the principal amount of the Term B Loans are
prepaid in an aggregate amount equal to at least $10,000,000 within four
Business Days of the CPF Closing Date, the requirements of this sentence shall
be deemed satisfied. If not sooner repaid, the principal amount of the Term
Loans shall be repaid in full on the Maturity Date.

          (e)     Term Notes. The obligations to repay the Original Term Loans
and to pay interest thereon shall be evidenced by separate promissory notes of
CBI to each applicable Lender in substantially the form of Exhibit C-2 attached
hereto (the “Original Term Loan Notes”), with appropriate insertions, one
Original Term Loan Note being payable to the order of each Existing Lender in a
principal amount equal to such Existing Lender’s Pro Rata Share of the Original
Term Loans and representing the obligations of CBI to pay such Existing Lender
the amount of such Existing Lender’s Pro Rata Share of the Original Term Loans
or, if less, the aggregate unpaid principal amount of the Original Term Loans
made by such Existing Lender hereunder, plus interest accrued thereon, as set
forth herein. The obligations to repay the Term B Loans and to pay interest
thereon shall be evidenced by separate promissory notes of Atcon to each Term B
Lender in substantially the form of Exhibit C-3 attached hereto (the “Term B
Loan Notes”), with appropriate insertions, one Term B Loan Note being payable to
the order of each Term B Lender in a principal amount equal to such Term B
Lender’s Pro Rata Share of the Term B Loans and representing the obligations of
Atcon to pay such Term B Lender the amount of such Term B Lender’s Pro Rata
Share of the Term B Loans or, if less, the aggregate unpaid principal amount of
the Term B Loans made by such Lender hereunder, plus interest accrued thereon,
as set forth herein. Each Borrower irrevocably authorizes each applicable Lender
to make or cause to be made appropriate notations on its Term Loan Notes, or on
a record pertaining thereon, reflecting Term Loans and repayments thereof. The
outstanding amount of the Term Loans set forth on such Lender’s Term Loan Notes
or record shall be prima facie evidence of the principal amount thereof owing
and unpaid to such Lender, but the failure to make such notation or record, or
any error in such notation or record shall not limit or otherwise affect the
obligations of the Borrowers hereunder or under any Term Loan Note to make
payments of principal of or interest on any Term Loan Note when due.



  2.3        Optional and Mandatory Prepayments.

          (a)     Voluntary Prepayments. Except as set forth below, the
Borrowers shall have the right to prepay Loans in whole or in part from time to
time, without premium or penalty; provided, however, that each such partial
prepayment of Loans shall be in a minimum principal amount of $1,000,000 and
integral multiples of $500,000 in excess thereof. Amounts prepaid on Existing
Loans under this Section 2.3(a) shall be applied first to Revolving Loans, then
to the Original Term Loans, and then to the Term B Loans. Voluntary prepayments
on the Original Term Loans shall not be permitted unless, immediately prior to
such prepayment, the

46



--------------------------------------------------------------------------------



 



sum of the Existing Commitments are equal to the then outstanding principal
amount of the Original Term Loans. All voluntary prepayments of the Original
Term Loans shall be applied to the remaining principal installments thereof in
the inverse order of maturity thereof. No voluntary prepayments of the Term B
Loans shall be permitted unless all obligations under the Original Term Loans
have been paid in full and no Revolving Loans are outstanding. The Borrowers
have the option, at any time upon ninety (90) days prior written notice to
Agent, to terminate this Credit Agreement by paying to Agent, in cash, the
Obligations (including either (i) providing cash collateral to be held by Agent
in an amount equal to one hundred five percent (105%) of the then extant Letter
of Credit Obligations, or (ii) causing the original Letters of Credit to be
returned to the Issuing Bank), in full, together with the Applicable Prepayment
Premium (which may be allocated based upon letter agreements between Agent and
individual Lenders). If the Borrowers have sent a notice of termination pursuant
to the provisions of this section, then the Existing Commitments shall terminate
and the Borrowers shall be obligated to repay the Obligations (including either
(i) providing cash collateral to be held by the Agent in an amount equal to one
hundred five percent (105%) of the then extant Letter of Credit Obligations, or
(ii) causing the original Letters of Credit to be returned to the Issuing Bank
(with an applicable authorization to cancel such Letters of Credit), in full,
together with the Applicable Prepayment Premium, on the date set forth as the
date of termination of this Credit Agreement in such notice. In the event of the
termination of this Credit Agreement and repayment of the Obligations at any
time prior to the Maturity Date, for any other reason, including (a) termination
after the occurrence of an Event of Default, (b) foreclosure and sale of
Collateral, (c) sale of the Collateral in any insolvency or bankruptcy related
proceeding, or (iv) restructure, reorganization or compromise of any or all of
the Obligations by the confirmation of a plan of reorganization or any other
plan of compromise, restructuring, or arrangement in any insolvency or
bankruptcy related proceeding, then, in view of the impracticability and extreme
difficulty of ascertaining the actual amount of damages to the Agent and the
Lenders or profits lost by the Agent and the Lenders as a result of such early
termination, and by mutual agreement of the parties as to a reasonable
estimation and calculation of the lost profits or damages of the Agent and the
Lenders, the Borrowers, jointly and severally, shall pay the Applicable
Prepayment Premium to the Agent (which may be allocated based upon letter
agreements between Agent and individual Lenders).

          (b)     Mandatory Prepayments.



                 (i)     Revolving Credit Committed Amount. If at any time, the
sum of the aggregate principal amount of outstanding Revolving Loans plus Letter
of Credit Obligations outstanding shall exceed the amount of the Revolving
Credit Borrowing Base, CBI immediately shall prepay, subject to Section 4.8(c),
the Revolving Loans, and (after all Revolving Loans have been repaid) cash
collateralize the Letter of Credit Obligations, in an amount sufficient to
eliminate such excess.



                 (ii)     Asset Loss. To the extent of Net Cash Proceeds
received in connection with an Asset Loss, CBI or Atcon, as the case may be,
shall prepay the Loans (in the case of CBI) or the Term B Loans (in the case of
Atcon) in an amount equal to one hundred percent (100%) of such Net Cash
Proceeds unless the Agent shall have elected not to apply the proceeds realized
from such Asset Loss to the prepayment of the Loans

47



--------------------------------------------------------------------------------



 





  (any such prepayment under this Section 2.3(b)(ii) to be applied, subject to
Section 4.8(c), as set forth in clause (vi) below).



                 (iii)     Asset Transfers. Promptly, and in any event within
one (1) day following the occurrence of any Asset Disposition, CBI or Atcon, as
the case may be, shall prepay the Loans (in the case of CBI) or the Term B Loans
(in the case of Atcon) in an aggregate amount equal to one hundred percent
(100%) of the Net Cash Proceeds of such Asset Disposition (any such prepayment
under this Section 2.3(b)(iii) to be applied, subject to Section 4.8(c), as set
forth in clause (vi) below). Promptly, and in any event within one (1) day
following the occurrence of any Specified Asset Disposition, CBI or Atcon, as
the case may be, shall prepay the Loans (in the case of CBI) or the Term B Loans
(in the case of Atcon) in an aggregate amount equal to the greater of
(a) seventy-five percent (75%) of the Net Cash Proceeds of such Specified Asset
Disposition or (b) the amount set forth opposite the description of the
applicable assets on Schedule 9.3 (any such prepayment under this Section
2.3(b)(iii) to be applied, subject to Section 4.8(c), as set forth in clause
(vi) below).



                 (iv)     Issuances of Equity and Payments with respect to
Trademarks. Promptly, and in any event within five (5) days following the
receipt by either of the Borrowers of Net Cash Proceeds from any Equity Issuance
occurring after the Original Closing Date, CBI or Atcon, as the case may be,
shall prepay the Loans (in the case of CBI) or the Term B Loans (in the case of
Atcon) in an aggregate amount equal to one hundred percent (100%) of the Net
Cash Proceeds of such Equity Issuance (any such prepayment under this
Section 2.3(b)(iv) to be applied, subject to Section 4.8(c), as set forth in
clause (vi) below). Promptly, and in any event within one (1) day following the
receipt of any payment under or pursuant to the Trademark License Agreement or
Trademark Note, CBI shall prepay the Loans in an aggregate amount equal to one
hundred percent (100%) of the Net Cash Proceeds received (any such payment under
this Section 2.3(b)(iv) to be applied, subject to Section 4.8(c), as set forth
in clause (vi) below); provided however, if, at the time of such receipt no
Default or Event of Default has occurred and is continuing, no such prepayment
shall be required pursuant to this sentence.



                 (v)      Intercompany Loan Payments. Promptly, and in any event
within one (1) Business Day following payment of principal on a German Note,
Atcon shall prepay the Term B Loans in an amount equal to the payment on such
German Note.



                 (vi)     Application of Mandatory Prepayments. All amounts
required to be paid pursuant to this Section 2.3(b) shall be applied, subject to
Section 4.8(c), as follows:



             (A)     with respect to all amounts prepaid pursuant to
Section 2.3(b)(i), to Revolving Loans and (after all Revolving Loans have been
repaid) to a cash collateral account in respect of Letter of Credit Obligations;

48



--------------------------------------------------------------------------------



 





       (B)     with respect to all amounts prepaid pursuant to
Sections 2.3(b)(ii)-(iii) in connection with an Asset Loss, Asset Disposition or
Specified Asset Disposition, (other than an Asset Loss, Asset Disposition or
Specified Asset Disposition by any member of the Chiquita Fresh German Group)
(1) first to the Original Term Loans, to be applied to the remaining principal
installments thereof in the inverse order of maturity, (2) second to the
Revolving Loans and (after all Revolving Loans have been repaid) to a cash
collateral account in respect of Letter of Credit Obligations and (3) third to
the Term B Loans;



       (C)     with respect to all amounts prepaid pursuant to
Sections 2.3(b)(ii)-(iii) in connection with an Asset Loss, Asset Disposition or
Specified Asset Disposition by any member of the Chiquita Fresh German Group, to
the Term B Loans;



       (D)     with respect to all amounts prepaid pursuant to
Section 2.3(b)(iv) (other than an Equity Issuance by any member of the Chiquita
Fresh German Group), unless CBI shall otherwise elect a different application in
its discretion (1) first to the Revolving Loans and (after all Revolving Loans
have been repaid) to a cash collateral account in respect of Letter of Credit
Obligations, (2) second to the Original Term Loans, to be applied pro rata to
the remaining principal installments thereof in the inverse order of maturity
and (3) third to the Term B Loans; and



       (E)     with respect to all amounts prepaid pursuant to
Section 2.3(b)(iv) in connection with an Equity Issuance by any member of the
Chiquita Fresh German Group, to the Term B Loans.



  So long as no Event of Default shall have occurred and be continuing, amounts
on deposit in any cash collateral account in respect of Letter of Credit
Obligations shall be remitted promptly to CBI upon satisfaction of such Letter
of Credit Obligations. Upon and during the continuance of an Event of Default,
amounts on deposit in any cash collateral account in respect of Letter of Credit
Obligations shall be applied in accordance with the Security Agreement. Upon
each application of funds pursuant to this Section 2.3(b)(vi) (other than
pursuant to Section 2.3(b)(vi)(A)) to the Term Loans, Revolving Loans or to a
cash collateral account in respect of Letter of Credit Obligations, (i) the
Maximum Credit Line shall be reduced by the amount so applied and (ii) to the
extent that the funds applied pursuant to this Section 2.3(b)(vi) were not
applied to Term B Loans, each Existing Lender’s Existing Commitment shall be
reduced by its Pro Rata Share of the amount so applied and the CBI Maximum
Credit Line shall be reduced by the amount so applied.

          (c)     Voluntary Reductions. The Borrowers may from time to time
permanently reduce or terminate the Maximum Credit Line and/or the CBI Maximum
Credit Line (and upon each reduction of the CBI Maximum Credit Line, the Maximum
Credit Line shall also be reduced by the amount of such reduction in the CBI
Maximum Credit Line) in

49



--------------------------------------------------------------------------------



 



whole or in part (in minimum aggregate amounts of $5,000,000 or in integral
multiples of $5,000,000 in excess thereof (or, if less, the full remaining
amount of the Existing Commitment) upon three (3) Business Days’ prior written
notice to the Agent; provided, however, that no such termination or reduction
shall be made which would cause the aggregate principal amount of (i) Original
Term Loans to exceed the CBI Maximum Credit Line, (ii) Term B Loans to exceed
the difference of (A) the Maximum Credit Line and (B) the CBI Maximum Credit
Line or (iii) Revolving Loans plus Letter of Credit Obligations outstanding to
exceed the Revolving Credit Borrowing Base, unless, concurrently with such
termination or reduction, Loans are repaid to the extent necessary to eliminate
such excess. The Agent shall promptly notify each affected Lender of receipt by
the Agent of any notice from the Borrowers pursuant to this Section 2.3(c). Upon
each reduction in the CBI Maximum Credit Line, each Lender’s Existing Commitment
shall be reduced by its Pro Rata Share of the amount of such reduction.

     (d)     Maturity Date. The Existing Commitments of the Lenders and the
Letter of Credit Commitment of the Issuing Bank shall automatically terminate on
the Maturity Date.



  2.4        Payments and Computations.

          (a)     The Borrowers shall make each payment hereunder and under the
Notes not later than 2:00 p.m. New York City time on the day when due. Payments
made by either Borrower shall be in Dollars to the Agent at its address referred
to in Section 14.5 hereof in immediately available funds without deduction,
withholding, setoff or counterclaim. As soon as practicable after the Agent
receives payment from either Borrower, but in no event later than one (1)
Business Day after such payment has been made, subject to Section 2.1(d)(iii),
the Agent will cause to be distributed like funds relating to the payment of
principal, interest, or Fees (other than amounts payable to the Agent to
reimburse the Agent and the Issuing Bank for fees and expenses payable solely to
them pursuant to Article IV hereof) or expenses payable to the Agent and the
Lenders in accordance with Section 14.8 hereof ratably to the Lenders, and like
funds relating to the payment of any other amounts payable to such Lender. The
Borrowers’ obligations to the Lenders with respect to such payments shall be
discharged by making such payments to the Agent pursuant to this Section 2.4(a)
or if not timely paid or any Event of Default then exists, may be added to the
principal amount of the Revolving Loans outstanding.

          (b)     Each Borrower hereby authorizes each Lender to charge from
time to time against any or all of such Borrower’s accounts with such Lender any
of the Obligations which are then due and payable. Each Lender receiving any
payment as a result of charging any such account shall promptly notify the Agent
thereof and make such arrangements as the Agent shall request to share the
benefit thereof in accordance with Section 2.8.

          (c)     Any payments falling due under this Credit Agreement on a day
other than a Business Day shall be due and payable on the next succeeding
Business Day and shall accrue interest at the applicable interest rate provided
for in this Credit Agreement to but excluding such Business Day. Computation of
interest and fees hereunder shall be made on the basis of actual number of days
elapsed over a 360 day year.

50



--------------------------------------------------------------------------------



 





  2.5   Maintenance of Account; Register.

          (a)     The Agent shall maintain an account (the “Loan Account”) on
its books in the name of each Borrower in which the respective Borrower will be
charged with all loans and other extensions of credit made by Agent and the
Lenders (including, without limitation, the Issuing Bank) to the respective
Borrower or for the respective Borrower’s account, including the Revolving
Loans, the Term Loans, the Letter of Credit Obligations and any other
Obligations, including any and all costs, expenses and attorney’s fees which the
Agent may incur, including, without limitation, in connection with the exercise
by or for the Lenders of any of the rights or powers herein conferred upon the
Agent (other than in connection with any assignments or participations by any
Lender) or in the prosecution or defense of any action or proceeding by or
against the respective Borrower or the Lenders concerning any matter arising out
of, connected with, or relating to this Credit Agreement or the Accounts, or any
Obligations owing to the Lenders by the Borrowers. In no event shall prior
recourse to any Accounts or other Collateral be a prerequisite to the Agent’s
right to demand payment of any Obligation upon its maturity. Further, it is
understood that the Agent shall have no obligation whatsoever to perform in any
respect any of CBI’s contracts or obligations relating to the Accounts.

          (b)     The Borrowers agree to record the amount of each Revolving
Loan and each Term Loan on the Borrower Register referred to in Section 14.6(k).
Each Revolving Loan and each Term Loan recorded on the Borrower Register (the
“Registered Loan”) may not be evidenced by promissory notes other than a
Registered Note (as defined below). Upon the registration of any Revolving Loan
or a Term Loan, any promissory note (other than a Registered Note) evidencing
the same shall be null and void and shall be returned to the respective
Borrower. The Borrowers agree, at the request of any Lender, to execute and
deliver to such Lender a promissory note in registered form to evidence such
Registered Loan (i.e. containing registered note language) and registered as
provided in Section 14.6 (a “Registered Note”), payable to the order of such
Lender and otherwise duly completed. Once recorded on the Borrower Register, the
Obligations evidenced by such Note may not be removed from the Borrower Register
so long as it remains outstanding, and a Registered Note may not be exchanged
for a promissory note that is not a Registered Note.



  2.6   Statement of Account

          After the end of each month the Agent shall send CBI, as
representative of both Borrowers, a statement showing the accounting for the
charges, loans, advances and other transactions occurring between the Lenders
and the Borrowers during that month. The monthly statements shall be deemed
correct and binding upon the Borrowers and shall constitute an account stated
between the Borrowers and the Lenders unless the Agent receives a written
statement of exceptions from the Borrowers within thirty (30) days after same is
mailed to CBI.



  2.7   Taxes.

          (a)     Any and all payments by the Borrowers hereunder or under the
Notes to or for the benefit of any Lender shall be made, in accordance with
Section 2.4, free and clear of and without deduction for any and all present or
future Taxes, deductions, charges or withholdings and all liabilities with
respect thereto, excluding, in the case of each such Lender and the Agent,

51



--------------------------------------------------------------------------------



 



Taxes imposed on or measured by the Agent’s or any Lender’s net income or
receipts or franchise taxes or taxes measured by the Agent’s or such Lender’s,
as applicable, net worth by the jurisdiction under the laws of which such Lender
or the Agent, as applicable, is organized or maintains a lending office (any
such excluded Taxes, collectively, “Excluded Taxes”). If either Borrower shall
be required by law to deduct any Taxes (other than Excluded Taxes) from or in
respect of any sum payable hereunder or under any Note to or for the benefit of
any Lender or the Agent, (i) the sum payable shall be increased as may be
necessary so that after making all required deductions of Taxes (including
deductions of Taxes applicable to additional sums payable under this
Section 2.7) such Lender or the Agent, as the case may be, receives an amount
equal to the sum it would have received had no such deductions been made, (ii)
such Borrower shall make such deductions and (iii) such Borrower shall pay the
full amount so deducted to the relevant taxation authority or other authority in
accordance with applicable law; provided, however, that the Borrowers shall be
under no obligation to increase the sum payable to any Lender not organized
under the laws of the United States or a state thereof (a “Foreign Lender”) by
an amount equal to the amount of the U.S. Tax required to be withheld under
United States law from the sums paid to such Foreign Lender, if such withholding
is caused by the failure of such Foreign Lender to be engaged in the active
conduct of a trade or business in the United States or all amounts of interest
and fees to be paid to such Foreign Lender hereunder are not effectively
connected with such trade or business within the meaning of U.S. Treasury
Regulation 1.1441-4(a).

          (b)     Each Foreign Lender agrees that it will deliver to CBI, as
representative of both Borrowers, and the Agent (i) two duly completed copies of
United States Internal Revenue Service Form W-8BEN or W-8ECI or successor
applicable form(s), as the case may be, and (ii) an Internal Revenue Service
Form W-8 or W-9 or successor applicable form, together with any other
certificate or statement of exemption required under the Internal Revenue Code
or regulations issued thereunder. Each such Lender also agrees to deliver to
CBI, as representative of both Borrowers, and the Agent two (2) further copies
of the said Form W-8BEN or W-8ECI and Form W-8 or W-9, or successor applicable
forms or other manner of certification, as the case may be, on or before the
date that any such form expires or becomes obsolete or after the occurrence of
any event requiring a change in the most recent form previously delivered by it
to CBI, and such extensions or renewals thereof as may reasonably be requested
by CBI or the Agent, unless in any such case an event (including, without
limitation, any change in treaty, law or regulation) has occurred prior to the
date on which any such delivery would otherwise be required which renders all
such forms inapplicable or which would prevent such Lender from duly completing
and delivering any such form with respect to it and such Lender so advises CBI
and the Agent. Such Lender shall certify (A) in the case of a Form W-8BEN or
W-8ECI, that it is entitled to receive payments under this Credit Agreement
without deduction or withholding of any U.S. federal income taxes and (B) in the
case of a Form W-8 or W-9, that it is entitled to an exemption from U.S. backup
withholding tax.

          (c)     In addition, the Borrowers agree to pay any present or future
stamp, documentary, privilege, intangible or similar Taxes or any other excise
or property Taxes, charges or similar levies that arise at any time or from time
to time (other than Excluded Taxes) (i) from any payment made under any and all
Credit Documents, (ii) from the transfer of the rights of any Lender under any
Credit Documents to any other Lender or Lenders or (iii) from the execution or
delivery by the Borrowers of, or from the filing or recording or maintenance of,

52



--------------------------------------------------------------------------------



 



or otherwise with respect to, any and all Credit Documents (hereinafter referred
to as “Other Taxes”).

          (d)     The Borrowers will indemnify each Lender and the Agent for the
full amount of Taxes (including, without limitation and without duplication, any
Taxes imposed by any jurisdiction on amounts payable under this Section 2.7),
subject to (i) the exclusion set out in the first sentence of Section 2.7(a),
(ii) the provisions of Section 2.7(b), and (iii) the provisions of the proviso
set forth in Section 2.7(a), and will indemnify each Lender and the Agent for
the full amount of Other Taxes (including, without limitation and without
duplication, any Taxes imposed by any jurisdiction on amounts payable under this
Section 2.7) paid by such Lender or the Agent (on its own behalf or on behalf of
any Lender), as the case may be, in respect of payments made or to be made
hereunder, and any liability (including penalties, interest and expenses)
arising solely therefrom or with respect thereto, whether or not such Taxes or
Other Taxes were correctly or legally asserted. Payment of this indemnification
shall be made within thirty (30) days from the date such Lender or the Agent, as
the case may be, makes written demand therefor.

          (e)     Within thirty (30) days after the date of any payment of Taxes
or Other Taxes, the Borrowers shall furnish to the Agent, at its address
referred to in Section 14.5, the original or certified copy of a receipt
evidencing payment thereof.

          (f)     Without prejudice to the survival of any other agreement of
the Borrowers hereunder, the agreements and obligations of the Borrowers
contained in this Section 2.7 shall survive the payment in full of all
Obligations hereunder and under the Revolving Notes or the Term Notes.



  2.8   Sharing of Payments.

          If any Lender shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of setoff or otherwise) on
account of the Loans made by it or its participation in Letters of Credit in
excess of its Pro Rata Share of a payment that is to be applied to Existing
Loans or its Pro Rata Share of a payment that is to be applied to Term B Loans
as provided for in this Credit Agreement, such Lender shall forthwith purchase
from the other applicable Lenders such participations in the Loans made by them
or in their participation in Letters of Credit as shall be necessary to cause
such purchasing Lender to share the excess payment accruing to all applicable
Lenders in accordance with their respective ratable shares as provided for in
this Credit Agreement; provided, however, that if all or any portion of such
excess is thereafter recovered from such purchasing Lender, such purchase from
each Lender shall be rescinded and each such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) or any interest or other amount paid or
payable by the purchasing Lender in respect to the total amount so recovered.
The Borrowers agree that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.8 may, to the fullest extent permitted by law,
exercise all of its rights of payment (including the right of setoff) with
respect to such participation as fully as if such Lender were the direct
creditor of the respective Borrower in the amount of such participation.

53



--------------------------------------------------------------------------------



 





  2.9   Pro Rata Treatment.

          Each Loan, each payment or prepayment of principal of any Loan or
reimbursement obligations arising from drawings under Letters of Credit, each
payment of interest on the Loans, each payment of the Letter of Credit Fee, each
reduction of the Existing Commitments and each conversion or extension of any
Loan, shall be allocated pro rata among the Lenders in accordance with the
respective principal amounts of their outstanding Loans and their participation
interests in the Letters of Credit; provided, however, that the foregoing fees
payable hereunder to the Lenders shall be allocated to each Lender based on such
Lender’s Pro Rata Share of the Existing Commitments or the outstanding Term B
Loans, as applicable.



  2.10   Securitization.

          The Borrowers hereby acknowledge that the Lenders and any of their
affiliates may sell or securitize the Obligations (a “Securitization”) through
the pledge of the Obligations as collateral security for loans to such Lenders
or their affiliates or through the sale of the Obligations or the issuance of
direct or indirect interests in the Obligations, which loans to such Lenders or
their affiliates or direct or indirect interests will be rated by Moody’s,
Standard & Poor’s or one or more other rating agencies (the “Rating Agencies”).
The Borrowers shall cooperate reasonably with such Lenders and their affiliates
to effect any such Securitization including, without limitation, by (a) amending
this Agreement and the other Loan Documents, and executing such additional
documents, as reasonably requested by such Lenders, in connection with the
Securitization, provided that (i) any such amendment or additional documentation
does not impose material additional costs on the Borrowers, (ii) any such
amendment or additional documentation does not materially adversely affect the
rights, or materially increase the obligations (including administrative duties
or reporting obligations), of the Borrowers under the Credit Documents or change
or affect in a manner adverse to the Borrowers the financial terms of the
Obligations, and (b) providing such information as may be reasonably requested
by such Lenders, in connection with the rating of the Obligations or the
Securitization, (c) providing in connection with any rating of the Obligations,
a certificate (i) agreeing to indemnify such Lenders and any of their
affiliates, any of the Rating Agencies, or any party providing credit support or
otherwise participating in the Securitization (collectively, the “Securitization
Parties”) for any losses, claims, damages or liabilities (the “Liabilities”) to
which such Lenders, their affiliates or such Securitization Parties may become
subject insofar as the Liabilities arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in any
Credit Document or in any writing delivered by or on behalf of the Borrowers and
their respective affiliates to the Agent or one or more Lenders in connection
with any Credit Document or arise out of or are based upon the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading and such indemnity
shall survive any transfer by such Lenders or their successors or assigns of the
Obligations, and (ii) agreeing to reimburse such Lenders and any of their
affiliates and other Securitization Parties for any legal or other expenses
reasonably incurred by such Persons in connection with defending the
Liabilities; and (d) providing such information regarding the Borrowers, the
Guarantors, the Collateral and other property, assets and business of the
Borrowers and the Guarantors (including appraisals and valuations) as may be
reasonably requested by such Lenders or their successors or assignees.

54



--------------------------------------------------------------------------------



 



ARTICLE III.

LETTERS OF CREDIT



  3.1   Issuance.

          Subject to the terms and conditions hereof and of the Letter of Credit
Documents, if any, and any other terms and conditions which the Issuing Bank may
reasonably require, the Existing Lenders will participate in the issuance by the
Issuing Bank to the Underlying Issuer from time to time of one or more L/C
Undertakings with respect to Letters of Credit issued from time to time by the
Underlying Issuer in Dollars from the Original Closing Date until the Maturity
Date as CBI may request, in each case in a form acceptable to the Issuing Bank;
provided, however, that (a) the Letter of Credit Obligations outstanding shall
not at any time exceed thirty million Dollars ($30,000,000) (the “Letter of
Credit Committed Amount”) and (b) the sum of the aggregate principal amount of
outstanding Revolving Loans plus Letter of Credit Obligations outstanding shall
not at any time exceed the Revolving Credit Borrowing Base. No Letter of Credit
shall (x) have an original expiry date more than one year from the date of
issuance or (y) as originally issued or as extended, have an expiry date
extending beyond the Maturity Date. Each Letter of Credit shall comply with the
related Letter of Credit Documents. The issuance and expiry date of each Letter
of Credit shall comply with the related Letter of Credit Documents. The issuance
and expiry date of each Letter of Credit shall be a Business Day.
Notwithstanding anything to the contrary herein or otherwise, no Letter of
Credit shall be issued to or for the benefit of CBII (or any Person in its
capacity as a creditor of CBII) or to support, replace or supplement any
obligation of CBII, except for those Letters of Credit set forth in Schedule 3.1
hereto.



  3.2   Notice and Reports.

          The request for the issuance of a Letter of Credit shall be submitted
by CBI to the Issuing Bank at least three (3) Business Days prior to the
requested date of issuance. The Issuing Bank will, upon request, disseminate to
each of the Existing Lenders a detailed report specifying the Letters of Credit
which are then issued and outstanding and any activity with respect thereto
which may have occurred since the date of the prior report, and including
therein, among other things, the beneficiary, the face amount and the expiry
date as well as any payment or expirations which may have occurred.



  3.3   Participation.

          Each Existing Lender, shall be deemed, upon issuance of a Letter of
Credit, to have purchased without recourse a risk participation from the Issuing
Bank in the applicable L/C Undertaking and the Issuing Bank’s rights with
respect to such Letter of Credit and the obligations arising thereunder, in each
case in an amount equal to its Pro Rata Share of such Letter of Credit, and
shall absolutely, unconditionally and irrevocably assume, as primary obligor and
not as surety, and be obligated to pay to the Issuing Bank therefor and
discharge when due, its Pro Rata Share of the obligations arising under such L/C
Undertaking. Without limiting the scope and nature of each such Existing
Lender’s participation in any L/C Undertaking, to the extent that the Issuing
Bank has not been reimbursed as required hereunder,

55



--------------------------------------------------------------------------------



 



each such Existing Lender shall pay to the Issuing Bank its Pro Rata Share of
such unreimbursed drawing pursuant to the provisions of Section 3.4. The
obligation of each such Existing Lender to so reimburse the Issuing Bank shall
be absolute and unconditional and shall not be affected by the occurrence of a
Default, an Event of Default or any other occurrence or event. Any such
reimbursement shall not relieve or otherwise impair the obligation of CBI to
make a payment to the Issuing Bank as a result of drawings under any Letter of
Credit, together with interest as hereinafter provided.



  3.4   Payment.

          In the event of any drawing under any Letter of Credit, the Issuing
Bank will, promptly upon receiving actual knowledge thereof, notify CBI. Unless
CBI shall immediately notify the Issuing Bank that CBI intends to otherwise make
a payment to the Issuing Bank in the amount of such drawing as a result of such
drawing, CBI shall be deemed to have requested that the Existing Lenders make a
Revolving Loan in the amount of the drawing as provided in Section 3.5 on the
related Letter of Credit, the proceeds of which will be used to satisfy the
related obligations to the Issuing Bank. CBI promises to make a payment to the
Issuing Bank in an amount equal to the amount of each drawing on a Letter of
Credit on the day of drawing under any Letter of Credit (either with the
proceeds of a Revolving Loan obtained hereunder or otherwise) in same day funds.
If CBI shall fail to pay the Issuing Bank as provided hereinabove, the amount of
such payment which has not been made to the Issuing Bank shall bear interest at
a per annum rate equal to the interest rate applicable to Revolving Loans that
are Prime Rate Loans. CBI’s payment obligations hereunder shall be absolute and
unconditional under all circumstances irrespective of any rights of setoff,
counterclaim or defense to payment CBI may claim or have against the Underlying
Issuer, the Issuing Bank, the Agent, the Existing Lenders, the beneficiary of
the Letter of Credit drawn upon or any other Person, including without
limitation any defense based on any failure of CBI to receive consideration or
the legality, validity, regularity or unenforceability of the Letter of Credit.
The Issuing Bank will promptly notify the other Existing Lenders of the amount
of any payment owing to the Issuing Bank as a result of a draw on a Letter of
Credit that has not been paid by CBI as provided above, and each such Existing
Lender shall promptly pay to the Agent for the account of the Issuing Bank in
Dollars and in immediately available funds, the amount of such Existing Lender’s
Pro Rata Share of such amount. Such payment shall be made on the Business Day
such notice is received by such Existing Lender from the Issuing Bank if such
notice is received at or before 2:00 p.m. New York City time otherwise such
payment shall be made at or before 12:00 Noon New York City time on the Business
Day next succeeding the day such notice is received. If such Existing Lender
does not pay such amount to the Issuing Bank in full upon such request, such
Existing Lender shall, on demand, pay to the Agent for the account of the
Issuing Bank interest on the unpaid amount during the period from the date of
such drawing until such Existing Lender pays such amount to the Issuing Bank in
full at a rate per annum equal to, if paid within two (2) Business Days of the
date that such Existing Lender is required to make payments of such amount
pursuant to the preceding sentence, the Federal Funds Rate and thereafter at a
rate equal to the Prime Rate. Each Existing Lender’s obligation to make such
payment to the Issuing Bank, and the right of the Issuing Bank to receive the
same, shall be absolute and unconditional, shall not be affected by any
circumstance whatsoever and without regard to the termination of this Credit
Agreement or the Existing Commitments hereunder, the existence of a Default or
Event of Default or the acceleration of the obligations of CBI hereunder and
shall be made without any

56



--------------------------------------------------------------------------------



 



offset, abatement, withholding or reduction whatsoever. Simultaneously with the
making of each such payment by an Existing Lender to the Issuing Bank, such
Existing Lender shall, automatically and without any further action on the part
of the Issuing Bank or such Existing Lender, acquire a participation in an
amount equal to such payment (excluding the portion of such payment constituting
interest owing to the Issuing Bank) in the related unreimbursed drawing portion
of the Letter of Credit Obligation and in the interest thereon and in the
related Letter of Credit Documents, and shall have a claim against CBI with
respect thereto.



  3.5   Repayment with Revolving Loans.

          On any day on which CBI shall have requested, or been deemed to have
requested, a Revolving Loan advance to make a payment as a result of a drawing
under a Letter of Credit, the Agent shall give notice to the Existing Lenders
that a Revolving Loan has been requested or deemed requested by CBI to be made
in connection with a drawing under a Letter of Credit, in which case a Revolving
Loan advance shall be immediately made to CBI by all such Existing Lenders
(notwithstanding any termination of the Existing Commitments pursuant to
Section 11.2) pro rata based on the respective Pro Rata Shares of such Existing
Lenders (determined before giving effect to any termination of the Existing
Commitments pursuant to Section 11.2) and the proceeds thereof shall be paid
directly by the Agent to the Issuing Bank for application to the respective
Letter of Credit Obligations. Each such Existing Lender hereby irrevocably
agrees to make its Pro Rata Share of each such Revolving Loan immediately upon
any such request or deemed request in the amount, in the manner and on the date
specified in the preceding sentence notwithstanding (i) the amount of such
borrowing may not comply with the minimum amount for advances of Revolving Loans
otherwise required hereunder, (ii) whether any conditions specified in Article V
are then satisfied, (iii) whether a Default or an Event of Default then exists,
(iv) failure for any such request or deemed request for Revolving Loan to be
made by the time otherwise required hereunder, (v) whether the date of such
borrowing is a date on which Revolving Loans are otherwise permitted to be made
hereunder or (vi) any termination of the Existing Commitments relating thereto
immediately prior to or contemporaneously with such borrowing. In the event that
any Revolving Loan cannot for any reason be made on the date otherwise required
above (including, without limitation, as a result of the commencement of a
bankruptcy or insolvency proceeding with respect to CBI), then each such
Existing Lender hereby agrees that it shall forthwith purchase (as of the date
such borrowing would otherwise have occurred, but adjusted for any payments
received from CBI on or after such date and prior to such purchase) from the
Issuing Bank such participation in the outstanding Letter of Credit Obligations
as shall be necessary to cause each such Existing Lender to share in such Letter
of Credit Obligations ratably (based upon the respective Pro Rata Shares of the
Existing Lenders (determined before giving effect to any termination of the
Existing Commitments pursuant to Section 11.2)), provided that at the time any
purchase of participation pursuant to this sentence is actually made, the
purchasing Existing Lender shall be required to pay to the Issuing Bank, to the
extent not paid to the Issuing Bank by CBI in accordance with the terms of
Section 3.4, interest on the principal amount of participation purchased for
each day from and including the day upon which such borrowing would otherwise
have occurred to but excluding the date of payment for such participation, at
the rate equal to, if paid within two (2) Business Days of the date of the
Revolving Loan advance, the Federal Funds Rate, and thereafter at a rate equal
to the Prime Rate.

57



--------------------------------------------------------------------------------



 





  3.6   Renewal, Extension.

          The renewal or extension of any Letter of Credit shall, for purposes
hereof, be treated in all respects the same as the issuance of a new Letter of
Credit hereunder.



  3.7   Uniform Customs and Practices.

          The Issuing Bank or the Underlying Issuer may provide that the Letters
of Credit shall be subject to The Uniform Customs and Practice for Documentary
Credits, as published as of the date of issue by the International Chamber of
Commerce (the “UCP”), in which case the UCP may be incorporated by reference
therein and deemed in all respects to be a part thereof.



  3.8   Indemnification; Nature of Issuing Bank’s Duties.

          (a)     In addition to their other obligations under this Article III,
CBI agrees to protect, indemnify, pay and save the Issuing Bank harmless from
and against any and all claims, demands, liabilities, damages, losses, costs,
charges and expenses (including reasonable attorneys’ fees) that the Issuing
Bank may incur or be subject to as a consequence, direct or indirect, of (A) the
issuance of any Letter of Credit or any L/C Undertaking or (B) the failure of
the Underlying Issuer or the Issuing Bank to honor a drawing under a Letter of
Credit as a result of any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto government or Governmental Authority (all
such acts or omissions, herein called “Government Acts”).

          (b)     As between CBI and the Issuing Bank, CBI shall assume all
risks of the acts, omissions or misuse of any Letter of Credit or any L/C
Undertaking by the beneficiary thereof. The Issuing Bank shall not be
responsible: (i) for the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any party in connection with the
application for and issuance of any Letter of Credit, even if it should in fact
prove to be in any or all respects invalid, insufficient, inaccurate, fraudulent
or forged; (ii) for the validity or sufficiency of any instrument transferring
or assigning or purporting to transfer or assign any Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, that may
prove to be invalid or ineffective for any reason; (iii) for errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, whether or not they be in cipher; (iv) for
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under a Letter of Credit or of the proceeds thereof; and
(v) for any consequences arising from causes beyond the control of the Issuing
Bank, including, without limitation, any Government Acts. None of the above
shall affect, impair, or prevent the vesting of the Issuing Bank’s rights or
powers hereunder.

          (c)     In furtherance and extension and not in limitation of the
specific provisions hereinabove set forth, any action taken or omitted by the
Issuing Bank, under or in connection with any Letter of Credit or the related
certificates, if taken or omitted in good faith, shall not put such Issuing Bank
under any resulting liability to CBI. It is the intention of the parties that
this Credit Agreement shall be construed and applied to protect and indemnify
the Issuing Bank against any and all risks involved in the issuance of the
Letters of Credit, all of which risks are hereby assumed by CBI, including,
without limitation, any and all Government

58



--------------------------------------------------------------------------------



 



Acts. The Issuing Bank shall not, in any way, be liable for any failure by the
Issuing Bank or anyone else to pay any drawing under any Letter of Credit as a
result of any Government Acts or any other cause beyond the control of the
Issuing Bank.

          (d)      Nothing in this Section 3.8 is intended to limit the
reimbursement obligations of CBI contained in Section 3.4 above. The obligations
of CBI under this Section 3.8 shall survive the termination of this Credit
Agreement. No act or omission of any current or prior beneficiary of a Letter of
Credit shall in any way affect or impair the rights of the Issuing Bank to
enforce any right, power or benefit under this Credit Agreement.

          (e)     Notwithstanding anything to the contrary contained in this
Section 3.8, CBI shall have no obligation to indemnify the Issuing Bank in
respect of any liability incurred by the Issuing Bank arising solely out of the
gross negligence or willful misconduct of the Issuing Bank, as determined by a
court of competent jurisdiction.



  3.9   Responsibility of Issuing Bank.

          It is expressly understood and agreed that the obligations of the
Issuing Bank hereunder to the Existing Lenders are only those expressly set
forth in this Credit Agreement and that the Issuing Bank shall be entitled to
assume that the conditions precedent set forth in Article III or V have been
satisfied unless it shall have acquired actual knowledge that any such condition
precedent has not been satisfied; provided, however, that nothing set forth in
this Article III shall be deemed to prejudice the right of any Existing Lender
to recover from the Issuing Bank any amounts made available by such Existing
Lender to the Issuing Bank pursuant to this Article III in the event that it is
determined by a court of competent jurisdiction that the payment with respect to
a Letter of Credit constituted gross negligence or willful misconduct on the
part of the Issuing Bank.



  3.10   Conflict with Letter of Credit Documents.

          In the event of any conflict between this Credit Agreement and any
Letter of Credit Document (including any letter of credit application), this
Credit Agreement shall control.

ARTICLE IV.

INTEREST AND FEES



  4.1   Interest on Loans.

          Subject to Section 4.8(a), interest on the Loans and other amounts
charged to the Loan Account shall accrue each day on the balance thereof, and
shall be payable monthly in arrears on the first day of each calendar month (for
the preceding month). Subject to the provisions of Section 4.2, the interest
rate (the “Interest Rate”) with respect to (a) all Obligations (other than those
owing to the Term B Lenders) and relating to (i) a LIBOR Rate Loan shall be
equal to the LIBOR Rate plus three and three-quarters percent (3.75%) and (ii) a
Prime Rate Loan shall be equal to a per annum rate equal to the Prime Rate plus
one percent (1%) and (b) the Term B Loans shall be equal to a per annum rate
equal to the Prime Rate plus three and one-

59



--------------------------------------------------------------------------------



 



quarter percent (3.25%). The interest rates hereunder shall be calculated based
on a 360 day year for the actual number of days elapsed.

          The foregoing notwithstanding, at no time shall any portion of the
Obligations bear interest on any day on the daily balance thereof at a per annum
rate (i) with respect to Obligations owing to the Agent or the Existing Lenders
less than six percent (6.00%) or (ii) with respect to Obligations owing to the
Term B Lenders, less than seven and one-half percent (7.50%) (collectively, the
“Minimum Rate”). To the extent that interest accrued hereunder at the rate
otherwise set forth herein would be less than the foregoing minimum daily rate,
the interest rate chargeable hereunder for such day shall automatically be
deemed increased to the Minimum Rate.



  4.2   Interest After Event of Default.

          Interest on the Loans and other amounts charged to the Loan Account,
as of the date an Event of Default occurs, and at all times thereafter until the
earlier of the date upon which (a) all Obligations have been paid and satisfied
in full in cash or (b) such Event of Default shall have been cured or waived,
shall be payable on demand at a rate equal to the greater of (a) the Interest
Rate, or (b) the Minimum Rate, in each case, plus two percent (2%) per annum
(the “Default Rate”). Interest shall be payable on any other amount due
hereunder and shall accrue at the Default Rate from the date due and payable
until paid in full. The rates hereunder shall be calculated based on a 360-day
year for the actual number of days elapsed.



  4.3   Bond Repurchase Fee.

          Simultaneous with the making of payments pursuant to Section 9.6(e),
CBI shall pay to the Agent a fee (the “Bond Repurchase Fee”) equal to four
tenths of one percent (.40%) multiplied by the amount of such payment; provided,
however, that such fee shall not be applicable to the first Fifty Million
Dollars ($50,000,000) of such payments.



  4.4   Agent’s Fees.

          CBI and Atcon shall pay all fees required to be paid to the Agent
under the Fee Letter at the times and in the amounts set forth therein.



  4.5   Letter of Credit Fees.

          (a)     Letter of Credit Fee. In consideration of the issuance of
Letters of Credit hereunder, CBI promises to pay to the Agent for the account of
each Existing Lender a fee (the “Letter of Credit Fee”) on such Existing
Lender’s Pro Rata Share of the average daily maximum amount available to be
drawn under each such Letter of Credit computed at a per annum rate for each day
from the date of issuance to the date of expiration equal to three percent (3%)
per annum. The Letter of Credit Fee will be payable in arrears on a monthly
basis.

          (b)     Issuing Bank Fees. In addition to the Letter of Credit Fee
payable pursuant to clause (a) above, CBI promises to pay to the Issuing Bank
for its own account without sharing by the other Existing Lenders the letter of
credit fronting and negotiation fees agreed to by CBI and the Issuing Bank from
time to time and the customary charges from time to

60



--------------------------------------------------------------------------------



 



time of the Issuing Bank with respect to the issuance, amendment, transfer,
administration, cancellation and conversion of, and drawings under, such Letters
of Credit (collectively, the “Issuing Bank Fees”) and all fees or other amounts
charged to the Issuing Bank by the Underlying Issuer.



  4.6   Authorization to Charge Loan Account.

          Each Borrower hereby authorizes the Agent to charge its Loan Account
with the amount of all payments, fees and other amounts due hereunder or under
the Fee Letter to the Lenders, the Agent and the Issuing Bank as and when such
payments become due. Each Borrower confirms that any charges which the Agent may
so make to such Borrower’s accounts as herein provided will be made as an
accommodation to such Borrower and solely at the Agent’s discretion.



  4.7   Indemnification in Certain Events.

          If after the Original Closing Date, either (a) any change in or in the
interpretation of any law or regulation is introduced, including, without
limitation, with respect to reserve requirements, applicable to Foothill or any
other banking or financial institution from whom any of the Lenders borrow funds
or obtain credit (a “Funding Bank”) or any of the Lenders, or (b) a Funding Bank
or any of the Lenders complies with any future guideline or request from any
central bank or other Governmental Authority or (c) a Funding Bank or any of the
Lenders determines that the adoption of any applicable law, rule or regulation
regarding capital adequacy, or any change therein, or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof has or would have the effect described below, or a Funding Bank or any
of the Lenders complies with any request or directive regarding capital adequacy
(whether or not having the force of law) of any such authority, central bank or
comparable agency, and in the case of any event set forth in this clause (c),
such adoption, change or compliance has or would have the direct or indirect
effect of reducing the rate of return on any of the Lenders’ capital as a
consequence of its obligations hereunder to a level below that which such Lender
could have achieved but for such adoption, change or compliance (taking into
consideration the Funding Bank’s or Lenders’ policies with respect to capital
adequacy) by an amount deemed by such Lender to be material, and the result of
any of the foregoing events described in clauses (a), (b) or (c) is or results
in an increase in the cost to any of the Lenders of funding or maintaining any
Existing Commitment, the Revolving Loans, the Term Loans or the Letters of
Credit, then the Borrowers shall from time to time upon demand by the Agent, pay
to the Agent additional amounts sufficient to indemnify the Lenders against such
increased cost. A certificate as to the amount of such increased cost shall be
submitted to the Borrowers by the Agent and shall be conclusive and binding
absent manifest error.



  4.8   LIBOR Option.

          (a)     Interest and Interest Payment Dates. In lieu of having
interest charged at the rate based upon the Prime Rate, CBI shall have the
option (the “LIBOR Option”) to have interest on all or a portion of the
Revolving Loans or the Original Term Loans be charged at a rate of interest
based upon the LIBOR Rate. Interest on LIBOR Rate Loans shall be payable on

61



--------------------------------------------------------------------------------



 



the earliest of (i) the last day of the Interest Period applicable thereto,
(ii) the occurrence of an Event of Default in consequence of which the Aggregate
Required Lenders or Agent on behalf thereof elect to accelerate the maturity of
all or any portion of the Obligations, or (iii) termination of this Agreement
pursuant to the terms hereof. On the last day of each applicable Interest
Period, unless CBI properly has exercised the LIBOR Option with respect thereto,
the interest rate applicable to such LIBOR Rate Loan automatically shall convert
to the rate of interest then applicable to Prime Rate Loans of the same type
hereunder. At any time that an Event of Default has occurred and is continuing,
CBI no longer shall have the option to request that Revolving Loans or Original
Term Loans bear interest at the LIBOR Rate and Agent shall have the right to
convert the interest rate on all outstanding LIBOR Rate Loans to the rate then
applicable to Prime Rate Loans hereunder.

                    (b)     LIBOR Election.



                 (i)     CBI may, at any time and from time to time, so long as
no Event of Default has occurred and is continuing, elect to exercise the LIBOR
Option by notifying Agent prior to 11:00 a.m. (California time) at least three
(3) Business Days prior to the commencement of the proposed Interest Period (the
“LIBOR Deadline”). Notice of CBI’s election of the LIBOR Option for a permitted
portion of the Revolving Loans or Original Term Loans and an Interest Period
pursuant to this Section shall be made by delivery to the Agent of a LIBOR
Notice received by Agent before the LIBOR Deadline, or by telephonic notice
received by the Agent before the LIBOR Deadline (to be confirmed by delivery to
the Agent of a LIBOR Notice received by Agent prior to 5:00 p.m. New York City
time (California time) on the same day. Promptly upon its receipt of each such
LIBOR Notice, the Agent shall provide a copy thereof to each of the Existing
Lenders.



                 (ii)     Each LIBOR Notice shall be irrevocable and binding on
CBI. In connection with each LIBOR Rate Loan, CBI shall indemnify, defend, and
hold the Agent and the Existing Lenders harmless against any loss, cost, or
expense incurred by the Agent or any Existing Lender as a result of (a) the
payment of any principal of any LIBOR Rate Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any LIBOR Rate Loan other than on the last day
of the Interest Period applicable thereto, or (c) the failure to borrow,
convert, continue or prepay any LIBOR Rate Loan on the date specified in any
LIBOR Notice delivered pursuant hereto (such losses, costs, and expenses,
collectively, “Funding Losses”). Funding Losses shall, with respect to the Agent
or any Existing Lender, be deemed to equal the amount determined by the Agent or
such Existing Lender to be the excess, if any, of (i) the amount of interest
that would have accrued on the principal amount of such LIBOR Rate Loan had such
event not occurred, at the LIBOR Rate that would have been applicable thereto,
for the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert, or
continue, for the period that would have been the Interest Period therefor),
minus (ii) the amount of interest that would accrue on such principal amount for
such period at the interest rate which the Agent or such Existing Lender would
be offered were it to be offered, at the commencement of such period, for Dollar
deposits of a comparable amount and period in the London interbank market. A
certificate of the

62



--------------------------------------------------------------------------------



 





  Agent or an Existing Lender delivered to CBI setting forth any amount or
amounts that the Agent or such Existing Lender is entitled to receive pursuant
to this Section shall be conclusive absent manifest error.



                 (iii)     CBI shall have not more than five (5) LIBOR Rate
Loans in the aggregate in effect at any given time. CBI may only exercise the
LIBOR Option for LIBOR Rate Loans of at least $1,000,000 and integral multiples
of $500,000 in excess thereof.

                    (c)     Prepayments. CBI may prepay LIBOR Rate Loans at any
time; provided, however, that in the event that LIBOR Rate Loans are prepaid on
any date that is not the last day of the Interest Period applicable thereto,
including as a result of any mandatory prepayment in accordance with
Section 2.3(b) or for any other reason, including early termination of the term
of this Credit Agreement or acceleration of all or any portion of the
Obligations pursuant to the terms hereof, CBI shall indemnify, defend, and hold
Agent and the Existing Lenders and their Participants harmless against any and
all Funding Losses in accordance with clause (b)(ii) above; provided, however
that if any prepayment would prepay a LIBOR Rate Loan, CBI may elect to either
prepay such Loan at such time or have the Agent hold any such prepayment amount
as cash collateral until the end of the Interest Period applicable to such LIBOR
Rate Loan. All amounts held by the Agent as cash collateral pursuant to this
Section 4.8(c) and not yet applied to prepay Loans shall bear interest for the
account of CBI at a rate equal to the Federal Funds Rate. All such interest
shall be treated as a portion of the original amount held as cash collateral by
the Agent and shall be applied to prepay LIBOR Rate Loans, if applicable, in
accordance with this Section 4.8(c).

                    (d)     Special Provisions Applicable to LIBOR Rate.



                 (i)     The LIBOR Rate may be adjusted by the Agent with
respect to any Existing Lender on a prospective basis to take into account any
additional or increased costs to such Existing Lender of maintaining or
obtaining any eurodollar deposits or increased costs due to changes in
applicable law occurring subsequent to the commencement of the then applicable
Interest Period, including changes in tax laws (except changes of general
applicability in corporate income tax laws) and changes in the reserve
requirements imposed by the Board of Governors of the Federal Reserve System (or
any successor), excluding the Reserve Percentage, which additional or increased
costs would increase the cost of funding loans bearing interest at the LIBOR
Rate. In any such event, the affected Existing Lender shall give CBI and the
Agent notice of such a determination and adjustment and the Agent promptly shall
transmit the notice to each other Existing Lender and, upon its receipt of the
notice from the affected Existing Lender, CBI may, by notice to such affected
Existing Lender (y) require such Existing Lender to furnish to CBI a statement
setting forth the basis for adjusting such LIBOR Rate and the method for
determining the amount of such adjustment, or (z) repay the LIBOR Rate Loans
with respect to which such adjustment is made (together with any amounts due
under clause (b)(ii) above).



                 (ii)     In the event that any change in market conditions or
any law, regulation, treaty, or directive, or any change therein or in the
interpretation or

63



--------------------------------------------------------------------------------



 





  application thereof, shall at any time after the date hereof, in the
reasonable opinion of any Existing Lender, make it unlawful or impractical for
such Existing Lender to fund or maintain LIBOR Rate Loans or to continue such
funding or maintaining, or to determine or charge interest rates at the LIBOR
Rate, such Existing Lender shall give notice of such changed circumstances to
the Agent and CBI and the Agent promptly shall transmit the notice to each other
Existing Lender and (y) in the case of any LIBOR Rate Loans of such Existing
Lender that are outstanding, the date specified in such Existing Lender’s notice
shall be deemed to be the last day of the Interest Period of such LIBOR Rate
Loans, and interest upon the LIBOR Rate Loans of such Existing Lender thereafter
shall accrue interest at the rate then applicable to Prime Rate Loans, and
(z) CBI shall not be entitled to elect the LIBOR Option until such Existing
Lender determines that it would no longer be unlawful or impractical to do so.

                    (e)     No Requirement of Matched Funding. Anything to the
contrary contained herein notwithstanding, neither Agent, nor any Existing
Lender, nor any of their participants, is required actually to acquire
eurodollar deposits to fund or otherwise match fund any Obligation as to which
interest accrues at the LIBOR Rate. The provisions of this Section shall apply
as if each Existing Lender or its participants had match funded any Obligation
as to which interest is accruing at the LIBOR Rate by acquiring eurodollar
deposits for each Interest Period in the amount of the LIBOR Rate Loans.

ARTICLE V.

CONDITIONS PRECEDENT

                    The obligation of the Lenders to make the Term Loans or any
Revolving Loan or of the Issuing Bank to issue any Letter of Credit hereunder is
subject to the satisfaction of, or waiver of, immediately prior to or
concurrently with the making of such Term Loans or any Revolving Loan or
issuance of such Letter of Credit the following conditions precedent:



  5.1   Original Closing Date Conditions.

                    The obligation of each Lender to make Loans and/or of the
Issuing Bank to issue Letters of Credit under the Original Credit Agreement was
subject to the satisfaction, on or prior to the Original Closing Date, of the
following conditions precedent (all of which were either satisfied or waived):

                    (a)     Executed Credit Documents. Receipt by the Agent of
duly executed copies of: the Original Credit Agreement; the Notes issued
pursuant to the Original Credit Agreement; the Security Documents and the
Guarantees; and all other Credit Documents, and each other agreement, document,
certificate or instrument described on the Closing Checklist attached to the
Original Credit Agreement as Exhibit K, each in form and substance acceptable to
the Agent and the Lenders in their sole discretion.

64



--------------------------------------------------------------------------------



 



                    (b)     Corporate Documents. Receipt by the Agent of the
following:



                  (i)     Charter Documents. Copies of the articles or
certificates of incorporation or formation or other charter documents of each
Original Credit Party certified, to the extent available, to be true and
complete as of a recent date by the appropriate Governmental Authority of the
state or other jurisdiction of its incorporation or formation and certified by a
secretary or assistant secretary of such Original Credit Party to be true and
correct as of the Original Closing Date.



                  (ii)     Bylaws. A copy of the bylaws or limited liability
company agreement or similar agreement of each Original Credit Party certified
by a secretary or assistant secretary of such Original Credit Party to be true
and correct as of the Original Closing Date.



                  (iii)     Resolutions. Copies of resolutions of the Board of
Directors or similar managing body of each Original Credit Party approving and
adopting the Credit Documents to which it is a party, the transactions
contemplated therein and authorizing execution and delivery thereof, certified
by a secretary or assistant secretary of such Original Credit Party to be true
and correct and in force and effect as of the Original Closing Date.



                  (iv)     Good Standing. Copies of (i) certificates of good
standing, existence or its equivalent with respect to each Original Credit Party
certified as of a recent date by the appropriate Governmental Authorities of the
state or other jurisdiction of incorporation and each other jurisdiction in
which the failure to so qualify and be in good standing could reasonably be
expected to have a Material Adverse Effect and (ii) to the extent available, a
certificate indicating payment of all corporate franchise taxes certified as of
a recent date by the appropriate taxing Governmental Authorities.



                  (v)     Incumbency. An incumbency certificate of each Original
Credit Party certified by a secretary or assistant secretary to be true and
correct as of the Original Closing Date.

                    (c)     Financial Statements. Receipt by the Agent and the
Lenders of the unaudited balance sheet of CBI as of, and a statement of income
for the period ending, September 30, 2000 prepared by the chief accounting
officer of CBI and such other information relating to the Borrower Entities
(determined at the Original Closing Date) as the Agent may reasonably require in
connection with the structuring and syndication of credit facilities of the type
described herein.

                    (d)     Opinions of Counsel. Receipt by the Agent of an
opinion, or opinions (which covered, among other things, authority, legality,
validity, binding effect, enforceability and attachment and perfection of liens)
satisfactory to the Agent, addressed to the Agent and the Lenders and dated the
Original Closing Date, from legal counsel to CBI and the relevant Subsidiaries.

65



--------------------------------------------------------------------------------



 



                    (e)     Collateral. Receipt by the Agent of:



                  (i)     searches of Uniform Commercial Code, PPSA or other
similar filings in the jurisdiction of the chief executive office of each
Secured Credit Party (as defined in the Original Credit Agreement) as of the
Original Closing Date and each jurisdiction where any Collateral is located or
where a filing would need to be made in order to perfect the Agent’s security
interest in the Collateral, copies of the financing statements on file in such
jurisdictions and evidence that no Liens exist other than Permitted Liens;



                  (ii)     duly executed UCC, PPSA or other similar financing
statements for each appropriate jurisdiction as is necessary, in the Agent’s
sole discretion, to perfect the Agent’s security interest in the Collateral;



                  (iii)     searches of ownership of intellectual property in
the appropriate governmental offices and such patent/trademark/copyright filings
as requested by the Agent in order to perfect the Agent’s security interest in
the Collateral;



                  (iv)     all instruments and chattel paper in the possession
of CBI, together with allonges or assignments as may be necessary or appropriate
to perfect the Agent’s security interest in the Collateral to the extent
required under the Security Agreement;



                  (v)     duly executed consents as are necessary, in the
Agent’s sole discretion, to perfect the Agent’s security interest in the
Collateral, including, without limitation, such Acknowledgment Agreements as the
Agent may require;



                  (vi)     duly executed tri-party agreements in form and
substance acceptable to the Agent with respect to each bank account of CBI
(other than payroll and petty cash bank accounts maintained as zero balance
accounts and other similar bank accounts having limited or no activity and
balances of not more than $10,000 and disbursement accounts and investment
accounts acceptable to the Agent); and



                  (vii)     duly executed mortgages on the real property which
is owned by CBCNA.

                    (f)     Priority of Liens. Receipt by the Agent of
satisfactory evidence that the Agent, on behalf of the Lenders, holds a
perfected, first priority Lien on all Collateral (subject only to Permitted
Liens).

                    (g)     Opening Revolving Credit Borrowing Base Certificate.
Agreement between the Agent and CBI upon the Revolving Credit Borrowing Base
calculation and reporting procedures and receipt by the Agent of a Revolving
Credit Borrowing Base Certificate as of March 7, 2001, substantially in the form
of Exhibit G and certified by the chief accounting officer or treasurer of CBI
on the Original Closing Date to be true and correct as of February 24, 2001.

                    (h)     [intentionally deleted]

66



--------------------------------------------------------------------------------



 



          (i)     [intentionally deleted]

          (j)     Evidence of Insurance. Receipt by the Agent of copies of
insurance policies or certificates of insurance of CBI and it Subsidiaries
evidencing liability and casualty insurance meeting the requirements set forth
in the Credit Documents, including, without limitation, naming the Agent as loss
payee on behalf of the Lenders and as additional insured to the extent required
by Section 7.10.

          (k)     Corporate Structure. The corporate capital and ownership
structure of CBI and its Subsidiaries shall be as described in Schedule 6.9.

          (l)     Consents. Receipt by the Agent of evidence that all
governmental, shareholder and third party consents and approvals required in
connection with the transactions and the related financings contemplated hereby
and expiration of all applicable waiting periods without any action being taken
by any authority that could restrain, prevent or impose any material adverse
conditions on such transactions or that could seek or threaten any of the
foregoing, and no law or regulation shall be applicable which in the judgment of
the Agent could have such effect.

          (m)     Litigation. There shall not exist any pending or threatened
action, suit, investigation or proceeding against CBI or any of its Subsidiaries
or its assets that could reasonably be expected to have a Material Adverse
Effect.

          (n)     Other Indebtedness. Receipt by the Agent of evidence that,
after giving effect to the making of the Loans made on the Original Closing
Date, CBI and its Subsidiaries shall have no Funded Indebtedness other than the
Indebtedness under the Credit Documents and as disclosed on Schedule 1.1D.

          (o)     Solvency Certificate. Receipt by the Agent of an officer’s
certificate for CBI prepared by its chief accounting officer or treasurer as to
the financial condition, solvency and related matters of CBI, in each case after
giving effect to the initial borrowings under the Credit Documents, in
substantially the form of Exhibit H hereto.

          (p)     Officer’s Certificates. Receipt by the Agent of a certificate
or certificates executed by the president or chief accounting officer or
treasurer of CBI as of the Original Closing Date stating that (i) after giving
effect to the making of the Loans and application of the proceeds thereof, CBI
is in compliance with all existing financial obligations, (ii) all governmental,
shareholder and third party consents and approvals, if any, with respect to the
Credit Documents and the transactions contemplated thereby have been obtained,
(iii) no action, suit, investigation or proceeding is pending or threatened in
any court or before any arbitrator or governmental instrumentality that purports
to affect CBI or any transaction contemplated by the Credit Documents, if such
action, suit, investigation or proceeding could reasonably be expected to have a
Material Adverse Effect and (iv) immediately after giving effect to this Credit
Agreement, the other Credit Documents and all the transactions contemplated
therein to occur on such date, (A) CBI is Solvent, (B) no Default or Event of
Default exists, (C) all representations and warranties contained herein and in
the other Credit Documents are true and correct in all

67



--------------------------------------------------------------------------------



 



material respects, and (D) CBI is in compliance with each of the financial
covenants set forth in Article VIII.

          (q)     Fees and Expenses. Payment by CBI of all fees and expenses
owed by it to the Lenders and the Agent, including, without limitation, payment
to the Agent of the fees set forth in the Fee Letter.

          (r)     Sources and Uses; Payment Instructions. Receipt by the Agent
of (a) a statement of sources and uses of funds covering all payments reasonably
expected to be made by CBI in connection with the transactions contemplated by
the Credit Documents to be consummated on the Original Closing Date, including
an itemized estimate of all fees, expenses and other closing costs and (b)
payment instructions with respect to each wire transfer to be made by the Agent
on behalf of the Lenders or CBI on the Original Closing Date setting forth the
amount of such transfer, the purpose of such transfer, the name and number of
the account to which such transfer is to be made, the name and ABA number of the
bank or other financial institution where such account is located and the name
and telephone number of an individual that can be contacted to confirm receipt
of such transfer.

          (s)     Account Designation Letter. Receipt by the Agent of an Account
Designation Letter substantially in the form of Exhibit I hereto.

          (t)     Material Adverse Change. (i) No material adverse change in the
business, operations, profits or prospects of CBI and its Subsidiaries, taken as
a whole, shall have occurred since September 30, 2000 and (ii) on or prior to
the Original Closing Date, there shall not have occurred a substantial
impairment of the financial markets generally which, in the opinion of the
Lenders, has materially and adversely affected the transactions contemplated
hereby.

          (u)     Availability. The Lenders shall be satisfied that, after
reserving for amounts to bring the current liabilities of CBI within their terms
(and after giving effect to payments made to comply with item (r) above), the
sum of (a) Availability plus (ii) the unrestricted cash and Cash Equivalents
then held or owned directly by CBI, shall be equal to at least $40,000,000.

          (v)     PACA. Receipt by the Agent of evidence satisfactory to the
Agent that all contracts between CBI and any of its Subsidiaries that are
subject to the benefits of PACA have payment terms of at least thirty-one
(31) days and include language necessary to exclude the underlying sales
transactions from the benefits of PACA.

          (w)     Subordination. Receipt by the Agent of evidence satisfactory
to the Agent that (i) either (A) all obligations (other than obligations in an
aggregate principal amount not to exceed $40,000,000, which are evidenced by a
note in form and substance acceptable to the Agent, and other than amounts
accruing after January 1, 2001 relating to amounts owing with respect to
overhead or tax sharing agreements) of CBI or any of its Subsidiaries owing to
CBII have been converted into equity or (B) all claims of and amounts, now or in
the future, owing by CBI or any of its Subsidiaries to CBI or any of its
Subsidiaries are subordinated to the Obligations, and (ii) all claims of, and
amounts now or in the future owing by CBI or any of its Subsidiaries to CBII are
subordinated to the Obligations.

68



--------------------------------------------------------------------------------



 



                    (x)     Sales Agent. Receipt by the Agent of evidence
satisfactory to the Agent that (i) CBCNA is the agent of CBI for the sale of
bananas, plantains and other items in the United States and that all money
received by CBCNA in connection with such sales is received for the benefit of,
and is the property of, CBI, (ii) CBCNA is no longer the agent of, and no longer
collects any funds for or on behalf of, CBII, (iii) Chiquita (Canada) Inc. is
the agent of CBI for the sale of bananas, plantains and other items in Canada
and that all money received by Chiquita (Canada) Inc. in connection with such
sales is received for the benefit of, and is the property of, CBI and
(iv) Chiquita (Canada) Inc. is no longer the agent of, and no longer collects
any funds for or on behalf of, CBII.

                    (y)     Other. Receipt by the Lenders of such other
documents, instruments, agreements or information as reasonably requested by any
Lender, including, without limitation, information regarding litigation, tax,
accounting, labor, insurance, pension liabilities (actual or contingent), real
estate leases, material contracts, debt agreements, property ownership and
contingent liabilities of CBI.

                    (z)     Receipt by the Agent of copies, certified by an
officer of CBI as being true, correct, complete and in full force and effect and
not modified, of each of the following documents:



                 (i)     that certain License Agreement dated as of December 31,
2000 by and between CBI and CBII;



                 (ii)     that certain Banana Supply Agreement made effective as
of December 31, 2000 by and between CIL and CBI;



                 (iii)     that certain Business Assignment Agreement made
effective as of December 31, 2000 by and between CBII and CBI;



                 (iv)     that certain U.S. Sale of Fruit Commission Sales
Agreement dated effective as of December 31, 2000 by and between CBI and CBCNA;



                 (v)     that certain Canadian Sale of Fruit Commission Sales
Agreement dated effective as of December 31, 2000 by and between CBI and
Chiquita (Canada) Inc.;



                 (vi)     that certain Waiver dated as of December 31, 2000 by
and between CIL and CBI; and                    (vii)     that certain
Subordinated Promissory Note dated December 31, 2000 made by CBI in favor of
CBII in an original principal amount equal to $40,000,000.



  5.2   Closing Conditions.

          The obligation of each Lender to make Loans and/or of the Issuing Bank
to issue Letters of Credit under this Credit Agreement is subject to the
satisfaction, on or prior to the Closing Date, of the following conditions
precedent:

69



--------------------------------------------------------------------------------



 



                    (a)     Executed Credit Documents. Receipt by the Agent of
duly executed copies of this Credit Agreement, the Notes, all other Credit
Documents amended or otherwise modified or executed in connection with the
transactions contemplated by this Credit Agreement, and each other agreement,
document, certificate or instrument described on the Closing Checklist attached
hereto as Exhibit K, each in form and substance acceptable to the Agent and the
Lenders in their reasonable judgment.

                    (b)     Corporate Documents. Receipt by the Agent of a
certificate of a secretary or assistant secretary of each Secured Credit Party
certifying that as of the Closing Date the following statements are true and
correct or attaching the following, as applicable.



                 (i)     Charter Documents. The articles or certificates of
incorporation or formation or other charter documents of each Secured Credit
Party have not been amended after the Original Closing Date or, in the case of
Secured Credit Parties that became such after the Original Closing Date, the
date such information was supplied to the Agent.



                 (ii)     Bylaws. The bylaws or limited liability company
agreement or similar agreement of each Secured Credit Party has not been amended
after the Original Closing Date or, in the case of Secured Credit Parties that
became such after the Original Closing Date, the date such information was
supplied to the Agent.



                 (iii)     Resolutions. Copies of resolutions of the Board of
Directors or similar managing body of each Credit Party approving, in the case
of the Borrowers, the Credit Agreement and, in the case of the other Credit
Parties, the transactions contemplated by the Credit Agreement and, in the case
of the Borrowers, authorizing execution and delivery thereof, and in the case of
the other Credit Parties, acknowledging and reaffirming the Credit Documents to
which such other Credit Party is a party.

                    (c)     Opinions of Counsel. Receipt by the Agent of an
opinion, or opinions (which shall cover, among other things, authority,
legality, validity, binding effect, enforceability) satisfactory to the Agent,
addressed to the Agent and the Lenders and dated the Closing Date, from legal
counsel to the Borrowers.

                    (d)     Officer’s Certificates. The Agent shall have
received a certificate or certificates executed by the president or chief
accounting officer or treasurer of CBI as of the Closing Date stating that
(i) after giving effect to the making of the Loans and application of the
proceeds thereof, the Borrowers are in compliance with all existing financial
obligations, (ii) all governmental, shareholder and third party consents and
approvals, if any, with respect to the Credit Documents and the transactions
contemplated thereby have been obtained, (iii) except as disclosed to the Agent
in writing by the Borrowers, no action, suit, investigation or proceeding is
pending or threatened in any court or before any arbitrator or governmental
instrumentality that purports to affect the Borrowers or any transaction
contemplated by the Credit Documents, if such action, suit, investigation or
proceeding could reasonably be expected to have a Material Adverse Effect and
(iv) immediately after giving effect to this Credit Agreement, the other Credit
Documents and all the transactions contemplated herein or therein to occur on
such date, (A) each of the Borrowers is Solvent, (B) no Default or Event of
Default exists, (C) all

70



--------------------------------------------------------------------------------



 



representations and warranties contained herein and in the other Credit
Documents are true and correct in all material respects, and (D) the Borrowers
are in compliance with each of the financial covenants set forth in
Article VIII.

          (e)     Fees and Expenses. Payment by the Borrowers of all fees and
expenses owed by the Borrowers to the Lenders and the Agent, including, without
limitation, payment to the Agent of the fees set forth in the Fee Letter.

          (f)     Material Adverse Change. (i) No material adverse change in the
business, operations, profits or prospects of CBI and its Subsidiaries, taken as
a whole, shall have occurred since September 30, 2002 and (ii) on or prior to
the Closing Date, there shall not have occurred a substantial impairment of the
financial markets generally which, in the opinion of the Lenders, has materially
and adversely affected the transactions contemplated hereby.

          (g)     Availability. The Lenders shall be satisfied that on the
Closing Date (for the purposes of the making of the Term B Loans and the other
Loans to be made on the Closing Date), after reserving for amounts to bring the
current liabilities of CBI and its Subsidiaries (other than the Excluded
Entities) within their terms, the sum of (i) Availability, plus (ii) CBI’s and
its Subsidiaries’ (other than any Excluded Entity’s) unrestricted cash and Cash
Equivalents shall be equal to at least $25,000,000.

          (h)     Review of Books and Records. Satisfactory review by the
Lenders of the Borrowers’ books and records and the operating projections for
CBI and its Subsidiaries performed by a third party.

          (i)     Review of German Acquisition and German Financing Documents.
Satisfactory review by the Lenders of the German Acquisition and German
Financing Documents.

          (j)     Completion of German Acquisition. Evidence of completion of
the German Acquisition and the simultaneous funding of the German Financing with
the proceeds of the Term B Loans.

          (k)     Post-Closing Agreement. Receipt by the agent of a Post-Closing
Agreement, in form and substance satisfactory to the Agent, duly executed by
each of the Borrowers.

          (l)     Other. Receipt by the Lenders of such other documents,
instruments, agreements or information as reasonably requested by any Lender,
including, without limitation, information regarding litigation, tax,
accounting, labor, insurance, pension liabilities (actual or contingent), real
estate leases, material contracts, debt agreements, property ownership and
contingent liabilities of the Borrowers.



  5.3 Conditions to all Loans and Letters of Credit.

          (a)     On the date of the making of any Term Loan, Revolving Loan or
the issuance of any Letter of Credit, both before and after giving effect
thereto and to the application of the proceeds therefrom, the following
statements shall be true in the reasonable judgment of

71



--------------------------------------------------------------------------------



 



the Agent (and each request for a Term Loan, a Revolving Loan and request for a
Letter of Credit, and the acceptance by the respective Borrower of the proceeds
of such Term Loan, Revolving Loan or issuance of such Letter of Credit, shall
constitute a representation and warranty by such Borrower that on the date of
such Term Loan, Revolving Loan or issuance of such Letter of Credit before and
after giving effect thereto and to the application of the proceeds therefrom,
such statements are true):



          (i)     the representations and warranties contained in the Credit
Documents are true and correct in all material respects on and as of the date of
such Term Loan, Revolving Loan or issuance of such Letter of Credit as though
made on and as of such date, except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and complete on and as of
such earlier date);             (ii)     no event has occurred and is
continuing, or would result from such Term Loan, Revolving Loan or issuance of
such Letter of Credit or the application of the proceeds thereof, which would
constitute a Default or an Event of Default under this Credit Agreement; and    
        (iii)     No material adverse change in the business, operations,
profits or prospects of CBI and its Subsidiaries, taken as a whole, shall have
occurred since September 30, 2002.

          (b)     In connection with the making of any Revolving Loan or Term
Loan, the Agent shall have received a Notice of Borrowing to the extent such
Notice of Borrowing is required to be given with respect to the making of such
Revolving Loan or Term Loan.

ARTICLE VI.

REPRESENTATIONS AND WARRANTIES

          Notwithstanding anything to the contrary in this Credit Agreement or
any of the other Credit Documents, to the extent that any of the representations
and warranties in this Article VI relate to any of the members of the Chiquita
Fresh German Group other than Atcon or any of their activities, operations,
liabilities, or properties, such representations and warranties shall be limited
in each such instance until June 30, 2003 (the “Bring Down Date”) to the
knowledge (after due inquiry) as of the Closing Date of CBI and its Subsidiaries
(other than members of the Chiquita Fresh German Group). The Borrowers covenant
and agree to prepare and to deliver to each Term B Lender by the Bring Down Date
written supplements to all schedules to this Credit Agreement so that the
representations and warranties in this Article VI are true and correct as of the
Bring Down Date as if such supplements were part of the applicable schedules
and, to the extent that each Term B Lender notifies the Agent in writing that
such supplements are acceptable, such supplements shall constitute part of the
applicable Schedule.

          In order to induce the Lenders to enter into this Credit Agreement and
the Issuing Bank to issue the Letters of Credit, and to make available the
credit facilities contemplated hereby, each Borrower hereby represents and
warrants to the Lenders and the Issuing Bank as of

72



--------------------------------------------------------------------------------



 



the Closing Date, on the date of each extension of credit hereunder and on the
Bring Down Date, as follows:



  6.1 Organization and Qualification.

          CBI and each of its Subsidiaries (i) is a limited liability company,
corporation or entity duly organized, validly existing and in good standing
under the laws of the state of its jurisdiction or organization, (ii) has the
power and authority to own its properties and assets and to transact the
businesses in which it is presently, or proposes to be, engaged, and (iii) is
duly qualified and is authorized to do business and is in good standing in every
jurisdiction in which the failure to be so qualified could reasonably be
expected to have a Material Adverse Effect. Schedule 6.1 contains a true,
correct and complete list of all jurisdictions in which each Secured Credit
Party is qualified to do business as a foreign corporation or foreign limited
liability company as of the Closing Date.



  6.2 Solvency.

          Each Borrower is Solvent.



  6.3 Liens; Inventory.

          There are no Liens in favor of third parties with respect to any of
the Collateral, other than Permitted Liens. Upon the proper filing of financing
statements and the proper recordation of other applicable documents with the
appropriate filing or recordation offices in each of the necessary
jurisdictions, the security interests granted pursuant to the Credit Documents
constitute and shall at all times constitute valid and enforceable and, with
respect to assets in which a security interest can be perfected by filing,
first, prior and perfected Liens on the Collateral (other than Permitted Liens).
Each Borrower or the relevant Subsidiary, as applicable, is or will be at the
time additional Collateral is acquired by it, the absolute owner of the
Collateral with full right to pledge, sell, consign, transfer and create a Lien
therein, free and clear of any and all Liens in favor of third parties, except
Permitted Liens. CBI and each of its Subsidiaries which is a party to a Security
Document will at its expense warrant, until payment in full of the Obligations
and termination of the Existing Commitments, and, at the Agent’s request, defend
the Collateral from any and all Liens (other than Permitted Liens) of any third
party.



  6.4 No Conflict.

          The execution and delivery by each of the Borrower Entities of this
Credit Agreement and each of the other Credit Documents executed and delivered
in connection herewith by one or more of the Borrower Entities and the
performance of the obligations of such Borrower Entities hereunder and
thereunder and the consummation by such Borrower Entities of the transactions,
including without limitation the German Acquisition and the German Financing,
contemplated hereby and thereby: (i) are within the corporate or limited
liability company powers of such Borrower Entity; (ii) are duly authorized by
the Board of Directors or similar managing body of such Borrower Entity;
(iii) are not in contravention of the terms of the organizational documents of
such Borrower Entity or of any indenture, contract, lease, agreement, instrument
or other commitment to which such Borrower Entity is a party or by

73



--------------------------------------------------------------------------------



 



which such Borrower Entity or any of its properties are bound; (iv) do not
require the consent, registration or approval of any Governmental Authority or
any other Person (except such as have been duly obtained, made or given, and are
in full force and effect); (v) do not contravene any statute, law, ordinance,
regulation, rule, order or other governmental restriction applicable to or
binding upon such Borrower Entity; and (vi) will not, except as contemplated
herein for the benefit of the Agent on behalf of the Lenders, result in the
imposition of any Liens upon any property of such Borrower Entity under any
existing indenture, mortgage, deed of trust, loan or credit agreement or other
material agreement or instrument to which such Borrower Entity is a party or by
which it or any of its property may be bound or affected.



  6.5 Enforceability.

          The Credit Agreement and all of the other Credit Documents executed
and delivered by each Borrower are the legal, valid and binding obligations of
such Borrower, and with respect to those Credit Documents executed and delivered
by any of CBI’s Subsidiaries, of each such Subsidiary, and are enforceable
against each Borrower and such Subsidiaries, as the case may be, in accordance
with their terms except as such enforceability may be limited by (i) the effect
of any applicable bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting creditors’ rights generally, (ii) general principles of equity
and (iii) the effect of foreign laws which may limit the enforcement of certain
provisions of a Credit Document executed by a non-United States entity provided
that the effect thereof does not materially impair the rights and remedies of
the Agent and the Lenders under such Credit Document.



  6.6 Financial Data.

          CBI has furnished to the Lenders the following financial statements
(the “Financials”): (i) the unaudited consolidated balance sheet of CBI as of,
and consolidated statements of income for the fiscal year ended, December 31,
2001; (ii) the unaudited consolidated balance sheet of CBI as of, and
consolidated statement of income for the nine (9) months ended, September 30,
2002 prepared by the chief accounting officer of CBI and (iii) the unaudited
consolidated balance sheet of “Hameico” Fruit Trade GmbH (“Hameico”), as of, and
consolidated statement of income for the years ended, September 30, 2002 and
2001, prepared by the chief accounting officer of Atlanta. The Financials are
and the historical financial statements to be furnished to the Lenders in
accordance with Section 7.1 below will be in accordance with the books and
records of CBI, except as provided in Section 7.1, and fairly present the
financial condition of CBI at the dates thereof and the results of operations
for the periods indicated (subject, to normal year-end and audit adjustments and
the absence of statements of cash flows, shareholder’s equity and footnotes).
Such financial statements have been and will be prepared in conformity with GAAP
(other than the financial statements of Hameico previously provided to the
Lenders which shall have been prepared in accordance with German generally
accepted accounting principles) consistently applied throughout the periods
involved, except as provided in Section 7.1 or as otherwise disclosed in such
financial statements. Since September 30, 2002, there has been no development or
event which has had or could reasonably be expected to have a Material Adverse
Effect.

74



--------------------------------------------------------------------------------



 





  6.7 Locations of Offices, Records and Inventory.

          The Secured Credit Parties’ principal places of business and chief
executive offices are set forth in Schedule 6.7 hereto, and the books and
records of the Secured Credit Parties and all chattel paper and all records of
accounts are located at the principal places of business and chief executive
offices of such Secured Credit Party. There is no jurisdiction in the United
States in which any Secured Credit Party or any of its Subsidiaries has any
Collateral (except for vehicles, intermodal equipment consisting of containers,
mobile refrigeration units and mobile generator sets, Inventory held for
shipment by third Persons, Inventory in transit, Inventory held for processing
by third Persons, or immaterial quantities of assets, equipment or Inventory)
other than those jurisdictions listed on Schedule 6.7. Schedule 6.7 is a true,
correct and complete list of (i) the legal names and addresses of each
warehouseman, filler, processor and packer at which Inventory is stored,
(ii) the address of the chief executive offices of the Secured Credit Parties
and (iii) the address of all offices where records and books of account of the
Secured Credit Parties are kept. None of the receipts received by any of the
Secured Credit Parties from any warehouseman, filler, processor or packer states
that the goods covered thereby are to be delivered to bearer or to the order of
a named person or to a named person and such named person’s assigns.



  6.8 Fictitious Business Names.

          No Secured Credit Party has used any corporate or fictitious name
during the five (5) years preceding the date hereof, other than the name shown
on its or such Subsidiary’s articles or certificate of incorporation or
certification of formation and as set forth on Schedule 6.8.



  6.9 Subsidiaries.

          The only Subsidiaries of CBI are those listed on Schedule 6.9 attached
hereto. The record and beneficial owner of all of the shares of Capital Stock of
each of the Subsidiaries listed on Schedule 6.9 is as set forth on Schedule 6.9,
there are no proxies, irrevocable or otherwise, with respect to such shares, and
no equity securities of any of the Subsidiaries are or may become required to be
issued by reason of any options, warrants, scrip, rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities or rights
convertible into or exchangeable for, shares of any Capital Stock of any
Subsidiary, and there are no contracts, commitments, understandings or
arrangements by which any Subsidiary is or may become bound to issue additional
shares of its Capital Stock or securities convertible into or exchangeable for
such shares. All of such shares so owned by CBI are owned by it free and clear
of any Liens other than Permitted Liens. Each of the Persons identified on
Schedule 6.9 as an Inactive Subsidiary is an Inactive Subsidiary.



  6.10  No Judgments or Litigation.

          Except as set forth on Schedule 6.10, no judgments, orders, writs or
decrees are outstanding against CBI or any of its Subsidiaries nor is there now
pending or, to the best of each Borrower’s knowledge after diligent inquiry,
threatened any litigation, contested claim, investigation, arbitration, or
governmental proceeding by or against CBI or any of its

75



--------------------------------------------------------------------------------



 



Subsidiaries except judgments and pending or threatened litigation, contested
claims, investigations, arbitrations and governmental proceedings which could
not reasonably be expected to have a Material Adverse Effect.



  6.11  No Defaults.

          Neither CBI nor any of its Subsidiaries is in default under any term
of any indenture, contract, lease, agreement, instrument or other commitment to
which any of them is a party or by which any of them is bound which default has
had or could be reasonably expected to have a Material Adverse Effect.



  6.12  No Employee Disputes.

          There are no controversies pending or, to the best of each Borrower’s
knowledge after diligent inquiry, threatened between CBI or any of its
Subsidiaries and any of their respective employees, other than those arising in
the ordinary course of business which could not, in the aggregate, have a
Material Adverse Effect.



  6.13  Compliance with Law.

          Neither CBI nor any of its Subsidiaries has violated or failed to
comply with any statute, law, ordinance, regulation, rule or order of any
foreign, federal, state or local government, or any other Governmental Authority
or any self regulatory organization, or any judgment, decree or order of any
court, applicable to its business or operations except where the aggregate of
all such violations or failures to comply would not have a Material Adverse
Effect. The conduct of the business of CBI and each of its Subsidiaries is in
conformity with all securities, commodities, energy, public utility, zoning,
building code, health, OSHA and environmental requirements and all other
foreign, federal, state and local governmental and regulatory requirements and
requirements of any self regulatory organizations, except where such
non-conformities could not reasonably be expected to have a Material Adverse
Effect. Neither CBI nor any of its Subsidiaries has received any notice to the
effect that, or otherwise been advised that, it is not in compliance with, and
neither CBI nor any of its Subsidiaries has any reason to anticipate that any
currently existing circumstances are likely to result in the violation of any
such statute, law, ordinance, regulation, rule, judgment, decree or order which
failure or violation could reasonably be expected to have a Material Adverse
Effect.



  6.14  PACA.

          Neither CBI nor any of its Subsidiaries has violated or failed to
comply with PACA, except for any violation or failure which could not reasonably
be expected to have a Material Adverse Effect. Neither the purchases by CIL of
bananas nor the purchases by CIL of plantains give rise to the formation of a
trust under PACA. Neither the purchases by CBI of bananas from CIL nor the
purchases from CIL of plantains give rise to the formation of a trust under
PACA. Neither the bananas nor the plantains, the sales of which in each case
give rise to Accounts, nor the Accounts, are subject to a trust under PACA.

76



--------------------------------------------------------------------------------



 





  6.15  ERISA.

          Neither CBI, any of its Subsidiaries nor any Controlled ERISA
Affiliate maintains or contributes to any Benefit Plan or Retiree Health Plan
other than those listed on Schedule 6.15. Each such Benefit Plan has been and is
being maintained and funded in accordance with its terms and in compliance in
all material respects with all provisions of ERISA and the Internal Revenue Code
applicable thereto. CBI, each of its Subsidiaries and each Controlled ERISA
Affiliate has fulfilled all obligations related to the minimum funding standards
of ERISA and the Internal Revenue Code for each Benefit Plan, is in compliance
in all material respects with the currently applicable provisions of A and of
the Internal Revenue Code and has not incurred any liability (other than routine
liability for premiums) under Title IV of ERISA. Except as previously reported
to the Agent, no Termination Event has occurred nor has any other event occurred
that may result in such a Termination Event which could reasonably be expected
to have a Material Adverse Effect. No event or events have occurred in
connection with which CBI, any of its Subsidiaries, any Controlled ERISA
Affiliate, any fiduciary of a Benefit Plan or any Benefit Plan, directly or
indirectly, would be subject to any liability, individually or in the aggregate,
under ERISA, the Internal Revenue Code or any other law, regulation or
governmental order or under any agreement, instrument, statute, rule of law or
regulation pursuant to or under which any such entity has agreed to indemnify or
is required to indemnify any person against liability incurred under, or for a
violation or failure to satisfy the requirements of, any such statute,
regulation or order which could reasonably be expected to have a Material
Adverse Effect. No ERISA Affiliate (excluding for purposes hereof any ERISA
Affiliate which is a Controlled ERISA Affiliate) has incurred or to the best
knowledge of CBI and its Subsidiaries, could reasonably be expected to incur,
any liability under ERISA, the Internal Revenue Code, or any other applicable
law that has had or could reasonably be expected to have a Material Adverse
Effect.



  6.16  Compliance with Environmental Laws.

          Except as disclosed on Schedule 6.16 attached hereto, (a) the
operations of CBI and each of its Subsidiaries comply with all applicable
federal, state or local environmental, health and safety statutes, regulations,
directions, ordinances, criteria or guidelines except where such failure to
comply could not reasonably be expected to have a Material Adverse Effect and
(b) to each Borrower’s knowledge, none of the operations of CBI or any of its
Subsidiaries is the subject of any judicial or administrative proceeding
alleging the violation of any federal, state or local environmental, health or
safety statute, regulation, direction, ordinance, criteria or guidelines except
where such proceeding could not reasonably be expected to have a Material
Adverse Effect. Except as disclosed on Schedule 6.16, to each Borrower’s
knowledge, none of the operations of CBI or any of its Subsidiaries is the
subject of any federal or state investigation evaluating whether CBI or any of
its Subsidiaries disposed any hazardous or toxic waste, substance or constituent
or other substance at any site that may require remedial action, or any federal
or state investigation evaluating whether any remedial action is needed to
respond to a release of any hazardous or toxic waste, substance or constituent,
or other substance into the environment where it is reasonably likely that any
Borrower’s share of the cost of remediation or clean-up would exceed $250,000.
Except as disclosed on Schedule 6.16, neither CBI nor any of its Subsidiaries
has filed any notice under CERCLA § 103(c), 42 U.S.C. § 9603(c) or its
equivalent order, or any other federal or state law indicating past or present
treatment, storage or

77



--------------------------------------------------------------------------------



 



disposal of a hazardous waste or reporting an unpermitted spill or release of a
hazardous or toxic waste, substance or constituent that remains uncorrected
where it is reasonably likely that CBI’s share of the cost of remediation or
clean-up would exceed $250,000. Except as disclosed on Schedule 6.16, neither
any Borrower nor any of its Subsidiaries has any contingent liability of which
any Borrower has knowledge or reasonably should have knowledge in connection
with any release of any hazardous or toxic waste, substance or constituent, nor
has any Borrower or any of its Subsidiaries received any notice, letter or other
indication of potential liability arising from the disposal of any hazardous or
toxic waste, substance or constituent, except where such potential liability
could not reasonably be expected to have a Material Adverse Effect.



  6.17  Use of Proceeds.

          All proceeds of the Loans will be used only in accordance with
Section 7.13.



  6.18  Intellectual Property.

          CBI and each of its Subsidiaries possess adequate assets, licenses,
patents, patent applications, copyrights, service marks, trademarks and trade
names to continue to conduct its business as heretofore conducted by it.
Schedule 6.18 attached hereto sets forth (a) all of the federal, state and
foreign registrations of trademarks, service marks and trade names of CBI and
its Subsidiaries, and all pending applications for any such registrations, (b)
all of the patents and registered copyrights of CBI and its Subsidiaries and all
pending applications therefor and (c) all other trademarks, service marks and
trade names owned by or licensed to and used by CBI or any of its Subsidiaries
in connection with their businesses and the loss of which would have a Material
Adverse Effect (collectively, clauses (a), (b) and (c), the “Proprietary
Rights”). CBI or one of its Subsidiaries is the owner of each of the trademarks
listed on Schedule 6.18 as indicated on such schedule, and except as set forth
on Schedule 6.18, no other Person has the right to use any of such marks in
commerce either in the identical form or, to the knowledge of CBI and its
Subsidiaries, in such near resemblance thereto as may be likely to cause
confusion or to cause mistake or to deceive. Each of the trademarks listed on
Schedule 6.18 and identified as a “U.S.” registered trademark is a federally
registered trademark of CBI or one of its Subsidiaries having the registration
number and issue date set forth on Schedule 6.18. The Proprietary Rights listed
on Schedule 6.18 are all those used in the businesses of CBI and its
Subsidiaries, the loss of which would have a Material Adverse Effect. Except as
disclosed on Schedule 6.18, no person has a right to receive any royalty or
similar payment in respect of any Proprietary Rights pursuant to any contractual
arrangements entered into by CBI, or any of its Subsidiaries, and, to the
knowledge of CBI and its Subsidiaries, no person otherwise has a right to
receive any royalty or similar payment in respect of any such Proprietary Rights
except as disclosed on Schedule 6.18. Except as disclosed on Schedule 6.18 or as
permitted by Section 9.14, neither CBI nor any of its Subsidiaries has granted
any license or sold or otherwise transferred any interest in any of the
Proprietary Rights to any other person. To the knowledge of CBI and its
Subsidiaries, the use of each of the Proprietary Rights by CBI and its
Subsidiaries is not infringing upon or otherwise violating the rights of any
third party in or to such Proprietary Rights, and no proceeding has been
instituted against or written notice received by CBI or any of its Subsidiaries
that are presently outstanding alleging that the use of any of the Proprietary
Rights infringes upon or otherwise violates the rights of any third party in or
to any of the Proprietary Rights, except such alleged infringement that is not
reasonably likely to have a Material Adverse

78



--------------------------------------------------------------------------------



 



Effect. Neither CBI nor any of its Subsidiaries has given notice to any Person
that it is infringing on any of the Proprietary Rights and to the best of each
Borrower’s knowledge, no Person is infringing on any of the Proprietary Rights,
unless such alleged infringement could not reasonably be expected to have a
Material Adverse Effect. All of the Proprietary Rights of CBI and its
Subsidiaries are valid and enforceable rights of CBI and its Subsidiaries and
will not cease to be valid and in full force and effect by reason of the
execution and delivery of this Credit Agreement or the Credit Documents or the
consummation of the transactions contemplated hereby or thereby. CBI is the
owner of the Proprietary Rights which are the subject of the Appraisal and CBII
does not own any of such Proprietary Rights.



  6.19  Licenses and Permits.

          CBI and each of its Subsidiaries has obtained and holds in full force
and effect, all material franchises, licenses, leases, permits, certificates,
authorizations, qualifications, easements, rights of way and other rights and
approvals which are necessary to the operation of its business as presently
conducted. Neither CBI nor any of its Subsidiaries is in violation of the terms
of any such franchise, license, lease, permit, certificate, authorization,
qualification, easement, right of way, right or approval in any such case which
could not reasonably be expected to have a Material Adverse Effect.



  6.20  Title to Property.

          Other than as set forth in Schedule 6.20, each Borrower Entity has
good and marketable title to all of its owned property (including without
limitation, all real and other property in each case as reflected in the
Financial Statements delivered to the Agent hereunder), other than properties
disposed of in the ordinary course of business or in any manner otherwise
permitted under this Credit Agreement since the date of the most recent audited
consolidated balance sheet of CBI, and in each case subject to no Liens other
than Permitted Liens.



  6.21  Labor Matters.

          Other than as set forth in Schedule 6.21, there is (a) no material
unfair labor practice complaint pending against CBI or any of its Subsidiaries
or, to the best knowledge of CBI, threatened against any of them, before the
National Labor Relations Board, and no grievance or arbitration proceeding
arising out of or under collective bargaining agreements that has or could
reasonably be expected to have a Material Adverse Effect is so pending against
CBI or any of its Subsidiaries or, to the best knowledge of each Borrower,
threatened against any of them, (b) no strike, labor dispute, slowdown or
stoppage pending against CBI or any of its Subsidiaries or, to the best
knowledge of each Borrower, threatened against any of them that has or could
reasonably be expected to have a Material Adverse Effect, and (c) no union
representation question with respect to the employees of CBI or any Subsidiaries
and no union organizing activity that has or could reasonably be expected to
have a Material Adverse Effect.



  6.22  Investment Company.

          Neither CBI nor any of its Subsidiaries is (a) an “investment company”
or a company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, (b) a “holding company” or a
“subsidiary company” of a

79



--------------------------------------------------------------------------------



 



“holding company,” or an “affiliate” of a “holding company” or of a “subsidiary
company” of a “holding company,” within the meaning of the Public Utility
Holding Company Act of 1935, as amended, or (c) subject to any other law which
purports to regulate or restrict its ability to borrow money or to consummate
the transactions contemplated by this Credit Agreement or the other Credit
Documents or to perform its obligations hereunder or thereunder.



  6.23  Margin Security.

          Neither CBI nor any of its Subsidiaries owns any margin stock (other
than margin stock of CBII owned as of the Closing Date with a fair market value
of less than $50,000) and no portion of the proceeds of any Loans or Letters of
Credit shall be used by any Borrower for the purpose of purchasing or carrying
any “margin stock” (as defined in Regulation U of the Board of Governors of the
Federal Reserve System) or for any other purpose, in either case, which violates
the provisions or Regulation T, U or X of said Board of Governors or for any
other purpose in violation of any applicable statute or regulation, or of the
terms and conditions of this Credit Agreement.



  6.24  No Event of Default.

          No Default or Event of Default has occurred and is continuing.



  6.25  Taxes and Tax Returns.

          Each Borrower Entity has filed, or caused to be filed, all material
tax returns (federal, state, local and foreign) required to be filed and paid
all amounts of taxes shown thereon to be due (including interest and penalties)
and has paid all other material taxes, fees, assessments and other governmental
charges (including mortgage recording taxes, documentary stamp taxes and
intangibles taxes) owing by it, except for such taxes (a) that are not yet
delinquent or (b) that are being contested in good faith and by proper
proceedings, and against which adequate reserves are being maintained in
accordance with GAAP. Except as covered by (a) and (b) of the immediately
preceding sentence, with respect to those arising after the date hereof, no
Borrower is aware of any proposed material tax assessments against it or any
other Borrower Entity.



  6.26  Indebtedness; CBII Obligations.

          Neither CBI nor any of its Subsidiaries has Indebtedness that is
senior, pari passu or subordinated in right of payment to their Indebtedness to
the Lenders hereunder, except for Permitted Indebtedness. Except as set forth on
Schedule 6.26, neither CBI nor any of its Subsidiaries has guaranteed (in whole
or in part) or is otherwise directly or indirectly responsible or liable for any
or all of the obligations of CBII.



  6.27  Status of Accounts.

          Each Account is based on an actual and bona fide sale and delivery of
goods or rendition of services to customers, made by CBI in the ordinary course
of its business; the goods and inventory being sold and the Accounts created are
its exclusive property and are not and shall not be subject to any Lien,
consignment arrangement, encumbrance, security interest or

80



--------------------------------------------------------------------------------



 



financing statement whatsoever, other than the Permitted Liens; and CBI’s
customers have accepted the goods or services, owe and are obligated to pay the
full amounts stated in the invoices according to their terms, without any
dispute, offset, defense, counterclaim or contra (including, but not limited to,
claims arising under PACA) that could reasonably be expected to have, when
aggregated with any such other disputes, offsets, defenses, counterclaims or
contras, a Material Adverse Effect. CBI confirms to the Lenders that any and all
taxes or fees relating to its business, its sales, the Accounts or the goods
relating thereto, are its sole responsibility and that same will be paid by CBI
when due (unless duly contested and adequately reserved for) and that none of
said taxes or fees is or will become a lien on or claim against the Accounts.



  6.28  Representations and Warranties.

          Each of the representations and warranties made in the Operative
Documents by CBI and its Subsidiaries and, to the knowledge of each Borrower and
its Subsidiaries, the other parties thereto, was or will be true and correct in
all material respects as of when made.



  6.29  Material Contracts.

          Schedule 6.29 sets forth a true, correct and complete list of all the
Material Contracts currently in effect. None of the Material Contracts contains
provisions the performance or nonperformance of which have or could reasonably
be expected to have a Material Adverse Effect. All of the Material Contracts are
in full force and effect, and no material defaults currently exist thereunder.



  6.30  Survival of Representations.

          All representations made by one or more Borrower Entities in this
Credit Agreement and in any other Credit Document shall survive the execution
and delivery hereof and thereof.



  6.31  Affiliate Transactions.

          Except as set forth on Schedule 6.31 (and transactions permitted by
Section 9.2, Section 9.7 or Section 9.8), neither CBI nor any of its
Subsidiaries is a party to or bound by any agreement or arrangement (whether
oral or written) to which any Affiliate of CBI or any of CBI’s Subsidiaries is a
party except (a) in the ordinary course of and pursuant to the reasonable
requirements of CBI’s or such Subsidiary’s business and (b) upon fair and
reasonable terms no less favorable to CBI or such Subsidiary than it could
obtain in a comparable arm’s-length transaction with an unaffiliated Person.



  6.32  Insurance.

          As of the Closing Date, Schedule 6.32 accurately describes the
insurance coverage maintained by CBI and its Subsidiaries.

81



--------------------------------------------------------------------------------



 





  6.33  Accuracy and Completeness of Information.

          Except for projections, all factual information heretofore,
contemporaneously or hereafter furnished by or on behalf of CBI or any of its
Subsidiaries in writing to the Agent, any Lender, or the Independent Accountant
for purposes of or in connection with this Credit Agreement or any Credit
Documents, or any transaction contemplated hereby or thereby is or will be true
and accurate in all material respects on the date as of which such information
is dated or certified and not incomplete by omitting to state any material fact
necessary to make such information not misleading at such time. All projections
from time to time delivered to the Agent or one or more Lenders have been
prepared based upon assumptions which each Borrower believes in good faith are
reasonable at the time such projections are delivered to the Agent or such
Lenders.



  6.34  Atcon.

          Atcon has no assets or operations other than its loan (and security
rights related thereto) to Euro Sub as a part of the German Financing.

ARTICLE VII.

AFFIRMATIVE COVENANTS

          Until termination of this Credit Agreement and the Existing
Commitments hereunder and payment and satisfaction of all Obligations due or to
become due hereunder, each Borrower agrees that it shall, and, with respect to
covenants which apply to its Subsidiaries or to Credit Parties, it shall cause
its Subsidiaries or the Credit Parties, as applicable, to, unless the Aggregate
Required Lenders (or, if the provisions of this Article VII explicitly state
otherwise, the Existing Required Lenders or the Term B Required Lenders, as
applicable) shall have otherwise consented in writing:



  7.1 Information.

          Each Borrower will furnish to the Lenders the following information
within the following time periods:

          (a)     within one hundred twenty (120) days after the close of each
fiscal year of CBI, the audited consolidated balance sheet, consolidated
statements of income, shareholders’ equity and cash flow of CBI and its
consolidated Subsidiaries for such year setting forth in comparative form the
corresponding figures for the preceding year, prepared in accordance with GAAP,
and accompanied by a report and unqualified opinion (such report and opinion not
to include any going concern qualification) of Ernst & Young LLP or other
Independent Accountant selected by CBI and approved by the Aggregate Required
Lenders;

          (b)     within sixty (60) days after the end of each of the first
three (3) fiscal quarters of CBI, the unaudited consolidated balance sheet,
consolidated statement of income and consolidated statement of cash flow, of CBI
and its consolidated Subsidiaries in the form regularly prepared by CBI and
consistent with the Financials, together with a certificate of the chief
accounting officer or treasurer of CBI stating that such financial statements
fairly present

82



--------------------------------------------------------------------------------



 



the financial condition of CBI and its consolidated Subsidiaries at the dates
thereof and the results of their operations for the periods indicated (subject
to normal year-end and audit adjustments and the absence of statements of
shareholders’ equity and footnotes) and that such financial statements have been
prepared in conformity with GAAP consistently applied throughout the periods
involved except as otherwise disclosed in such financial statements;

          (c)     within sixty (60) days after the end of each fiscal December
and within thirty (30) days after the end of each other fiscal month of CBI
(other than January, March, June and September), a copy of the internal
operating income analysis for such month and for the period from the beginning
of the current fiscal year to the end of such month, in reasonable detail
setting forth in comparative form the corresponding analysis for the same month
and same year- to-date period in the preceding fiscal year, in the form
regularly prepared by CBI, certified by the chief accounting officer or
treasurer of CBI as being a true and correct copy;

          (d)     at the time of delivery of the quarterly financial statements
of CBI pursuant to paragraph (b) above and the annual financial statements
pursuant to paragraph (a) above, a compliance certificate, executed by the chief
accounting officer or treasurer of CBI, in substantially the form of Exhibit F
attached hereto, and stating that such officer has caused this Credit Agreement
to be reviewed and has no knowledge of any default by any Borrower in the
performance or observance of any of the provisions of this Credit Agreement,
during such quarter or at the end of such year, or, if such officer has such
knowledge, specifying each default and the nature thereof, and compliance by CBI
as of the date of such statement with the financial covenants set forth in
Article VIII hereof and the other applicable covenants set forth in Exhibit F;

          (e)     within thirty (30) days after the end of each fiscal month of
CBI (provided, that if Availability, plus the amount of CBI’s and its
Subsidiaries’ (other than any Excluded Entity’s) unrestricted cash and Cash
Equivalents is less than $20,000,000, such reporting shall be done weekly), a
Revolving Credit Borrowing Base Certificate (the “Revolving Credit Borrowing
Base Certificate”) in substantially the form of Exhibit G hereto, duly completed
and certified by CBI’s chief accounting officer or treasurer, detailing, among
other things, CBI’s Eligible Accounts Receivable as of the end of the
immediately preceding month end and the then outstanding amount of all amounts
owing by CBI to Persons (other than CIL) for the purchase of bananas and
plantains. In addition, within thirty (30) days after the end of each fiscal
month of CBI (or if such day is not a Business Day, then on the next succeeding
Business Day), CBI shall furnish a written report to the Lenders setting forth
(i) the accounts receivable aged trial balance at the immediately preceding
month end (along with a report reconciling accounts receivable to the prior
month’s receivables aging) for each account debtor, aged by due date; such aging
reports shall indicate which Accounts are current, up to thirty (30), thirty
(30) to sixty (60), and over sixty (60) days past due and shall list the names
of all applicable account debtors and (ii) a monthly accounts payable listing or
open item listing including a report as to all claims (which have given rise or
could give rise to a trust under PACA) arising under PACA owing by CBI or its
Subsidiaries and a report as to all banana and plantain supplier accruals owing
by CBI (which report shall include a schedule of amounts owing to CIL by CBI and
a schedule of amounts owed by CIL to its banana and plantain suppliers), with
such listings and reports to be in form satisfactory to the Agent. The Agent
may, but shall not be required to, rely on each Revolving Credit Borrowing Base
Certificate delivered hereunder as accurately setting forth the available
Revolving Credit Borrowing Base for all purposes of this Credit Agreement until
such time as a

83



--------------------------------------------------------------------------------



 



new Revolving Credit Borrowing Base Certificate is delivered to the Agent in
accordance herewith; Revolving Credit Borrowing Base Certificates may be
prepared and submitted to the Lenders on a more frequent basis, provided that
such certificate complies with the requirements set forth elsewhere herein;

          (f)     within thirty (30) days after the end of each fiscal month of
CBI (it being agreed that no report shall be required for each fiscal January
and the applicable report for each fiscal February shall include year-to-date
information), a monthly compliance certificate executed by the person preparing
such report, in substantially the form of Exhibit F-1 attached hereto including
a report setting forth (i) the aggregate amounts paid to CBII during such month
by CBI and its Subsidiaries (and the reasons therefor, including detailed
information regarding payments during such month and for the year to date) of
(A) Allocated CBII Overhead, (B) Unallocated CBII Overhead and (C) Permitted
Restructuring Expenses; (ii) the aggregate amount owing to CBII by CBI and its
Subsidiaries as of the last day of such month (and the reasons therefor);
(iii) a detailed list of the amounts, as of the last day of such month, of the
Permitted Investments permitted pursuant to each of clauses (iv), (vii), (viii),
(xi), (xii), (xiii), (xiv), (xv), (xvii), (xix), (xxvi), (xxvii), (xxviii),
(xxix), (xxx) and (xxxi) of the definition of Permitted Investments; (iv) a
detailed list of the amounts, as of the last day of such month, of the Permitted
Indebtedness permitted pursuant to each of clauses (b), (c), (d)(iii), (d)(vii),
(d)(viii), (d)(ix), (d)(x), (d)(xi) and (d)(xii) of the definition of Permitted
Indebtedness; (v) a list of all sales of Tropical Farms or Asset Dispositions
consummated during such month (which list shall include the names of the
applicable Subsidiaries and the purchase price received in connection therewith)
and the amount, as of the last day of such month, of all proceeds of sales of
Tropical Farms after the Original Closing Date that have been used to make
Capital Expenditures; (vi) a report detailing all Assets Dispositions with a
value not exceeding $1,000,000, which have occurred during the prior fiscal
month; (vii) a report detailing cash receipts and related transfers through the
tri-party accounts; (viii) a list of any sale-leaseback transactions which were
completed in such month and (ix)(A) all amounts paid to CBII as permitted by
Section 9.6(e), (B) all amounts paid by CBII for the purchase, redemption,
retirement or defeasance of CBII Bonds (including the related expenses) and (C)
all Bond Repurchase Fees paid to the Agent (in addition, CBI shall certify that
at the time of each payment to CBII permitted by Section 9.6(e), no Default or
Event of Default had occurred and was continuing or would or did result
therefrom);

          (g)     promptly upon receipt thereof, copies of the portions relevant
to CBI of all management letters and other material reports which are prepared
by its Independent Accountants in connection with any audit of CBI’s financial
statements by such Accountants;

          (h)     (A) within one hundred and twenty (120) days after the close
of each fiscal year of CBI, the unaudited consolidated balance sheet and
consolidated statement of income of Hameico on the same basis as, and in a form
similar to, that presented in CBII’s annual report on Form 10-K; and

                    (B) within sixty (60) days after the end of the first three
(3) fiscal quarters of CBI, the unaudited consolidated balance sheet and
consolidated statement of income of Hameico on the same basis as and in a form
similar to that presented in CBII’s quarterly reports on Form 10-Q;

84



--------------------------------------------------------------------------------



 



          (i)       no later than thirty (30) days after the end of CBI’s fiscal
year during each year when this Credit Agreement is in effect, a forecast for
the current fiscal year of (i) CBI and its Subsidiaries which includes projected
consolidated statement of income for such fiscal year and a projected
consolidated statement of cash flows for such fiscal year and projected
consolidated balance sheets, statements of income and statements of cash flows
on a quarterly basis for such fiscal year and (ii) Availability under the
Revolving Credit Borrowing Base for such fiscal year; provided, that the parties
acknowledge that the information in such forecasts is not compiled or presented
in accordance with GAAP and may not necessarily be presented on a basis
consistent with CBI’s financial statements to be delivered pursuant to
paragraphs (a) and (b) above;

          (j)       promptly and in any event within three (3) Business Days
after becoming aware of the occurrence of a Default or Event of Default, a
certificate of the chief executive officer, chief accounting officer or
treasurer of CBI specifying the nature thereof and CBI’s proposed response
thereto, each in reasonable detail;

          (k)       promptly upon a responsible officer of any Borrower
obtaining knowledge thereof, copies of all claims (which have given rise or
could give rise to a trust under PACA) filed with respect to any Credit Party
under or pursuant to PACA (or any similar statute, law, rule or regulation); and

          (l)       with reasonable promptness, such other data, reports or
information as the Agent or any of the Lenders may reasonably request.



  7.2 [Intentionally Deleted]     7.3 Corporate Existence.

          Each Borrower and each of its Subsidiaries (other than Inactive
Subsidiaries) (a) subject to Section 9.4 hereof, will maintain their corporate
or limited liability company existence, will maintain in full force and effect
all material licenses, bonds, franchise, leases, trademarks and qualifications
to do business (provided, that an entity may cease to maintain its franchises
and qualifications to do business if it ceases to exist as a result of a
transaction permitted by Section 9.4 hereof), (b) will obtain or maintain
patents, contracts and other rights necessary to the profitable conduct of their
businesses, (c) will continue in, and limit their operations to, the same
general lines of business as that presently conducted by them and (d) will
comply with all applicable laws and regulations of any federal, state or local
Governmental Authority, except where noncompliance could not reasonably be
expected to have a Material Adverse Effect.



  7.4 ERISA.

          CBI will deliver to the Agent, at the Borrowers’ expense, the
following information at the times specified below:

          (a)     within ten (10) Business Days after CBI, any of its
Subsidiaries or any Controlled ERISA Affiliate knows or has reason to know that
a material Termination Event has occurred, a written statement of the chief
accounting officer of CBI describing such Termination Event and the action, if
any, which CBI or other such entities have taken, are taking or propose

85



--------------------------------------------------------------------------------



 



to take with respect thereto, and when known, any action taken or threatened by
the Internal Revenue Service, DOL or PBGC with respect thereto;

          (b)     within ten (10) Business Days after CBI, any of its
Subsidiaries or any Controlled ERISA Affiliate knows or has reason to know that
a prohibited transaction (as defined in Section 406 of ERISA and Section 4975 of
the Internal Revenue Code) has occurred, a statement of the chief accounting
officer of CBI describing such transaction and the action which CBI or other
such entities have taken, are taking or propose to take with respect thereto;

          (c)     within thirty (30) Business Days after the filing thereof with
the DOL, Internal Revenue Service or PBGC, copies of each annual report (form
5500 series), including all schedules and attachments thereto, filed with
respect to each Benefit Plan of CBI, its Subsidiaries or any Controlled ERISA
Affiliate;

          (d)     within thirty (30) Business Days after receipt by CBI, any of
its Subsidiaries or any Controlled ERISA Affiliate of each actuarial report for
any Benefit Plan or Multiemployer Plan of CBI, any of its Subsidiaries or any
Controlled ERISA Affiliate and each annual report for any such Multiemployer
Plan, copies of each such report;

          (e)     within ten (10) Business Days prior to the filing thereof with
the Internal Revenue Service, a copy of any funding waiver request with respect
to any Benefit Plan of CBI, its Subsidiaries or any Controlled ERISA Affiliate
and within three (3) Business Days after receipt of any communications received
by CBI, any of its Subsidiaries or any Controlled ERISA Affiliate with respect
to such request;

          (f)     within sixty (60) Business Days upon the occurrence thereof,
notification of any increase in the benefits of any existing Benefit Plan of
CBI, any of its Subsidiaries or any Controlled ERISA Affiliate or the
establishment of any new Benefit Plan of CBI, any of its Subsidiaries or any
Controlled ERISA Affiliate or the commencement of contributions to any Benefit
Plan to which CBI, any of its Subsidiaries or any Controlled ERISA Affiliate was
not previously contributing;

          (g)     within ten (10) Business Days after receipt by CBI, any of its
Subsidiaries or any Controlled ERISA Affiliate of the PBGC’s intention to
terminate a Benefit Plan or to have a trustee appointed to administer a Benefit
Plan, copies of each such notice;

          (h)     within ten (10) Business Days after receipt by CBI, any of its
Subsidiaries or any Controlled ERISA Affiliate of any favorable or unfavorable
determination letter from the Internal Revenue Service regarding the
qualification of a Benefit Plan or other employee pension benefit plan intending
to qualify under section 401(a) of the Internal Revenue Code of CBI, any of its
Subsidiaries or any Controlled ERISA Affiliate under Section 401(a) of the
Internal Revenue Code, copies of each such letter;

          (i)      within ten (10) Business Days after receipt by CBI, any of
its Subsidiaries or any Controlled ERISA Affiliate of a notice regarding the
imposition of withdrawal liability under any Multiemployer Plan, copies of each
such notice;

86



--------------------------------------------------------------------------------



 



          (j)     within ten (10) Business Days prior to the date CBI, any of
its Subsidiaries or any Controlled ERISA Affiliate intends to fail to make a
required installment or any other required payment under Section 412 of the
Internal Revenue Code on or before the due date for such installment or payment,
a notification of such failure;

          (k)     within ten (10) Business Days after CBI, any of its
Subsidiaries or any Controlled ERISA Affiliate knows (a) a Multiemployer Plan of
CBI, any of its Subsidiaries or any Controlled ERISA Affiliate has been
terminated, (b) the administrator or plan sponsor of a Multiemployer Plan of
CBI, its Subsidiaries or any Controlled ERISA Affiliate intends to terminate any
such Multiemployer Plan, or (c) the PBGC has instituted or will institute
proceedings under Section 4042 of ERISA to terminate a Multiemployer Plan of
CBI, its Subsidiaries or any Controlled ERISA Affiliate, a written statement
setting forth any such event or information;

          (l)     within ten (10) Business Days after CBI, any of its
Subsidiaries or any Controlled ERISA Affiliate knows that an ERISA Affiliate
(excluding for purposes hereof any ERISA Affiliate which is a Controlled ERISA
Affiliate) has incurred or to the best knowledge of CBI or any of its
Subsidiaries, could reasonably be expected to incur, any liability under ERISA,
the Internal Revenue Code, or any other law applicable to Benefit Plans that has
had or could reasonably be expected to have a Material Adverse Effect, a
statement of the chief accounting officer of CBI describing such transaction and
the action which CBI or other such entities have taken, are taking or propose to
take with respect thereto; and

          (m)     within thirty (30) days after receipt by CBI or any of its
Subsidiaries of each actuarial report for any Retiree Health Plan of CBI or any
of its Subsidiaries, copies of each such report.

          For purposes of this Section 7.4, CBI, any of its Subsidiaries and any
Controlled ERISA Affiliate shall be deemed to know all facts known by the
administrator of any Benefit Plan of which such entity is then the plan sponsor.

          CBI will establish, maintain and operate all Benefit Plans of CBI, any
of its Subsidiaries or any Controlled ERISA Affiliate to comply in all material
respects with the provisions of ERISA, the Internal Revenue Code, and all other
applicable laws, and the regulations and interpretations thereunder other than
to the extent that CBI is in good faith contesting by appropriate proceedings
the validity or implication of any such provision, law, rule, regulation or
interpretation.



  7.5   Proceedings or Adverse Changes.

          Each Borrower will as soon as practicable, and in any event within
thirty (30) Business Days after any Borrower learns of the following, give
written notice to the Agent of any proceeding(s) being instituted or threatened
in writing to be instituted by or against CBI or any of its Subsidiaries in any
federal, state, local or foreign court or before any commission or other
regulatory body (federal, state, local or foreign) that is reasonably likely to
expose CBI or any of its Subsidiaries to liability in excess of $2,500,000
(without regard to whether any or all of such amount is covered by insurance).
Each Borrower will as soon as possible, and in any

87



--------------------------------------------------------------------------------



 



event within five (5) Business Days after any Borrower learns of the following,
give written notice to the Agent of any Material Adverse Change. Provision of
any such notice by any Borrower will not constitute a waiver or excuse of any
Default or Event of Default occurring as a result of such changes or events.



  7.6 Environmental Matters.

          Each Borrower will conduct its business and the businesses of each of
its Subsidiaries so as to comply in all material respects with all environmental
laws, regulations, directions and ordinances in all applicable jurisdictions
including, without limitation, environmental land use, occupational safety or
health laws, regulations, directions, ordinances, requirements or permits in all
applicable jurisdictions, except to the extent that such Borrower or any of its
Subsidiaries is contesting, in good faith by appropriate legal proceedings, any
such law, regulation, direction, ordinance or interpretation thereof or
application thereof; provided, further, that each Borrower and each of its
Subsidiaries will comply with the order of any court or other governmental body
of the applicable jurisdiction relating to such laws unless such Borrower or its
Subsidiaries shall currently be prosecuting an appeal or proceedings for review
and shall have secured a stay of enforcement or execution or other arrangement
postponing enforcement or execution pending such appeal or proceedings for
review. If any Borrower or any of its Subsidiaries shall (a) receive notice that
any violation of any federal, state or local environmental law, regulation,
direction or ordinance may have been committed or is about to be committed by
CBI or any of its Subsidiaries except where such violation could not reasonably
be expected to have a Material Adverse Effect, (b) receive notice that any
administrative or judicial complaint or order has been filed or is about to be
filed against CBI or any of its Subsidiaries alleging violations of any federal,
state or local environmental law, regulation, direction or ordinance requiring
CBI or any of its Subsidiaries to take any action in connection with the release
of toxic or hazardous substances into the environment where the cost of taking
any such action is reasonably likely to exceed $500,000 or (c) receive any
notice from a federal, state, or local governmental agency or private party
alleging that CBI or any of its Subsidiaries may be liable or responsible for
costs associated with a response to or cleanup of a release of a toxic or
hazardous substance into the environment or any damages caused thereby except
where such liability could not reasonably be expected to have a Material Adverse
Effect, CBI will provide the Agent with a copy of such notice within forty-five
(45) days after the receipt thereof by CBI or any of its Subsidiaries. Within
forty-five (45) days after any Borrower learns of the enactment or promulgation
of any federal, state or local environmental law, regulation, direction,
ordinance, criteria or guideline which could reasonably have a Material Adverse
Effect, such Borrower will provide the Agent with notice thereof. Each Borrower
will promptly take all actions necessary to prevent the imposition of any Liens
on any of its properties arising out of or related to any environmental matters.
At the time that the Agent learns of any environmental condition or occurrence
at any property of any Borrower, which environmental condition or occurrence has
or could reasonably be expected to have a Material Adverse Effect, the Agent may
request, and at the sole cost and expense of such Borrower, such Borrower will
retain, an environmental consulting firm, satisfactory to the Agent in its
commercially reasonable judgment, to conduct an environmental review and audit
of such affected property and promptly provide to the Agent and each Lender a
copy of any reports delivered in connection therewith.

88



--------------------------------------------------------------------------------



 





  7.7 Books and Records; Inspection.

          (a)     Each Borrower will, and will cause each of its Subsidiaries
to, maintain books and records pertaining to their property and assets in such
detail, form and scope as is consistent with good business practice.

          (b)     Each Borrower agrees that the Agent or its agents may enter
upon the premises of such Borrower or any of its Subsidiaries at any time and
from time to time, during normal business hours, and at any time at all on and
after the occurrence of an Event of Default which continues beyond the
expiration of any grace or cure period applicable thereto, and which has not
otherwise been waived by the Agent, for the purpose of (a) enabling the Agent’s
internal auditors to conduct quarterly field examinations at CBI’s expense (such
expense to include amounts specified in Section 14.8), (b) inspecting the
Collateral, (c) inspecting and/or copying (at CBI’s expense) any and all records
pertaining thereto, (d) discussing the affairs, finances and business of any
Borrower with any officers and employees of any Borrower, (e) discussing the
affairs, finances and business of any Borrower with the Independent Accountant,
but only so long as the Agent has provided prior notice to such Borrower and the
discussions with the Independent Accountant are reasonable in scope and
frequency and (f) verifying Eligible Accounts Receivable. The Lenders, in the
reasonable discretion of the Agent, may accompany the Agent at their sole
expense in connection with the foregoing inspections. Each Borrower agrees to
afford the Agent thirty (30) days prior written notice of any change in the
location of any Collateral (other than Inventory held for shipment by third
Persons, Inventory and equipment in transit, Inventory held for processing by
third Persons or immaterial quantities of assets, equipment or Inventory) or in
the location of its chief executive office or place of business from the
locations specified in Schedule 6.7, and to execute in advance of such change,
cause to be filed and/or delivered to the Agent any financing statements or
other documents required by the Agent, all in form and substance satisfactory to
the Agent. Each Borrower agrees to furnish any Lender with such other
information regarding its business affairs and financial condition as such
Lender may reasonably request from time to time.



  7.8 Collateral Records.

          Each Borrower will, and will cause each Borrower Entity to, execute
and deliver to the Agent, from time to time, solely for the Agent’s convenience
in maintaining a record of the Collateral, such written statements and schedules
as the Agent may reasonably require, including without limitation those
described in Section 7.1 of this Credit Agreement, designating, identifying or
describing the Collateral. Any Borrower’s or any Borrower Entity’s failure,
however, to promptly give the Agent such statements or schedules shall not
affect, diminish, modify or otherwise limit the Lenders’ security interests in
the Collateral. Each Borrower agrees to maintain such books and records
regarding Accounts and the other Collateral as the Agent may reasonably require,
and agrees that such books and records will reflect the Lenders’ interest in the
Accounts and such other Collateral.



  7.9 Security Interests.

          Each Borrower will, and will cause each Borrower Entity to, defend the
Collateral against all claims and demands of all Persons at any time claiming
the same or any interest

89



--------------------------------------------------------------------------------



 



therein. Each Borrower agrees to, and will cause each Borrower Entity to, comply
with the requirements of all state and federal laws in order to grant to the
Lenders valid and perfected first security interest in the Collateral subject
only to Permitted Liens. The Agent is hereby authorized by each Borrower Entity
to file any financing statements covering the Collateral whether or not any
Borrower Entity’s signature appears thereon. Each Borrower agrees to, and will
cause each Borrower Entity to, do whatever the Agent may reasonably request,
from time to time, by way of: filing notices of liens, financing statements,
fixture filings and amendments, renewals and continuations thereof; cooperating
with the Agent’s custodians; keeping stock records; obtaining waivers from
landlords and mortgagees and from warehousemen, fillers, processors and packers
and their respective landlords and mortgagees; paying claims, which might if
unpaid, become a Lien (other than a Permitted Lien) on the Collateral; assigning
its rights to the payment of Accounts pursuant to the Assignment of Claims Act
of 1940, as amended (31 U.S.C. § 3727 et. seq.) (the failure of which to so
assign will permit the Agent to exclude such accounts from the Revolving Credit
Borrowing Base); and performing such further acts as the Agent may reasonably
require in order to effect the purposes of this Credit Agreement and the other
Credit Documents. Any and all fees, costs and expenses of whatever kind and
nature (including any Taxes, reasonable attorneys’ fees or costs for insurance
of any kind), which the Agent may incur with respect to the Collateral or the
Obligations; in filing public notices; in preparing or filing documents; making
title examinations or rendering opinions; in protecting, maintaining, or
preserving the Collateral or its interest therein; in enforcing or foreclosing
the Liens hereunder, whether through judicial procedures or otherwise; or in
defending or prosecuting any actions or proceedings arising out of or relating
to its transactions with any Borrower Entity under this Credit Agreement or any
other Credit Document, will be borne and paid by the Borrowers. If the same are
not promptly paid by the Borrowers, the Agent may pay the same on the Borrowers’
behalf, and the amount thereof shall be an Obligation secured hereby and due to
the Agent on demand.



  7.10 Insurance; Asset Loss.

          Each Borrower will, and will cause each of its Subsidiaries to,
maintain third party liability insurance and replacement value property
insurance on their assets under such policies of insurance, with such insurance
companies, in such amounts and covering such risks as are consistent with
industry practices and consistent with the insurance described on Schedule 6.32.
All such policies (other than to the extent they relate solely to one or more
Excluded Entities) are to name the Agent and the Lenders as additional insureds
on liability policies and the Agent and CBI as loss payees in case of property
loss, as its interests may appear, and are to contain such other provisions as
the Agent may reasonably require to fully protect the Agent’s interest in the
assets of CBI and its Subsidiaries and to any payments to be made under such
policies. True copies of all original insurance policies or certificates of
insurance evidencing such insurance covering the assets of CBI and its
Subsidiaries are to be delivered to the Agent, to the extent such policies or
certificates have not been previously delivered to the Agent, on or prior to the
Closing Date, premium prepaid, with (other than to the extent they relate solely
to one or more Excluded Entities) the loss payable endorsement in the Agent’s
favor, and shall provide for not less than ten (10) days prior written notice to
the Agent, of the exercise of any right of cancellation. In the event CBI or any
of its Subsidiaries fails to respond in a timely and appropriate manner with
respect to collecting under any insurance policies required to be maintained
under this Section 7.10, the Agent shall have the right, in the name of the
Agent, CBI

90



--------------------------------------------------------------------------------



 



or any of its Subsidiaries, to file claims under such insurance policies, to
receive and give acquittance for any payments that may be payable thereunder,
and to execute any and all endorsements, receipts, releases, assignments,
reassignments or other documents that may be necessary to effect the collection,
compromise or settlement of any claims under any such insurance policies. Each
Borrower will, and will cause each of its Subsidiaries to, provide written
notice to the Lenders of the occurrence of any of the following events within
fifteen (15) Business Days after the end of any quarter in which the CBI’s risk
management department learns (or should reasonably have learned) of the
occurrence of such event: any asset or property owned or used by CBI or any of
its Subsidiaries that has an estimated replacement value equal to or greater
than $500,000 is (i) materially damaged or destroyed, or suffers any other loss
or (ii) is condemned, confiscated or otherwise taken, in whole or in part, or
the use thereof is otherwise diminished so as to render impracticable or
unreasonable the use of such asset or property for the purpose to which such
asset or property were used immediately prior to such condemnation, confiscation
or taking, by exercise of the powers of condemnation or eminent domain or
otherwise, and in either case amount of the damage, destruction, loss or
diminution in value of the assets of CBI and its Subsidiaries is in excess of,
in the aggregate for CBI and all of its Subsidiaries, $2,000,000 in any fiscal
year of CBI (any such damage, destruction, loss or diminution in value of the
Collateral is referred to herein as an “Asset Loss”). Each Borrower will, and
will cause each of its Subsidiaries to, diligently file and prosecute its claim
or claims for any award or payment in connection with an Asset Loss. In the
event of an Asset Loss, each Borrower will, and will cause each Subsidiary
(other than an Excluded Entity) to, pay to the Agent, promptly upon receipt
thereof, any and all insurance proceeds and payments received by any such
Subsidiary on account of damage, destruction or loss of all or any portion of
the assets of CBI or its Subsidiaries (other than an Excluded Entity) to which
the Agent is entitled. The Agent’s right to retain such insurance proceeds is
subject to (i) the limitations set forth in the definition of Asset Loss, and
until there is an Asset Loss and unless an Event of Default shall have occurred
and be continuing, the Agent shall pay to the applicable Borrower (or as
directed by the applicable Borrower) any such insurance proceeds to which the
applicable Borrower is entitled, (ii) the rights of any lessor or secured
creditor senior to Agent, if the underlying obligation is permitted by this
Credit Agreement and (iii) the application of Net Cash Proceeds from Asset
Losses pursuant to Section 2.3(b)(vi)(C). The Agent may, with the consent of the
Existing Required Lenders or Term B Required Lenders, as applicable, either
(a) apply the proceeds realized from Asset Losses, as set forth in Section
2.3(b)(vi) or (b) pay such proceeds to the applicable Borrower or the applicable
Subsidiary to be used to repair, replace or rebuild the asset or property or
portion thereof that was the subject of the Asset Loss. After the occurrence and
during the continuance of an Event of Default, (i) no settlement on account of
any such Asset Loss (other than those of an Excluded Entity) shall be made
without the consent of the Aggregate Required Lenders and (ii) the Agent may
participate in any such proceedings and each Borrower will, and will cause each
applicable Subsidiary to, deliver to the Agent such documents as may be
requested by the Agent to permit such participation and will consult with the
Agent, its attorneys and agents in the making and prosecution of such claim or
claims. Each Borrower and each Subsidiary (other than an Excluded Entity) hereby
irrevocably authorizes and appoints the Agent its attorney-in-fact, after the
occurrence and continuance of an Event of Default, to collect and receive for
any such award or payment and to file and prosecute such claim or claims, which
power of attorney shall be irrevocable and shall be deemed to be coupled with an
interest, and the each Borrower shall, and will cause each such Subsidiary to,
upon demand of the Agent,

91



--------------------------------------------------------------------------------



 



make, execute and deliver any and all assignments and other instruments
sufficient for the purpose of assigning any such award or payment to the Agent
for the benefit of the Lenders, free and clear of any encumbrances of any kind
or nature whatsoever.



  7.11 Taxes.

          Each Borrower will, and will cause each of its Subsidiaries to, pay,
when due and in any event prior to delinquency, all Taxes lawfully levied or
assessed against such Borrower, any of its Subsidiaries or any of the
Collateral; provided, however, that unless such Taxes have become a federal tax
Lien or ERISA Lien on any of the assets of a Borrower or any Subsidiary, no such
Tax need be paid if the same is being contested in good faith, by appropriate
proceedings promptly instituted and diligently conducted and if an adequate
reserve or other appropriate provision shall have been made therefor as required
in order to be in conformity with GAAP.



  7.12 Compliance With Laws.

          Each Borrower will, and will cause each of its Subsidiaries to, comply
with all acts, rules, regulations, orders, and ordinances of any legislative,
administrative or judicial body or official applicable to the Collateral or any
part thereof, or to the operation of its business, except where the failure to
so comply could not reasonably be expected to have a Material Adverse Effect.



  7.13 Use of Proceeds.

          Subject to the terms and conditions hereof, the proceeds of any Loans
made hereunder to (i) CBI shall be used by CBI solely for the financing of
working capital and the financing of capital expenditures for food-related
businesses (other than the fresh or processed meat business) and (ii) Atcon
shall be used solely to fund the German Financing; provided, however, that in
any event, no portion of the proceeds of any such advances shall be used by CBI
or Atcon for the purpose of purchasing or carrying any “margin stock” (as
defined in Regulation U of the Board of Governors of the Federal Reserve System)
or for any other purpose which violates the provisions or Regulation T, U or X
of said Board of Governors or for any other purpose in violation of any
applicable statute or regulation, or of the terms and conditions of this Credit
Agreement.



  7.14 Fiscal Year.

          Each Borrower agrees that it will give the Agent at least forty-five
(45) days’ prior written notice of any change in its fiscal year from a year
ending December 31.



  7.15 Notification of Certain Events.

          Each Borrower agrees that it will promptly notify the Agent of the
occurrence of any of the following events:

          (a)     any Material Contract of CBI or any of its Subsidiaries is
terminated or amended in any material adverse respect or any new Material
Contract is entered into (in which event CBI shall provide the Agent with a copy
of such Material Contract); or

92



--------------------------------------------------------------------------------



 



          (b)     any of the terms upon which suppliers to CBI or any of its
Subsidiaries do business with CBI or any of its Subsidiaries are changed or
amended in any respect which has or could reasonably be expected to have a
Material Adverse Effect; or

          (c)     any order, judgment or decree in excess of $2,500,000 shall
have been entered against CBI or any of its Subsidiaries or any of their
respective properties or assets, or

          (d)     any written notification of violation of any law or regulation
or any inquiry with respect thereto shall have been received by CBI or any of
its Subsidiaries from any local, state, federal or foreign Governmental
Authority or agency which violation could reasonably be expected to have a
Material Adverse Effect.



  7.16 Additional Subsidiaries; Inactive Subsidiaries.

          Promptly, and in any event within sixty (60) Business Days, upon any
Person becoming a direct or indirect Subsidiary of CBI or upon any Subsidiary
which was an Inactive Subsidiary ceasing to be an Inactive Subsidiary, CBI will
provide the Agent with written notice thereof setting forth information in
reasonable detail describing all of the assets of such Person and shall, to the
extent consistent with the documentation requested or required prior to such
time, (a) cause such Person to execute a Joinder Agreement in substantially the
same form as Exhibit J hereto, (b) cause such Person to pledge all of its assets
of the type included in the Collateral to the Agent pursuant to a security
agreement in substantially the form of the Security Agreement and otherwise in a
form acceptable to the Agent, (c) cause such Person to execute and deliver such
other documents as the Agent reasonably requests and (d) execute and deliver
such other documentation as the Agent may reasonably request in connection with
the foregoing, including, without limitation, appropriate UCC-1 financing
statements, Acknowledgment Agreements, certified resolutions and other
organizational and authorizing documents of such Person and favorable opinions
of counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to
above), all in form, content and scope reasonably satisfactory to the Agent,
provided, however, that until (i) CBI has provided the Agent written notice of
the formation of any new Subsidiary or that a formerly Inactive Subsidiary is
ceasing to be an Inactive Subsidiary and (ii) such Subsidiary or Subsidiaries
have signed any necessary Joinder Agreements, Security Agreements, Pledge
Agreements or Guaranty Agreements required by the terms of this Agreement,
neither CBI nor any of its Subsidiaries shall invest more than $500,000 in each
such Subsidiary or $1,000,000 in the aggregate at any time outstanding in all
such Subsidiaries.



  7.17 Schedules of Accounts and Purchase Orders.

          In furtherance of the continuing assignment and security interest in
the Accounts of CBI granted pursuant to the Security Agreement, upon the
creation of Accounts, CBI will execute and deliver to the Agent in such form and
manner as the Agent may require, solely for its convenience in maintaining
records of collateral, such confirmatory schedules of Accounts, and other
appropriate reports designating, identifying and describing the Accounts as the
Agent may require. In addition, upon the Agent’s reasonable request, CBI will
provide the Agent with copies of agreements with, or purchase orders from, the
customers of CBI and CBCNA and copies of invoices to customers, proof of
shipment or delivery and such other documentation and

93



--------------------------------------------------------------------------------



 



information relating to said Accounts and other collateral as the Agent may
require. Failure to provide the Agent with any of the foregoing shall in no way
affect, diminish, modify or otherwise limit the security interests granted
herein. CBI hereby authorizes the Agent to regard CBI’s or any of its
Subsidiaries’ printed name or rubber stamp signature on assignment schedules or
invoices as the equivalent of a manual signature by CBI’s or such Subsidiaries’
authorized officers or agents.



  7.18 Collection of Accounts.

          (a)     Other than amounts received from the sale of promotional items
to employees at CBI’s corporate headquarters and other similar de minimus
amounts which are deposited in an account at US Bank, N.A. in Cincinnati, Ohio,
all proceeds of Collateral in the United States and Canada and all proceeds of
Accounts shall be directed to one or more lockboxes which are subject to
tri-party agreements between the Agent, the applicable Credit Party and the
applicable bank or to an Agent Bank Account. All amounts received in such
lockboxes shall be deposited into a bank account in the Agent’s name (or with
respect to accounts at Bank of America, N.A., in CBI’s name for the benefit of
the Agent) (each an “Agent Bank Account”) and each Borrower shall, and shall
cause each of its domestic Subsidiaries to, cause all amounts that it receives
from any source to be deposited into an Agent Bank Account. The Agent agrees
that, unless Availability (plus the amount of unrestricted cash and Cash
Equivalents of CBI and its Subsidiaries’ (other than any Excluded Entity) shall
fall below $20,000,000 or a Default or an Event of Default has occurred, the
Agent shall not deliver a notice to cause funds in any of the applicable
accounts to be sent to any account of the Agent or any of its affiliates.

          (b)     Any checks, cash, notes or other instruments or property
received by any Borrower or any of its Subsidiaries with respect to any Accounts
shall be held by such Borrower or any of its Subsidiaries in trust for the
benefit of the Lenders, separate from such Borrower’s or Subsidiary’s own
property and funds, and immediately turned over to the Agent or deposited in
lockbox accounts under the dominion and control of the Agent, with proper
assignments or endorsements. No checks, drafts or other instruments received by
the Agent shall constitute final payment unless and until such instruments have
actually been collected. The Agent on behalf of the Lenders shall have sole
dominion and control over the domestic bank accounts of the Credit Parties
subject to the limited rights of deposit and withdrawal granted to the Credit
Parties pursuant to the lockbox letters delivered to the lockbox banks.



  7.19 Notice; Credit Memoranda; and Returned Goods.

          In addition to the reports required pursuant to Section 7.1, CBI will
notify the Agent promptly of any matters materially affecting the value,
enforceability or collectability of any Account, and of all material customer
disputes, offsets, defenses, counterclaims, returns and rejections, and all
reclaimed or repossessed merchandise or goods, provided, however, that such
notice shall only be required as to any such matter that affects Accounts
outstanding at any one time from any account debtor, which affected Accounts
have a value greater than $500,000. CBI will issue credit memoranda promptly
(with duplicates to the Agent upon its request for same) upon accepting returns
or granting allowances, and may continue to do so until the occurrence of an
Event of Default which continues beyond the expiration of the applicable grace
or cure

94



--------------------------------------------------------------------------------



 



period, or which has not otherwise been waived by the Aggregate Required
Lenders. After the occurrence and during the continuance of an Event of Default,
CBI agrees that all returned, reclaimed or repossessed merchandise or goods
shall be set aside by CBI, marked with the Lenders’ name and held by CBI for the
Lenders’ account as owner and assignee.



  7.20 Acknowledgment Agreements.

          CBI will assist the Agent in obtaining executed Acknowledgment
Agreements from each of the warehousemen, processors, packers, fillers,
landlords and mortgagees with whom CBI conducts business from time to time.



  7.21 Trademarks etc.

          Each Borrower will do and cause to be done all things necessary to
preserve and keep in full force and effect all registrations of trademarks,
service marks and other marks, trade names or other trade rights which
registrations are of value to such Borrower or any of its Subsidiaries (other
than those which are, individually and in the aggregate, of de minimus value).



  7.22 Maintenance of Property.

          Each Borrower will, and will cause each of its Subsidiaries to, keep
all property necessary to its respective business in good working order and
condition (ordinary wear and tear excepted) in accordance with their past
operating practices and not to commit or suffer any waste with respect to any of
its properties, except for properties which either individually or in the
aggregate are not material.



  7.23 [Intentionally Deleted]     7.24 Revisions or Updates to Schedules.

          If any of the information or disclosures provided on any of Schedules
6.7, 6.8, 6.9, 6.15, 6.18 or 6.29, originally attached hereto become outdated or
incorrect in any material respect, CBI shall deliver to the Agent and the
Lenders as part of the compliance certificate required pursuant to Section
7.1(d) (or earlier if CBI so elects) such revision or updates to such
Schedule(s) as may be necessary or appropriate to update or correct such
Schedule(s) which revisions shall be effective from the date accepted in writing
by the Agent and the Aggregate Required Lenders, such acceptance not to be
unreasonably withheld or delayed; provided, that no such revisions or updates to
any such Schedule(s) shall be deemed to have cured any breach of warranty or
misrepresentation occurring prior to the delivery of such revision or update by
reason of the inaccuracy or incompleteness of any such Schedule(s) at the time
such warranty or representation previously was made or deemed to be made.



  7.25 [Intentionally Deleted]

95



--------------------------------------------------------------------------------



 





  7.26 Compliance with PACA.

          Each Borrower shall, and shall cause each Borrower Entity to:

          (a)     Comply with all applicable provisions of PACA, including,
without limitation, those governing trust formation and prompt repayment.

          (b)     Maintain written records pertaining to perishable agricultural
commodities and by-products in its possession to which a constructive trust
under PACA is applicable.

All terms used in this Section 7.26 and defined in PACA shall have the meanings
ascribed to such terms therein.



  7.27 Covenants Relating to Food Security Act.

          Each Borrower shall, and shall cause each Borrower Entity to:

          (a)     Promptly provide the Agent with a copy of any notice received
by any Borrower Entity with respect to a security interest created by a seller
of farm products.

          (b)     With respect to any farm products produced in a state with a
central filing system, register with the secretary of state of such state prior
to the purchase of such farm products.

All terms used in this Section 7.27 and defined in the Food Security Act shall
have the meanings ascribed to such terms therein.



  7.28 Payment for Perishable Goods.

          (a)     CBI shall pay, not later than one (1) Business Day prior to
the date required for payment therein, any outstanding invoices for perishable
agricultural commodities purchased from any vendor other than an Affiliate;
provided, however, that in the event that any such invoice requires payment upon
delivery, payment shall be made on such date of delivery; provided, further,
however, that any such invoices which require payment upon delivery may be paid
at a later date up to thirty (30) days after delivery of such commodities so
long as CBI has provided evidence satisfactory to the Agent of prior course of
dealing with any existing or current vendor and for all vendors carried out in
accordance with standard industry practices or CBI has obtained a waiver of the
vendors’ rights under PACA. Notwithstanding anything to the contrary contained
in this Section 7.28(a), neither CBI nor any Subsidiary shall be obligated to
pay amounts on any invoice with respect to which CBI or such Subsidiary has a
bona fide dispute concerning payment for any reason, including, without
limitation, quality of the perishable commodities received, quantity of the
perishable commodities received, or compliance of the perishable commodities
received with applicable rules and regulations.

          (b)     CBI shall pay, in the event that written notification other
than on an invoice is received from any vendor of perishable agricultural
commodities of its intent to enforce its rights under Section 5 of PACA, or to
establish a federal statutory lien or trust under the Food Security Act, the
related invoice within one (1) Business Day of receipt and promptly

96



--------------------------------------------------------------------------------



 



notify the Agent of such receipt; provided, however, that such invoice may
remain unpaid if, and only so long as, (i) appropriate legal or administrative
action has been commenced and is being diligently pursued or defended by CBI,
(ii) the ability of the vendor to pursue any rights or enforce any liens or
trusts provided under PACA has been stayed or is otherwise legally prohibited
during the pendency of such action or the benefits of Section 5 of PACA are not
available to such vendor and (iii) the Agent shall have established a reserve
against the Revolving Credit Borrowing Base in an amount at least equal to the
amount claimed to be due by such vendor under the relevant invoice.
Notwithstanding anything to the contrary contained in this Section 7.28(b),
neither CBI nor any Subsidiary shall be obligated to pay the full amount of any
invoice which is subject to offset by CBI or such Subsidiary pursuant to
Section 46.46(e)(4) of the regulations promulgated under PACA. This Section 7.28
should not be construed to impose a responsibility on CBI or any of its
Subsidiaries to pay to the vendor or report to the Agent any informal or formal
complaints received by CBI or any such Subsidiary under PACA; instead, this
Section 7.28 should be construed to impose such responsibilities only in the
event a formal claim under a statutory trust under Section 5 of PACA is made by
a vendor.



  7.29 Excluded Chiquita Fresh German Group Entities.

          Within sixty (60) days after the Closing Date, each Borrower will, and
will cause its Subsidiaries (other than any Excluded Entity) to, repay in full
any Qualified Investments in any Excluded Chiquita Fresh German Group Entity
made by such Borrower or such Subsidiary since the Closing Date.

ARTICLE VIII.

FINANCIAL COVENANTS

          Until termination of this Credit Agreement and the Existing
Commitments hereunder and payment and satisfaction of all Obligations due or to
become due hereunder, each Borrower agrees that, unless the Aggregate Required
Lenders shall have otherwise consented in writing:



  8.1 Leverage Ratio.

          CBI and its consolidated Subsidiaries (other than CPF and its
Subsidiaries) shall have a Leverage Ratio, as of the end of each fiscal quarter
of CBI of no greater than 2.65:1.00.



  8.2 Fixed Charge Coverage Ratio.

          CBI and its consolidated Subsidiaries (other than CPF and its
Subsidiaries) shall have a Fixed Charge Coverage Ratio (tested quarterly), of at
least 1.00:1.00 for the four (4) fiscal quarter period then ended.



  8.3 Capital Expenditures.

          CBI shall not, and shall not permit its Subsidiaries (other than CPF
and its Subsidiaries and the Chiquita Fresh German Group) to, make or commit to
make Consolidated

97



--------------------------------------------------------------------------------



 



Capital Expenditures in an aggregate amount in excess of the amounts set forth
below, for the following fiscal years:

          Fiscal Year   Capital Expenditures Limit

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

2002
  $ 50,000,000  
2003 - and each fiscal year thereafter
  $ 55,000,000  

provided, however, that (a) the amount expended in any fiscal year for any
Permitted Acquisition shall not reduce the Capital Expenditure limit for such
fiscal year and (b) the proceeds of any property loss under any insurance policy
applied to replace or rebuild any such affected property shall not be included
in the calculation of Consolidated Capital Expenditures for the purpose of
determining compliance with this Section 8.3.



  8.4 EBITDA.

          CBI and its consolidated Subsidiaries (other than CPF and its
Subsidiaries) shall have Consolidated EBITDA of at least (i) $140,000,000 for
the four (4) fiscal quarter period ending December 31, 2002 and (ii)
$150,000,000 for the four (4) fiscal quarter period ending on March 31, 2003 and
each fiscal quarter thereafter.



  8.5 Chiquita Fresh Latin American Group.

          (a)     CBI shall not permit the aggregate amount of cash and Cash
Equivalents owned or maintained by Persons which are members of the Chiquita
Fresh Latin American Group to exceed $10,000,000 at any time, provided that such
members may own or maintain up to $20,000,000 of cash and Cash Equivalents from
time to time for a period not to exceed two (2) Business Days.

          (b)     CBI shall not permit Persons which are members of the Chiquita
Fresh Latin American Group to make or commit to make Capital Expenditures in an
aggregate amount for all of the Persons which are members of the Chiquita Fresh
Latin American Group in excess of (i) $25,000,000 during fiscal year 2002; (ii)
$30,000,000 during fiscal year 2003; and (iii) $30,000,000 during fiscal year
2004; provided, however, that the proceeds of any property loss under any
insurance policy applied to replace or rebuild any such affected property shall
not be included in the calculation of Capital Expenditures for the purpose of
determining compliance with this Section 8.5.



  8.6 Chiquita Fresh German Group.

          (a)     CBI shall not permit the aggregate amount of cash and Cash
Equivalents owned or maintained by Persons which are members of the Chiquita
Fresh German Group to exceed $10,000,000 at any time, provided that such members
may own or maintain up to $15,000,000 of cash and Cash Equivalents from time to
time for a period not to exceed two (2) Business Days.

98



--------------------------------------------------------------------------------



 



          (b)     CBI shall not permit Persons which are members of the Chiquita
Fresh German Group to make or commit to make Capital Expenditures in an
aggregate amount for all of the Persons which are members of the Chiquita Fresh
German Group in excess of $15,000,000 during either fiscal year 2003 or fiscal
year 2004; provided, however, that the proceeds of any property loss under any
insurance policy applied to replace or rebuild any such affected property shall
not be included in the calculation of Capital Expenditures for the purpose of
determining compliance with this Section 8.6.

ARTICLE IX.

NEGATIVE COVENANTS

          Until termination of the Credit Agreement and the Existing Commitments
hereunder and payment and satisfaction of all Obligations due or to become due
hereunder, each Borrower agrees that, unless the Aggregate Required Lenders
(and, with respect to any decision or action that directly or indirectly impacts
the Chiquita Fresh German Group, the Term B Required Lenders) shall have
otherwise consented in writing, it will not, and will not permit any of its
Subsidiaries to (provided, however, that nothing contained herein shall prohibit
the Secondary Transactions):



  9.1 Restrictions on Liens.

          Mortgage, assign, pledge or otherwise permit any Lien (whether as a
result of a purchase money or title retention transaction, or other security
interest, or otherwise) to exist on any of its assets or properties, whether
real, personal or mixed, whether now owned or hereafter acquired, except for
Permitted Liens; provided, that this covenant shall not apply to an Excluded
Entity to the extent complying with this covenant would cause a breach or
default of any agreement relating to borrowed money to which such Excluded
Entity is a party.



  9.2 Restrictions on Indebtedness.

          Incur, create or suffer to exist any Indebtedness other than Permitted
Indebtedness.



  9.3 Restrictions on Transfer of Assets.

          Sell, lease, assign, transfer or otherwise dispose of any assets
(including Intellectual Property and the Capital Stock of any Subsidiary of CBI)
other than:

          (a)     sales of Inventory in the ordinary course of business,

          (b)     sale-leaseback transactions (involving assets other than
Proprietary Rights), when the applicable selling entity receives fair market
value for the sale and which are permitted by Section 9.13,

          (c)     transfers (other than of Proprietary Rights) to a Secured
Credit Party,

99



--------------------------------------------------------------------------------



 



          (d)     sales in the ordinary course of business, when the applicable
selling entity receives fair market value for the sale of (i) assets or
properties (other than Inventory, Proprietary Rights or Capital Stock of any
Subsidiary of CBI) used in a Borrower’s or a Subsidiary’s business that are worn
out or (ii) the Capital Stock of a Subsidiary, if such Subsidiary owns only
assets which are worn out (it being agreed that the Net Cash Proceeds of each
such sale of worn out assets or Capital Stock shall be reinvested by the
applicable selling entity in the ordinary course of business to replace such
worn out assets or properties within 120 days of receipt of such Net Cash
Proceeds, and to the extent such Net Cash Proceeds have not been reinvested
within such 120 days, such Net Cash Proceeds shall, on the 121st day following
receipt thereof, be paid to the Agent and applied to repay outstanding Loans
pursuant to Sections 2.3(b)(iii) and (vi)),

          (e)     sales, made while no Default or Event of Default has occurred
and is continuing and as long as no Default or Event of Default would result
therefrom, of (i) assets (other than Accounts, Proprietary Rights, general
intangibles or Tropical Farms (or equity interests in Persons which own only
Tropical Farms)) that are no longer needed or useful in such Person’s operations
or (ii) the Capital Stock of a Subsidiary, if such Subsidiary is, or owns only
assets which are, no longer needed or useful in such Person’s operations, as
long as in any instance where the aggregate consideration received by CBI and
its Subsidiaries exceeds $500,000, (i) at least seventy-five percent (75%) of
the consideration received by CBI and its Subsidiaries is in the form of cash
and Cash Equivalents, (ii) the aggregate consideration (including assumed debt)
for all such sales after the Original Closing Date does not exceed $20,000,000,
(iii) the assets or Subsidiary so sold after the Original Closing Date will not
have contributed Consolidated EBITDA, over the four fiscal quarter period ending
prior to the date of such sale, exceeding five percent (5%) of the Consolidated
EBITDA as of December 31, 2000, (iv) CBI can demonstrate that had such sale
occurred immediately prior to the then most recently completed four fiscal
quarter period, the Borrowers would have been in compliance with the financial
covenants set forth herein, and (v) CBI delivers a certificate executed by an
authorized officer of CBI representing and warranting to the Agent and the
Lenders that the conditions set forth in clauses (i) through (iv) of this clause
(e) have been satisfied or complied with and that the applicable transferring
entity received fair market value for the applicable assets,

          (f)     sales, made while no Default or Event of Default has occurred
and is continuing and as long as no Default or Event of Default would result
therefrom, of the assets set forth on Schedule 9.3 (which schedule shall also
indicate the minimum amount of the Loans that shall be repaid upon the sale of
such assets) and which are made on a basis where the selling entity receives
fair market value for the sale,

          (g)     dispositions by Excluded Entities,

          (h)     sales, made while no Default or Event of Default has occurred
and is continuing and as long as no Default or Event of Default would result
therefrom, of Tropical Farms (and equity interests in Persons which own only
Tropical Farms) in the ordinary course of business as long as (i) no single sale
(or series of related sales) is of property with a fair market value of greater
than $5,000,000, (ii) all of such sales made after the Original Closing Date do
not involve sales of property which produced bananas and plantains in an amount
in excess of ten percent (10%) of the bananas and plantains sold by CBI and its
Subsidiaries (to Persons other

100



--------------------------------------------------------------------------------



 



than CBI or its Subsidiaries) during the then most recently completed fiscal
year of CBI (it being agreed that if a particular sale is permitted at the time
it was made, it shall be permitted at all times thereafter) and (iii) CBI
delivers a certificate executed by an authorized officer of CBI representing and
warranting to the Agent and the Lenders that the conditions set forth in clauses
(i) and (ii) of this clause (h) have been satisfied or complied with and that
the applicable selling entity received fair market value for the applicable
Tropical Farm (it being agreed that the Net Cash Proceeds of each such sale of a
Tropical Farm or equity interests shall be reinvested by the applicable selling
entity in the ordinary course of business within 120 days of receipt of such Net
Cash Proceeds to (1) acquire one or more Tropical Farms (or all of the equity in
one or more entities that own only Tropical Farms), or (2) make a Capital
Expenditure in an existing Tropical Farm owned by a Subsidiary in an amount
(when added to the amount of all proceeds of the sales of Tropical Farms used to
make Capital Expenditures after the Original Closing Date) not to exceed
$2,500,000, and to the extent such Net Cash Proceeds have not been reinvested
within such 120 days, such Net Cash Proceeds shall, on the 121st day after
receipt thereof, be paid to the Agent and applied to repay outstanding Loans
pursuant to Sections 2.3(b)(iii) and (vi));

          (i)     sales, made while no Default or Event of Default has occurred
and is continuing and as long as no Default or Event of Default would result
therefrom, by any member of the Chiquita Fresh German Group of its assets (and
equity interests in Persons which own only Chiquita Fresh German Group members)
as long as: (i) if, and to the extent that, the aggregate Net Cash Proceeds of
all such sales occurring after the Closing Date (A) are less than $2,000,000,
such Net Cash Proceeds shall be used as the applicable Chiquita Fresh German
Group member deems appropriate (and as otherwise permitted hereunder), (B) are
greater than or equal to $2,000,000 but less than or equal to $5,000,000, such
Net Cash Proceeds are used as follows: (1) 50% of such Net Cash Proceeds shall
be used as the applicable Chiquita Fresh German Group member deems appropriate
(and as otherwise permitted hereunder) and (2) 50% of such Net Cash Proceeds
shall be used to repay outstanding Term B Loans pursuant to Section 2.3(b)(vi)
and (C) are greater than $5,000,000, such Net Cash Proceeds shall be used to
repay outstanding Term B Loans pursuant to Section 2.3(b)(vi); and (ii) Atcon
delivers a certificate executed by an authorized officer of Atcon representing
and warranting to the Agent and the Lenders that the conditions set forth in
clause (i) of this Section 9.3(i) have been satisfied or complied with and that
the applicable selling entity received fair market value for the applicable
Chiquita Fresh German Group asset or equity interests;

          (j)     (i) the transactions set forth in Schedule 9.3A hereto,
(ii) the disposition on or before July 31, 2003, of 100% of the limited
liability company interests in CPF, pursuant to and in accordance with the terms
set forth in that certain Purchase Agreement by and among Seneca Foods
Corporation (“Seneca”), CBII and Friday Holdings, L.L.C. (“Friday Holdings”),
dated as of March 6, 2003, as amended by that certain Amendment No. 1 to
Purchase Agreement, dated as of March      , 2003, but without giving effect to
any other modifications, amendments or restatements thereto except for those
(x) which are not materially adverse to CBI, any Subsidiary, any Lender or the
Agent or (y) consented to in writing by the Agent and the Aggregate Required
Lenders (the “CPF Purchase Agreement”), for a purchase price equal to One
Hundred Ten Million Dollars ($110,000,000) in cash (subject to adjustment as
provided in the CPF Purchase Agreement) and Nine Hundred Sixty Seven Thousand
Seven Hundred Forty Two (967,742) shares of Convertible Preferred Stock
Series 2003 of Seneca (such shares received in connection with the CPF Sale, the
“Seneca Shares”), (iii) the disposition of any or all of the

101



--------------------------------------------------------------------------------



 



Seneca Shares by Friday Holdings or CBI which is consummated while no Default or
Event of Default has occurred and is continuing and as long as no Default or
Event of Default would result therefrom, and (iv) the disposition on or before
July 31, 2003, of all or substantially all of the banana plantation assets of
PAFCO, in a transaction that is substantially consistent with the terms set
forth in that certain Framework Agreement by and among Sindicato Industrial de
Chiriquí Land Company Y Empresas Afines, Cooperativa de Servicios Múltiples de
Puerto Armuelles, R.L. (“Coosemupar”) and PAFCO, dated as of April 25, 2003, but
without giving effect to any modifications, amendments or restatements thereto
except for those (x) which are not materially adverse to CBI, any Subsidiary,
any Lender or the Agent or (y) consented to in writing by the Agent and the
Aggregate Required Lenders (the “PAFCO Framework Agreement”), for a purchase
price equal to approximately Nineteen Million Eight Hundred Thousand Dollars
($19,800,000), subject to adjustment as contemplated by the PAFCO Framework
Agreement which is, together with the PAFCO Loan and an additional indirect
investment in PAFCO to be made by CBI or one of its Subsidiaries of up to Two
Million Five Hundred Twenty Five Thousand Dollars ($2,525,000) (the “PAFCO
Investment”), used to satisfy in full any and all severance, bonus and similar
obligations of CBI and its Subsidiaries with respect to the operations of PAFCO
and used to satisfy in full, other than with respect to PAFCO, other direct or
indirect, contingent or liquidated liabilities of CBI and its Subsidiaries with
respect to the operations of PAFCO (except for future obligations to purchase
fruit or to provide agricultural service support on an arms-length basis); and

          (k)     sales by a Subsidiary, made while no Default or Event of
Default has occurred and is continuing and as long as no Default or Event of
Default would result therefrom, of its assets or the equity interests or assets
of any of its Subsidiaries to another Subsidiary, as long as: (1) if the selling
Subsidiary is a Secured Credit Party, the buying Subsidiary shall be CBI or a
Secured Credit Party, (2) if the selling Subsidiary is a Guarantor, the buying
Subsidiary shall be CBI, a Secured Credit Party or a Guarantor, (3) if the
selling Subsidiary is a signatory to the Covenant Compliance Agreement, the
buying Subsidiary shall be CBI, a Secured Credit Party, a Guarantor or a
Subsidiary that is also a party to the Covenant Compliance Agreement, and (4) if
the selling Subsidiary is an Excluded Entity, the buying Subsidiary shall be
CBI, a Secured Credit Party, a Guarantor, a Subsidiary party to the Covenant
Compliance Agreement or an Excluded Entity, (5) notice of any such sale is given
to the Agent in writing within ten (10) Business Days prior to consummation of
the sale and (6) such sale does not materially impair the Collateral taken as a
whole or the value thereof to the Lenders.

          Notwithstanding the foregoing, the Borrowers shall not be required to
pay to the Agent any asset proceeds obtained from a sale or disposition made
pursuant to the terms of clause (d) or (h) above if the sum of (i) the aggregate
amount of such proceeds plus (ii) the aggregate amount of all proceeds
previously received as consideration for a sale or disposition permitted
pursuant to clause (d) or (h) above that have not already been paid to the Agent
is less than $1,000,000; provided however, that once the sum of all proceeds
received pursuant to sales permitted pursuant to clause (d) or (h) above which
have not been paid to the Agent (and, but for this paragraph, would be required
to be paid to the Agent) equals or exceeds $1,000,000 (the “Aggregation Date”),
all such proceeds which have not been paid to the Agent and which were received
and not reinvested more than 120 days prior to the Aggregation Date must be paid
to Agent within thirty (30) days after the end of the fiscal month in which the
amount of unpaid

102



--------------------------------------------------------------------------------



 



proceeds received pursuant to sales or dispositions permitted pursuant to (d) or
(h) above reaches $1,000,000.

          Notwithstanding anything to the contrary in this Section 9.3, each
Borrower agrees that, unless the Term B Required Lenders shall have otherwise
consented in writing, it will not, and will not permit any of its Subsidiaries
to sell, pledge or assign (other than pursuant to the Credit Documents): (a)
stock of Atcon, (b) stock of Euro Sub, (c) stock of Atlanta, (d) intercompany
claims owing to Atcon from Euro Sub, (e) intercompany claims owing to Euro Sub
from Atlanta and (f) intercompany claims owing to Atlanta from its Subsidiaries.



  9.4 No Corporate Changes.

          (i)     Merge or consolidate with any Person unless such merger or
consolidation does not materially impair the Collateral taken as a whole or the
value thereof to the Lenders; provided, however, that (a) the Credit Parties may
merge or consolidate with and into each other (as long as) if such merger or
consolidation involves (x) a Borrower, such Borrower is the surviving entity,
(y) a Secured Credit Party (but not a Borrower), a Secured Credit Party is the
surviving entity or (z) a Guarantor but not a Secured Credit Party, such
Guarantor is the surviving entity), (b) any Subsidiary of CBI may merge or
consolidate with and into a Credit Party (as long as (x) if either of such
Persons is a Borrower, the surviving entity is such Borrower, (y) if neither of
such Persons is a Borrower, but one of such Persons is a Secured Credit Party,
the surviving entity is a Secured Credit Party), or (z) if neither of such
Persons is a Secured Credit Party, the surviving entity is a Guarantor, (c) any
Subsidiary of CBI which is not a Credit Party may merge or consolidate with any
Subsidiary of CBI which is not a Credit Party (as long as (x) unless each Person
is an Excluded Entity, the surviving entity is not an Excluded Entity and (y) if
either of such Subsidiaries is a Pledged Entity, the surviving entity is a
Pledged Entity) and (d) one or more members of the Chiquita Fresh German Group
may engage in the transactions described on Schedule 9.4 or (ii) alter or modify
any Borrower’s or any of its Subsidiaries’ Articles or Certificate of
Incorporation or other equivalent organizational document or form of
organization (other than in connection with an Equity Issuance permitted
hereunder) or (iii) alter or modify any legal names, mailing addresses,
principal places of business, structure, status or existence of any Credit Party
unless the same shall have been notified to the Agent in writing at least ten
(10) Business Days prior to such alteration or modification or enter into or
engage in any business, operation or activity materially different from that
presently being conducted by CBI; provided, however, that upon ten (10) days’
notice to the Agent (and subject to the prior perfection of the Agent in the
resulting limited liability company interest), any corporation may be converted
to a limited liability company. Notwithstanding anything to the contrary in this
Credit Agreement, clauses (i) and (ii) of this Section 9.4 shall not apply to
CIL.



  9.5 No Guarantees.

          Assume, guarantee, endorse, or otherwise become liable upon the
obligations of any other Person, including, without limitation, any Subsidiary
or Affiliate of CBI, except (a) by the endorsement of negotiable instruments in
the ordinary course of business, (b) by the giving of indemnities in connection
with the sale of Inventory or other asset dispositions permitted hereunder, (c)
a guaranty of Indebtedness if the Indebtedness so guaranteed would itself
constitute Permitted Indebtedness of the incurring guarantor, (d) a guaranty of
a real property

103



--------------------------------------------------------------------------------



 



lease by CBI or one of its Subsidiaries for real property leases entered into by
(i) CBI or (ii) one of CBI’s Subsidiaries that is not an Excluded Entity or
Inactive Subsidiary and (e) guarantees by members of the Chiquita Fresh German
Group and listed on Schedule 9.5; provided, that (i) any Subsidiary of any
Person may guarantee the direct obligations of such Person as long as such
direct obligations are otherwise permitted hereby (provided, however, that the
foregoing shall not permit the guarantee of any obligation of CBII by CBI or any
Subsidiary of CBI), (ii) GWF may guarantee the obligations of its Subsidiaries
or Subsidiaries of CBI, (iii) any Secured Credit Party may guarantee the
obligations (other than Indebtedness) of any other Secured Credit Party,
(iv) any member of the Chiquita Fresh Latin American Group may guarantee the
obligations (other than Indebtedness) of any other member of the Chiquita Fresh
Latin American Group, (v) any member of the Chiquita Fresh European Group may
guarantee the obligations (other than Indebtedness) of any other member of the
Chiquita Fresh European Group, (vi) any member of the Chiquita Fresh German
Group may guarantee the obligations (other than Indebtedness) of any other
member of the Chiquita Fresh German Group and (vii) any Excluded Entity may
guarantee the obligations of its Subsidiaries.



  9.6 No Restricted Payments.

          Make any payment to or for the benefit of CBII (including, without
limitation, a payment to CBII to permit CBII to pay its obligations, a payment
to any holders of obligations of CBII or to any trustee or agent for holders of
obligations of CBII or a payment on or with respect to any obligation which is
subordinated to any or all of the Obligations) or any Restricted Payment, other
than (a) a payment to CBI or any Subsidiary of CBI, provided, however, that any
Subsidiary may make cash dividends with respect to its common equity to entities
that are not Subsidiaries or Affiliates of CBI in an aggregate amount for all
Subsidiaries not to exceed $300,000 per annum as long as any such cash dividend
is simultaneously paid, on a pro rata basis (based upon each Person’s equity
ownership in such Subsidiary) to all holders of such Subsidiary’s equity,
(b) cash dividends, distributions or payments to make tax sharing payments in
accordance with the CBII tax sharing arrangements as described in Schedule 9.6
hereto in an amount which is not in excess of the amount which the Person making
such payment would have been liable to pay the applicable taxing authorities had
it not been filing a consolidated tax return with CBII or a party to such tax
sharing arrangement, (c) payments of Unallocated CBII Overhead in any fiscal
year in a maximum amount of $49,000,000, (d) payments of Allocated CBII Overhead
in any fiscal year in a maximum amount of the difference of (i) $46,000,000 less
(ii) the payments made by CBI in respect of certain contractual obligations to
vendors and service providers relating to normal operations that CBI has assumed
from CBII with the consent of the Existing Required Lenders, (e) payments to
CBII of amounts up to an amount equal to the difference of the CPF Sale
Proceeds, minus the aggregate amount invested pursuant to clause (xxx) of the
definition of “Permitted Investments” minus the aggregate amount of the CPF Sale
Proceeds applied, directly or indirectly, to repay Loans, if, and only if,
promptly upon receipt thereof, CBII uses the full amount it receives thereof to
purchase, redeem, retire or defease CBII Bonds (including the payment of any
applicable fees or commissions), as long as (i) at the time of such payments and
immediately thereafter, no Default or Event of Default has occurred and is
continuing and no Default or Event of Default would result therefrom; and
(ii) simultaneously with any payment made pursuant to this subsection, CBI
notifies Agent of such payment and CBI makes all payments of any Bond Repurchase
Fees required to be made with respect thereto, if any, and (f) payments to CBII
which CBII, promptly upon receipt thereof, uses to pay interest

104



--------------------------------------------------------------------------------



 



on Indebtedness of CBII which exists as of March 19, 2002 so long as (i) at the
time of such payment and immediately after giving effect to such payment no
Event of Default shall have occurred and be continuing and the sum of
Availability plus CBI’s and its Subsidiaries’ (other than any Excluded Entity’s)
unrestricted cash and Cash Equivalents shall be equal to at least $65,000,000
and (ii) immediately prior to each such payment to CBII, a duly authorized
officer of CBI executes and delivers an officer’s certificate to the Agent
certifying that the conditions set forth in subclause (i) of this clause
(f) have been satisfied with respect to such payment.



  9.7 No Investments.

          Make any Investment other than Permitted Investments.



  9.8 No Affiliate Transactions.

          Enter into any transaction with, including, without limitation, the
purchase, sale or exchange of property or the rendering of any service to any
Subsidiary or Affiliate of CBI except (a) in the ordinary course of and pursuant
to the reasonable requirements of CBI’s business and upon fair and reasonable
terms no less favorable to CBI than could be obtained in a comparable
arm’s-length transaction with an unaffiliated Person, (b) as permitted under
Section 9.6 or as described on Schedule 6.31 and (c) transactions (other than
transfers of Accounts, Proprietary Rights and general intangibles) among and
between Secured Credit Parties.



  9.9 No Prohibited Transactions Under ERISA.

          (a)     Except as set forth on Schedule 9.9, engage, or permit any
Controlled ERISA Affiliate to engage, in any prohibited transaction which could
result in a civil penalty or excise tax described in Section 406 of ERISA or
Section 4975 of the Internal Revenue Code for which a statutory or class
exemption is not available or a private exemption has not been previously
obtained from the DOL;

          (b)     permit to exist with respect to any Benefit Plan of CBI or its
Subsidiaries or any Controlled ERISA Affiliate any accumulated funding
deficiency (as defined in Sections 302 of ERISA and 412 of the Internal Revenue
Code), whether or not waived;

          (c)     fail, or permit any Controlled ERISA Affiliate to fail, to pay
timely required contributions or annual installments due with respect to any
waived funding deficiency to any Benefit Plan;

          (d)     terminate, or permit any Controlled ERISA Affiliate to
terminate, any Benefit Plan where such event would result in any material
liability of CBI, any Subsidiary of CBI or any Controlled ERISA Affiliate under
Title IV of ERISA;

          (e)     fail, or permit any Controlled ERISA Affiliate to fail to make
any required contribution or payment to any Multiemployer Plan;

          (f)     fail, or permit any Controlled ERISA Affiliate to fail, to pay
any required installment or any other payment required under Section 412 of the
Internal Revenue Code on or before the due date for such installment or other
payment;

105



--------------------------------------------------------------------------------



 



          (g)     amend, or permit any Controlled ERISA Affiliate to amend, a
Benefit Plan resulting in an increase in current liability for the plan year
such that either of CBI, any Subsidiary of CBI or any Controlled ERISA Affiliate
is required to provide security to such Benefit Plan under Section 401(a)(29) of
the Internal Revenue Code;

          (h)     withdraw, or permit any Controlled ERISA Affiliate to
withdraw, from any Multiemployer Plan where such withdrawal may result in any
material liability of any such entity under Title IV of ERISA;

          (i)     allow any representation made in Section 6.15 to be untrue at
any time during the term of this Credit Agreement; or

          (j)     amend, or adopt any new Retiree Health Plan which would result
in any material increase in liability to CBI or any of its Subsidiaries.



  9.10 No Additional Bank Accounts.

          Permit (i) any Secured Credit Party (other than CIL) to open, maintain
or otherwise have any checking, savings or other accounts at any bank or other
financial institution, or any other account where money is or may be deposited
or maintained with any Person, other than the accounts set forth on Schedule
9.10 hereto and, after the Closing Date, such other accounts so long as each
such account (other than payroll and petty cash accounts maintained as zero
balance accounts and other similar bank accounts with limited or no activity and
balances not exceeding $10,000) is subject to a tri-party lockbox or other
blocked account agreement satisfactory to the Agent nor (ii) CIL to keep any
account as its primary account or as a “concentration” account other than those
currently maintained at Bank of America, N.A. in London. All such checking,
savings or other accounts of CBI shall, subject to the terms hereof, be under
the sole dominion and control of the Agent in accordance with the Security
Agreement. All payroll and petty cash accounts shall be maintained as zero
balance accounts.



  9.11 Amendments of Material Contracts.

          Without the prior written consent of the Agent, amend, modify, cancel
or terminate or permit the amendment, modification, cancellation or termination
of any of the Material Contracts if such amendment, modification, cancellation
or termination has or could reasonably be expected to have a Material Adverse
Effect.



  9.12 Additional Negative Pledges.

          (a)     Create or otherwise cause to exist or become effective, or
permit any of the Subsidiaries to create or otherwise cause to exist or become
effective, directly or indirectly, (i) other than (x) restrictions set forth in
agreements relating to debt for borrowed money of an Excluded Entity, as long as
such restrictions are binding only on the applicable Excluded Entity and its
Subsidiaries, (y) restrictions set forth in documents relating to Permitted
Indebtedness, as long as such restrictions are binding only on the primary
obligor on such Indebtedness (and its Subsidiaries) or (z) as described on
Schedule 9.12, any prohibition or restriction (including any agreement to
provide equal and ratable security to any other Person in the event a Lien is
granted to or for the benefit of the Agent and the Lenders) on the creation or
existence of any Lien upon

106



--------------------------------------------------------------------------------



 



the assets of CBI or any of its Subsidiaries, other than Permitted Liens or
(ii) any Contractual Obligation, except as described on Schedule 9.12, which may
restrict or inhibit the Agent’s rights or ability to sell or otherwise dispose
of the Collateral or any part thereof after the occurrence of an Event of
Default, or

          (b)     Suffer to exist or permit any of its Subsidiaries to suffer to
exist, directly or indirectly, (i) other than (x) restrictions set forth in
agreements relating to debt for borrowed money of an Excluded Entity, as long as
such restrictions are binding only on the applicable Excluded Entity, (y)
restrictions set forth in documents relating to Permitted Indebtedness, as long
as such restrictions are binding only on the primary obligor on such
Indebtedness (and its Subsidiaries) and (z) as described on Schedule 9.12, any
prohibition or restriction (including any agreement to provide equal and ratable
security to any other Person in the event a Lien is granted to or for the
benefit of the Agent and the Lenders) on the creation or existence of any Lien
upon the assets of CBI or any of its Subsidiaries, other than Permitted Liens or
(ii) any Contractual Obligation which may restrict or inhibit the Agent’s rights
or ability to sell or otherwise dispose of the Collateral or any part thereof
after the occurrence of an Event of Default, which prohibition, restriction or
Contractual Obligation is more restrictive than those in effect on the Original
Closing Date.



  9.13 Sale and Leaseback.

          Except as set forth on Schedule 9.13, enter into any arrangement,
directly or indirectly, whereby CBI or any of its Subsidiaries shall sell or
transfer any property owned by it to a Person (other than CBI or any of its
Subsidiaries) in order then or thereafter to lease such property or lease other
property which CBI or any of its Subsidiaries intends to use for substantially
the same purpose as the property being sold or transferred (collectively, a
“Sale Leaseback Transaction”); provided, however, CBI and its Subsidiaries may
enter into Sale Leaseback Transactions involving assets other than Accounts,
general intangibles and Proprietary Rights as long as (i) the current market
value of all assets subject to such transactions after the Original Closing Date
(determined at the time of the applicable transfer) does not exceed $25,000,000,
(ii) the applicable assets are containers and similar equipment and assets
initially acquired by CBI or one of its Subsidiaries (from a Person other than
CBI or one of its Subsidiaries) after the Original Closing Date and (iii) such
Sale Leaseback Transactions are consummated within one hundred twenty (120) days
of the initial acquisition of such assets by CBI or one of its Subsidiaries from
a Person other than CBI or one of its Subsidiaries; provided, further, this
Section 9.13 shall not apply to Excluded Entities.



  9.14 Licenses, Etc.

          Other than in the ordinary course of business and on terms and
conditions consistent with CBI’s historical practices as of the Original Closing
Date, enter into licenses of, or otherwise restrict the use of, any patents,
trademarks or copyrights or other Proprietary Rights. Additionally, neither CBI
nor CIL will allow any party other than the Agent or the Lenders to obtain an
interest, including without limitation, any lien, security interest or charge,
in the trademark or license rights granted under the Trademark License
Agreement; provided, however, that this limitation does not prohibit any
sublicensing of these trademark or license rights as contemplated by the
Trademark License Agreement.

107



--------------------------------------------------------------------------------



 





  9.15 Limitations.

          Create, nor will it permit any of its Subsidiaries (other than an
Excluded Subsidiary) to, directly or indirectly, create or otherwise cause,
incur, assume, suffer or permit to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any such Person to
(a) pay dividends or make any other distribution on any of such Person’s Capital
Stock, (b) pay any Indebtedness owed to any Borrower, (c) make loans or advances
to any Borrower or (d) transfer any of its property to any Borrower, except for
encumbrances or restrictions existing under or by reason of (i) customary
non-assignment provisions in any lease governing a leasehold interest, (ii) any
agreement or other instrument of a Person existing at the time it becomes a
Subsidiary of CBI; provided that such encumbrance or restriction is not
applicable to any other Person, or any property of any other Person, other than
such Person becoming a Subsidiary of CBI and was not entered into in
contemplation of such Person becoming a Subsidiary of CBI and (iii) this Credit
Agreement and the other Credit Documents.



  9.16 Transfer Pricing.

          (i) Other than as required by applicable law, modify, or permit any
Subsidiary to modify, its transfer pricing policies in a manner that has, or is
reasonably likely to have, a material adverse effect on any Borrower or any
Guarantor or (ii) make any material modification to the fees or other amounts
paid to GWF or any of its Subsidiaries for the transportation of products and
related services, excluding adjustments reflecting changes in GWF cost
structure.



  9.17 Sales.

          Permit or cause (i) CBI to purchase or otherwise acquire bananas or
plantains from any Person other than CIL (provided, however, that in any
consecutive twelve month period CBI may purchase or acquire five percent (5%) of
the aggregate amount of the bananas and plantains which it purchases and
acquires during such period from Persons other than CIL), (ii) CIL to sell
bananas or plantains to any Person (other than CBI) for sales or consumption in
North America or (iii) bananas or plantains to be sold in North America or
Europe by any Subsidiary of CBI if such bananas or plantains were not sold by
CIL directly or through CBCBV to such Subsidiary of CBI (provided, however, that
(a) up to five percent (5%) of the bananas and plantains sold in North America
by CBI during any consecutive twelve-month period may be purchased from Persons
other than CIL and (b) the bananas and plantains sold in Europe by members of
the Chiquita Fresh European Group and the Chiquita Fresh German Group may be
purchased from a Person other than CIL.



  9.18 Excluded Entities.

          Knowingly take or omit to take any action if the effect of such action
or omission could reasonably be expected to materially decrease the value of the
equity interests in one or more Excluded Entities.

108



--------------------------------------------------------------------------------



 





  9.19 Hedging and Interest Rate Protection.

          Enter into any Hedging Agreements other than Hedging Agreements which
constitute Permitted Indebtedness and which are agreements that constitute
hedging and which are not speculative in nature.



  9.20 Payments on Certain Intercompany Obligations.

          Make any payment on or distribution with respect to any of the
intercompany receivables identified on Exhibit 1.1E(3)(B) to Schedule 1.1E
hereto, whether directly or indirectly (and regardless of whether such payment
or distribution might otherwise be permitted under other provisions of this
Agreement), except for (a) capitalization of intercompany advances that is
permitted under the definition of Permitted Investments, (b) payments or
distributions (i) among or to Secured Credit Parties, (ii) by members of the
Chiquita Fresh European Group to any Person other than an Excluded Entity, or
(iii) by members of the Chiquita Fresh Latin American Group to other members of
that Group or to Secured Credit Parties, (c) payments with respect to current
obligations for goods or services in accordance with ordinary practice, and (d)
any other payments or distribution to the extent that within five (5) Business
Days thereafter there is at least an equivalent payment to one or more Secured
Credit Parties.



  9.21 Atcon.

          Notwithstanding anything to the contrary contained herein or
otherwise, Atcon shall not (i) have any operations or assets other than the
loans made with the proceeds of the Term B Loans to Euro Sub and the proceeds
thereof and security therefor, (ii) sell, transfer, assign or otherwise convey
any or all of its assets or equity interests other than to the Agent, (iii) use
the proceeds of a payment on a German Note for any purpose other than to make a
payment of principal or interest on Term B Loans or (iv) incur any Indebtedness
(other than the Term B Loans), sell any equity or accept any capital
contribution. In addition, notwithstanding anything to the contrary contained
herein or otherwise, (i) no Person (other than the Term B Lenders) shall make
any loan, advance or capital contribution to (or purchase of equity from) Atcon
and (ii) CBI shall not sell, transfer, assign or otherwise convey any or all of
its equity interest in Atcon (other than to the Agent).



  9.22 Excluded Chiquita Fresh German Group Entities.

          Notwithstanding anything to the contrary stated herein, make any
Qualified Investments (other than by Excluded Entities or other Excluded
Chiquita Fresh German Group Entities) in any Excluded Chiquita Fresh German
Group Entity after the date that is sixty (60) days after the Closing Date.



  9.23 CPF Sale Proceeds.

          Use or permit any amounts invested as permitted pursuant to clause
(xxx) of the definition of “Permitted Investments” to be used, directly or
indirectly, to purchase, redeem, retire or defease any or all of the CBII Bonds.

109



--------------------------------------------------------------------------------



 



ARTICLE X.

POWERS



  10.1 Appointment as Attorney-in-Fact.

          Each Borrower hereby irrevocably authorizes and appoints the Agent, or
any Person or agent the Agent may designate, as such Borrower’s
attorney-in-fact, at the Borrowers’ cost and expense, to exercise, subject to
the limitations set forth in Section 10.2, all of the following powers, which
being coupled with an interest, shall be irrevocable until all of the
Obligations to the Lenders have been paid and satisfied in full and the Existing
Commitments have been terminated:

          (a)     To receive, take, endorse, sign, assign and deliver, all in
the name of the Agent, the Lenders or any Borrower, as the case may be, any and
all checks, notes, drafts, and other documents or instruments relating to the
Collateral;

          (b)     To receive, open and dispose of all mail addressed to any
Borrower and to notify postal authorities to change the address for delivery
thereof to such address as the Agent may designate;

          (c)     To request at any time from customers indebted on Accounts, in
the name of any Borrower or a third party designee of the Agent, information
concerning the Accounts and the amounts owing thereon;

          (d)     To give customers indebted on Accounts notice of the Lenders’
interest therein, and/or to instruct such customers to make payment directly to
the Agent for any Borrower’s account;

          (e)     To take or bring, in the name of the Agent, the Lenders or any
Borrower, all steps, actions, suits or proceedings deemed by the Agent necessary
or desirable to enforce or effect collection of the Accounts; and

          (f)     To file, record and register any or all of the Lenders’
security interest in intellectual property of CBI with the United States Patent
and Trademark Office.



  10.2 Limitation on Exercise of Power.

          Notwithstanding anything hereinabove to the contrary, the powers set
forth in subparagraphs (b), (d) and (e) above may only be exercised by the Agent
on and after the occurrence of an Event of Default which has not otherwise been
waived by the Agent. The powers set forth in subparagraphs (a), (c) and (f)
above may be exercised by the Agent at any time.

110



--------------------------------------------------------------------------------



 



ARTICLE XI.

EVENTS OF DEFAULT AND REMEDIES



  11.1 Events of Default.

          The occurrence of any of the following events shall constitute an
“Event of Default” hereunder:

          (a)     failure of any Borrower to pay (i) any interest or Fees or
other amounts hereunder within one (1) Business Day of when due hereunder, in
each case whether at stated maturity, by acceleration, or otherwise, or (ii) any
principal of the Loans or the Letter of Credit Obligations hereunder within one
(1) Business Day of when due hereunder, whether at stated maturity, by
acceleration or otherwise;

          (b)     any representation or warranty of a Borrower Entity, contained
in this Credit Agreement, the other Credit Documents or any other agreement,
document, instrument or certificate among one or more Borrower Entities, the
Agent and the Lenders or executed by one or more Borrower Entities in favor of
the Agent or the Lenders shall prove untrue in any material respect on or as of
the date it was made or was deemed to have been made;

          (c)     failure of any Borrower to perform, comply with or observe any
term, covenant or agreement applicable to it contained in Section 7.1,
Section 7.5, Section 7.7(b), Section 7.10, Section 7.18, Article VIII or
Article IX;

          (d)     failure of any Borrower to perform, comply with or observe any
term, covenant or agreement applicable to it contained in Section 7.7(a) and
such failure is not cured within two (2) Business Days after any Borrower shall
have received notice thereof from the Agent or any Lender;

          (e)     failure to comply with any other covenant contained in this
Credit Agreement, the other Credit Documents or any other agreement, document,
instrument or certificate among one or more Borrower Entities, the Agent and the
Lenders or executed by one or more Borrower Entities in favor of the Agent or
the Lenders and, in the event such breach or failure to comply is capable of
cure, such breach or failure to comply is not cured within thirty (30) days
after any Borrower becomes aware of its occurrence;

          (f)     except as permitted in Section 9.4, dissolution, liquidation,
winding up or cessation of the business of any Borrower or any Subsidiary (other
than an Inactive Subsidiary) or the failure of any Borrower or any Subsidiary to
meet its debts generally as they mature, or the calling of a meeting by any
Borrower of any Borrower’s or any of its Subsidiaries’ creditors for purposes of
compromising any Borrower’s or any of its Subsidiaries’ debts, or the admission
by any Borrower of its inability to pay its debts as they become due;

          (g)     the commencement by or against any Borrower or any of its
Subsidiaries of any bankruptcy, insolvency, arrangement, reorganization,
receivership or similar proceedings with respect to it under any federal or
state law and, in the event any such proceeding is

111



--------------------------------------------------------------------------------



 



commenced against any Borrower or any Subsidiary, such proceeding is not
dismissed within sixty (60) days;

          (h)     the occurrence of a Change in Control;

          (i)     the occurrence of a default or event of default (in each case
which shall continue beyond the expiration of any applicable grace periods)
under, or the occurrence of any event that results in or would permit the
acceleration of the maturity of any note, agreement or instrument evidencing any
other Indebtedness of any Borrower or any of its Subsidiaries and the aggregate
principal amount of all such other Indebtedness with respect to which a default
or an event of default has occurred, or the maturity of which is accelerated or
permitted to be accelerated, exceeds $2,500,000;

          (j)     any covenant, agreement or obligation of any Borrower
contained in or evidenced by any of the Credit Documents shall cease to be
enforceable in accordance with its terms, or any party (other than the Agent or
the Lenders) to any Credit Document shall deny or disaffirm its obligations
under any of the Credit Documents, or any Credit Document shall be canceled,
terminated, revoked or rescinded without the express prior written consent of
the Agent, or any action or proceeding shall have been commenced by any Person
(other than the Agent or any Lender) seeking to cancel, revoke, rescind or
disaffirm the obligations of any Borrower under any Credit Document, or any
court or other Governmental Authority shall issue a judgment, order, decree or
ruling to the effect that any of the obligations of any Borrower to any Credit
Document are illegal, invalid or unenforceable;

          (k)     the occurrence of a default or event of default (in each case
which shall continue beyond the expiration of any applicable grace periods)
under the German Financing Documents or the failure of Atlanta or Eurosub to pay
any amounts when due under the German Financing Documents;

          (l)     one or more judgments or decrees shall be entered against any
Borrower or any of its Subsidiaries in the amount of $2,500,000 or more in the
aggregate (to the extent not paid or covered by insurance (i) provided by a
carrier who has acknowledged coverage and has the ability to perform or (ii) as
determined by the Agent in its reasonable discretion) and any such judgments or
decrees shall not have been vacated, discharged or stayed or bonded pending
appeal within thirty (30) days from the entry thereof;

          (m)     any Termination Event with respect to a Benefit Plan shall
have occurred and be continuing thirty (30) days after notice thereof shall have
been given to any Borrower by the Agent or any Lender, and the current value of
such Benefit Plan’s benefits guaranteed under Title IV of ERISA as of the end of
that thirty (30) day period exceeds the then current value of such Benefit
Plan’s assets allocable to such benefits by more than $2,500,000 (or in the case
of a Termination Event involving the withdrawal of a substantial employer, the
withdrawing employer’s proportionate share of such excess exceeds such amount);
or

          (n)     (i) CIL merges or consolidates with any Person unless such
merger or consolidation does not materially impair the Collateral taken as a
whole or the value thereof to the Lenders; provided, however, that CIL may merge
or consolidate with and into any Credit

112



--------------------------------------------------------------------------------



 



Party (as long as) if such merger or consolidation involves (x) a Borrower, such
Borrower is the surviving entity or (y) a Secured Credit Party (but not a
Borrower), a Secured Credit Party is the surviving entity) or (ii) CIL alters or
modifies CIL’s organizational documents or form of organization (other than in
connection with an Equity Issuance permitted hereunder).



  11.2 Acceleration.

          After the occurrence and during the continuance of an Event of
Default, and at any time thereafter, at the direction of the Aggregate Required
Lenders, the Agent shall, upon the written or telecopied request of the
Aggregate Required Lenders, and by delivery of written notice to any Borrower
from the Agent, take any or all of the following actions, without prejudice to
the rights of the Agent, any Lender or the holder of any Note to enforce its
claims against one or more of the Borrowers: (a) declare all Obligations to be
immediately due and payable (except with respect to any Event of Default set
forth in Section 11.1(g) in which case the Existing Commitments shall terminate
and all Obligations shall automatically become immediately due and payable
without the necessity of any notice or other demand) without presentment,
demand, protest or any other action or obligation of the Agent or any Lender,
(b) immediately terminate this Credit Agreement and the Existing Commitments
hereunder; and (c) enforce any and all rights and interests created and existing
under the Credit Documents or arising under applicable law, including, without
limitation, all rights and remedies existing under the Security Documents and
all rights of setoff. The enumeration of the foregoing rights is not intended to
be exhaustive and the exercise of any right shall not preclude the exercise of
any other rights, all of which shall be cumulative.

          In addition, upon demand by the Agent or the Aggregate Required
Lenders upon the occurrence of any Event of Default, and at any time thereafter
unless and until such Event of Default has been waived by the requisite Lenders
(in accordance with the voting requirements of Section 14.10), CBI shall deposit
with the Agent for the benefit of the Lenders with respect to each Letter of
Credit then outstanding, promptly upon such demand, cash or Cash Equivalents in
an amount equal to one hundred five percent (105%) of the greatest amount for
which such Letter of Credit may be drawn. Such deposit shall be held by the
Agent for the benefit of the Issuing Bank and the other Lenders as security for,
and to provide for the payment of, outstanding Letters of Credit.

ARTICLE XII.

TERMINATION

          Except as otherwise provided in Article XI of this Credit Agreement,
the Existing Commitments made hereunder shall terminate on the Maturity Date and
all then outstanding Loans shall be immediately due and payable in full and all
outstanding Letters of Credit shall immediately terminate. Unless sooner
demanded, all Obligations shall become due and payable as of any termination
hereunder or under Article XI and, pending a final accounting, the Agent may
withhold any amounts it then holds, in an amount sufficient, in the Agent’s sole
discretion, to cover all of the Obligations, whether absolute or contingent,
unless supplied with a satisfactory indemnity to cover all of such Obligations.
All of the Agent’s and the Lenders’

113



--------------------------------------------------------------------------------



 



rights, liens and security interests shall continue after any termination until
all Obligations have been paid and satisfied in full.

ARTICLE XIII.

THE AGENT



  13.1 Appointment of Agent.

          (a)     Each Lender hereby designates Foothill as Agent to act as
herein specified. Each Lender hereby irrevocably authorizes, and each holder of
any Note or participation in any Letter of Credit by the acceptance of a Note or
participation shall be deemed irrevocably to authorize, the Agent to take such
action on its behalf under the provisions of this Credit Agreement and the Notes
and any other instruments and agreements referred to herein and to exercise such
powers and to perform such duties hereunder and thereunder as are specifically
delegated to or required of the Agent by the terms hereof and thereof and such
other powers as are reasonably incidental thereto. The Agent shall hold all
Collateral and all payments of principal, interest, Fees, charges and expenses
received pursuant to this Credit Agreement or any other Credit Document for the
ratable benefit of the Lenders. The Agent may perform any of its duties
hereunder by or through its agents or employees.

          (b)     The provisions of this Article XIII are solely for the benefit
of the Agent and the Lenders, and no Borrower shall have any rights as a third
party beneficiary of any of the provisions hereof (other than Section 13.9). In
performing its functions and duties under this Credit Agreement, the Agent shall
act solely as agent of the Lenders and does not assume and shall not be deemed
to have assumed any obligation toward or relationship of agency or trust with or
for any Borrower.



  13.2 Nature of Duties of Agent.

          The Agent shall have no duties or responsibilities except those
expressly set forth in this Credit Agreement. Neither the Agent nor any of its
officers, directors, employees or agents shall be liable for any action taken or
omitted by it as such hereunder or in connection herewith, unless caused by its
or their gross negligence or willful misconduct. The duties of the Agent shall
be mechanical and administrative in nature; the Agent shall not have by reason
of this Credit Agreement a fiduciary relationship in respect of any Lender; and
nothing in this Credit Agreement, expressed or implied, is intended to or shall
be so construed as to impose upon the Agent any obligations in respect of this
Credit Agreement except as expressly set forth herein.



  13.3 Lack of Reliance on Agent.

          (a)     Independently and without reliance upon the Agent, each
Lender, to the extent it deems appropriate, has made and shall continue to make
(i) its own independent investigation of the financial or other condition and
affairs of each Borrower in connection with the taking or not taking of any
action in connection herewith and (ii) its own appraisal of the creditworthiness
of each Borrower, and, except as expressly provided in this Credit Agreement,

114



--------------------------------------------------------------------------------



 



the Agent shall have no duty or responsibility, either initially or on a
continuing basis, to provide any Lender with any credit or other information
with respect thereto, whether coming into its possession before the making of
any Loans or at any time or times thereafter.

          (b)     The Agent shall not be responsible to any Lender for any
recitals, statements, information, representations or warranties herein or in
any document, certificate or other writing delivered in connection herewith or
for the execution, effectiveness, genuineness, validity, enforceability,
collectability, priority or sufficiency of this Credit Agreement or the Notes or
the financial or other condition of any Borrower. The Agent shall not be
required to make any inquiry concerning either the performance or observance of
any of the terms, provisions or conditions of this Credit Agreement or the
Notes, or the financial condition of any Borrower, or the existence or possible
existence of any Default or Event of Default, unless specifically requested to
do so in writing by any Lender.



  13.4 Certain Rights of the Agent.

          The Agent shall have the right to request instructions from the
Aggregate Required Lenders, the Existing Required Lenders or the Term B Required
Lenders, as applicable, or, as required, each of the Lenders. If the Agent shall
request instructions from the Aggregate Required Lenders, the Existing Required
Lenders or the Term B Required Lenders, as applicable, or each of the Lenders,
as the case may be, with respect to any act or action (including the failure to
act) in connection with this Credit Agreement, the Agent shall be entitled to
refrain from such act or taking such action unless and until the Agent shall
have received instructions from the Aggregate Required Lenders, the Existing
Required Lenders or the Term B Required Lenders, as applicable, or each of the
Lenders, as the case may be, and the Agent shall not incur liability to any
Person by reason of so refraining. Without limiting the foregoing, no Lender
shall have any right of action whatsoever against the Agent as a result of the
Agent acting or refraining from acting hereunder in accordance with the
instructions of the Aggregate Required Lenders, the Existing Required Lenders or
the Term B Required Lenders, as applicable, or each of the Lenders, as the case
may be.



  13.5 Reliance by Agent.

          The Agent shall be entitled to rely, and shall be fully protected in
relying, upon any note, writing, resolution, notice, statement, certificate,
telex teletype or telecopier message, cablegram, radiogram, order or other
documentary, teletransmission or telephone message believed by it to be genuine
and correct and to have been signed, sent or made by the proper person. The
Agent may consult with legal counsel (including counsel for one or more of the
Borrowers with respect to matters concerning one or more of the Borrowers),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts.



  13.6 Indemnification of Agent.

          To the extent the Agent is not reimbursed and indemnified by one or
more of the Borrowers, each Lender will reimburse and indemnify the Agent in
proportion to its respective

115



--------------------------------------------------------------------------------



 



Existing Commitment and/or outstanding Term B Loans for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including counsel fees and disbursements) or disbursements of
any kind or nature whatsoever which may be imposed on, incurred by or asserted
against the Agent in performing its duties hereunder, in any way relating to or
arising out of this Credit Agreement; provided however, that only the Term B
Lenders shall be required to reimburse the Agent (in proportion to their
respective outstanding Term B Loans) for and against any of the liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including counsel fees and disbursements) or disbursements incurred by
or asserted against the Agent relating solely to the German Collateral or the
German Financing; and provided further, that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the Agent’s
gross negligence or willful misconduct.



  13.7 The Agent in its Individual Capacity.

          With respect to its obligation to lend under this Credit Agreement,
the Loans made by it and the Notes issued to it, its participation in Letters of
Credit issued hereunder, and all of its rights and obligations as a Lender
hereunder and under the other Credit Documents, the Agent shall have the same
rights and powers hereunder as any other Lender or holder of a Note or
participation interests and may exercise the same as though it was not
performing the duties specified herein; and the terms “Lenders,” “Aggregate
Required Lenders,” “Existing Required Lenders,” “Term B Required Lenders,”
“holders of Notes,” or any similar terms shall, unless the context clearly
otherwise indicates, include the Agent in its individual capacity. The Agent may
accept deposits from, lend money to, acquire equity interests in, and generally
engage in any kind of banking, trust, financial advisory or other business with
one or more of the Borrowers or any affiliate of one or more of the Borrowers as
if it were not performing the duties specified herein, and may accept fees and
other consideration from the Borrowers for services in connection with this
Credit Agreement and otherwise without having to account for the same with the
Lenders.



  13.8 Holders of Notes.

          The Agent may deem and treat the payee of any Note as the owner
thereof for all purposes hereof unless and until a written notice of the
assignment or transfer thereof shall have been filed with the Agent. Any
request, authority or consent of any Person who, at the time of making such
request or giving such authority or consent, is the holder of any Note, shall be
conclusive and binding on any subsequent holder, transferee or assignee of such
Note or of any Note or Notes issued in exchange therefor.



  13.9 Successor Agent.

          (a)     The Agent may, upon five (5) Business Days’ notice to the
Lenders and CBI, resign at any time (effective upon the appointment of a
successor Agent pursuant to the provisions of this Section 13.9(a)) by giving
written notice thereof to the Lenders and CBI. Upon any such resignation, the
Aggregate Required Lenders shall have the right, upon five (5) days’ notice, to
appoint a successor Agent. If no successor Agent shall have been so appointed by
the Aggregate Required Lenders, and shall have accepted such appointment, within
thirty (30)

116



--------------------------------------------------------------------------------



 



days after the retiring Agent’s giving of notice of resignation, then, upon five
(5) days’ notice, the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent, which shall be a bank or a trust company or other financial
institution which maintains an office in the United States, or a commercial bank
organized under the laws of the United States of America or of any State
thereof, or any affiliate of such bank or trust company or other financial
institution which is engaged in the banking business, having a combined capital
and surplus of at least $500,000,000. Notwithstanding anything herein to the
contrary, so long as no Event of Default shall have occurred and be continuing,
any successor Agent (whether appointed by the Aggregate Required Lenders or the
Agent) shall have been approved in writing by CBI (such approval not to be
unreasonably withheld).

          (b)     Upon the acceptance of any appointment as Agent hereunder by a
successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent,
and the retiring Agent shall be discharged from its duties and obligations under
this Credit Agreement. After any retiring Agent’s resignation hereunder as
Agent, the provisions of this Article XIII shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this Credit
Agreement.



  13.10   Collateral Matters.

          (a)     Each Lender authorizes and directs the Agent to enter into the
Security Documents for the benefit of the Lenders. Each Lender authorizes and
directs the Agent to make such changes to the form Acknowledgment Agreement
attached hereto as Exhibit A as the Agent deems necessary in order to obtain any
Acknowledgment Agreement from any landlord, warehouseman, filler, packer or
processor of CBI. Each Lender also authorizes and directs the Agent to review
and approve all agreements regarding lockboxes and lockbox accounts and blocked
accounts (including the related lockbox or blocked account agreements) on such
terms as the Agent deems necessary. Each Lender hereby agrees, and each holder
of any Note by the acceptance thereof will be deemed to agree, that, except as
otherwise set forth herein, any action taken by the Aggregate Required Lenders
or each of the Lenders, as applicable, in accordance with the provisions of this
Credit Agreement or the Security Documents, and the exercise by the Aggregate
Required Lenders or each of the Lenders, as applicable, of the powers set forth
herein or therein, together with such other powers as are reasonably incidental
thereto, shall be authorized and binding upon all of the Lenders. The Agent is
hereby authorized on behalf of all of the Lenders, without the necessity of any
notice to or further consent from any Lender, from time to time prior to an
Event of Default, to take any action with respect to any Collateral or Security
Document which may be necessary or appropriate to perfect and maintain perfected
the security interest in and liens upon the Collateral granted pursuant to the
Security Documents.

          (b)     The Lenders hereby authorize the Agent, at its option and in
its discretion, to release any Lien granted to or held by the Agent upon any
Collateral (i) upon termination of the Existing Commitments and payment in cash
and satisfaction of all of the Obligations (including the Letter of Credit
Obligations) at any time arising under or in respect of this Credit Agreement or
the Credit Documents or the transactions contemplated hereby or thereby,
(ii) constituting property being sold or disposed of upon receipt of the
proceeds of such sale by the Agent if CBI certifies to the Agent that the sale
or disposition is made in compliance with

117



--------------------------------------------------------------------------------



 



Section 9.3 (and the Agent may rely conclusively on any such certificate,
without further inquiry) or (iii) if approved, authorized or ratified in writing
by the Aggregate Required Lenders, unless such release is required to be
approved by all of the Lenders hereunder. Upon request by the Agent at any time,
the Lenders will confirm in writing the Agent’s authority to release particular
types or items of Collateral pursuant to this Section 13.10(b).

          (c)     Upon any sale and transfer of Collateral which is expressly
permitted pursuant to the terms of this Credit Agreement, or consented to in
writing by the Aggregate Required Lenders or all of the Lenders, as applicable,
and upon at least five (5) Business Days’ prior written request by any Borrower,
the Agent shall (and is hereby irrevocably authorized by the Lenders to) execute
such documents as may be necessary to evidence the release of the Liens granted
to the Agent for the benefit of the Lenders herein or pursuant hereto upon the
Collateral that was sold or transferred; provided, that (i) the Agent shall not
be required to execute any such document on terms which, in the Agent’s opinion,
would expose the Agent to liability or create any obligation or entail any
consequence other than the release of such Liens without recourse or warranty
and (ii) such release shall not in any manner discharge, affect or impair the
Obligations or any Liens upon (or obligations of CBI or any of its Subsidiaries
in respect of) all interests retained by CBI or any of its Subsidiaries,
including (without limitation) the proceeds of the sale, all of which shall
continue to constitute part of the Collateral. In the event of any sale or
transfer of Collateral, or any foreclosure with respect to any of the
Collateral, the Agent shall be authorized to deduct all of the expenses
reasonably incurred by the Agent from the proceeds of any such sale, transfer or
foreclosure.

          (d)     The Agent shall have no obligation whatsoever to the Lenders
or to any other Person to assure that the Collateral exists or is owned by CBI
or any of its Subsidiaries or is cared for, protected or insured or that the
liens granted to the Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Agent in this
Section 13.10 or in any of the Security Documents, it being understood and
agreed that in respect of the Collateral, or any act, omission or event related
thereto, the Agent may act in any manner it may deem appropriate, in its sole
discretion, given the Agent’s own interest in the Collateral as one of the
Lenders and that the Agent shall have no duty or liability whatsoever to the
Lenders, except for its gross negligence or willful misconduct.

          (e)     The Lenders acknowledge that Foothill has entered into the
Pledge Agreements governed by the law of the Netherlands and Belgium in its
individual capacity. The Lenders agree that if any amounts are received by
Foothill pursuant to such Pledge Agreements, the total amount of the Obligations
then owing shall be decreased by such amounts as if such amounts were received
by the Agent. Foothill agrees that Foothill shall transfer any such amounts to
the Agent. To the extent that it is required to accomplish the allocation of
payment intended hereby, each Lender shall purchase and Foothill shall sell,
without representation or warranty of any kind, participations in the rights
under such Pledge Agreements.

118



--------------------------------------------------------------------------------



 





  13.11   Actions with Respect to Defaults.

               In addition to the Agent’s right to take actions on its own
accord as permitted under this Credit Agreement, the Agent shall take such
action with respect to a Default or Event of Default as shall be directed by the
Aggregate Required Lenders or all of the Lenders, as the case may be; provided
that, until the Agent shall have received such directions, the Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Default or Event of Default as it shall deem advisable and
in the best interests of the Lenders.



  13.12   Application of Proceeds upon an Event of Default.

               (a)     All proceeds of Collateral (other than proceeds of German
Collateral) received by the Agent pursuant to the exercise of remedies under the
Credit Documents or otherwise realized upon the occurrence and during the
continuation of an Event of Default shall, when received by the Agent in cash or
its equivalent, be applied as follows: first, to all reasonable costs and
expenses of the Agent (including, without limitation, reasonable attorneys’ fees
and expenses) incurred in connection with the implementation and/or enforcement
of the Security Documents and other Credit Documents; second, to all costs and
expenses of the Existing Lenders of Original Term Loans and Revolving Loans
(including, without limitation, reasonable attorneys’ fees and expenses)
incurred in connection with the implementation and/or enforcement of the
Security Documents and other Credit Documents; third, to the Original Term
Loans, to be applied to the remaining principal installments thereof in inverse
order of maturity; fourth, to the Revolving Loans (and after all Revolving Loans
have been repaid) to a cash collateral account in an amount equal to existing
Letter of Credit Obligations; fifth, to all costs and expenses of the Term B
Lenders (including, without limitation, reasonable attorneys’ fees and expenses)
incurred in connection with the implementation and/or enforcement of the
Security Documents and other Credit Documents; sixth, to the Term B Loans;
seventh, to the payment of any other Obligations (other than Obligations
incurred pursuant to Foreign Currency Exchange Agreements) secured by such
Collateral; eighth, to the payment of any Obligations incurred pursuant to
Foreign Currency Exchange Agreements secured by such Collateral; and ninth, to
the payment of the surplus, if any, to whomever may be lawfully entitled to
receive such surplus. CBI and the Guarantors shall remain liable to the Agent
and the Lenders for any deficiency. Any and all amounts applied pursuant to the
third and fourth clauses of this Section 13.12(a) shall result in a reduction of
both the CBI Maximum Credit Line and the Maximum Credit Line by such amount.

               (b)     All proceeds of German Collateral received by the Agent
pursuant to the exercise of remedies under the Credit Documents or otherwise
realized upon the occurrence and during the continuation of an Event of Default
shall, when received by the Agent in cash or its equivalent, be applied as
follows: first, to all reasonable costs and expenses of the Agent (including,
without limitation, reasonable attorneys’ fees and expenses) incurred in
connection with the implementation and/or enforcement of the Security Documents
and other Credit Documents; second, to all costs and expenses of the Term B
Lenders (including, without limitation, reasonable attorneys’ fees and expenses)
incurred in connection with the implementation and/or enforcement of the
Security Documents and other Credit Documents; third, to the Term B Loans;
fourth, to the payment of any other Obligations of Atcon; fifth, to the

119



--------------------------------------------------------------------------------



 



payment of the surplus, if any, to whomever may be lawfully entitled to receive
such surplus. Atcon and the Guarantors shall remain liable to the Agent and the
Lenders for any deficiency.

               Notwithstanding anything to the contrary in this Credit Agreement
or any other Credit Document, all proceeds of Collateral received by the Agent
pursuant to the exercise of remedies under the Credit Documents shall be applied
in accordance with this Section 13.12.



  13.13   Delivery of Information.

               The Agent shall not be required to deliver to any Lender
originals or copies of any documents, instruments, notices, communications or
other information received by the Agent from any Borrower, any Subsidiary, the
Aggregate Required Lenders, the Existing Required Lenders, the Term B Required
Lenders, any Lender or any other Person under or in connection with this Credit
Agreement or any other Credit Document except (a) as specifically provided in
this Credit Agreement or any other Credit Document and (b) as specifically
requested from time to time in writing by any Lender with respect to a specific
document, instrument, notice or other written communication received by and in
the possession of the Agent at the time of receipt of such request and then only
in accordance with such specific request.



  13.14   Wells Fargo as Lead Arranger and Syndication Agent.

               Wells Fargo shall not have any rights, powers, duties or
responsibilities hereunder or any other Credit Document in its capacity as Lead
Arranger and Syndication Agent and no implied rights, powers, duties or
responsibilities shall be read into this Credit Agreement or any other Credit
Document or otherwise exist on behalf of or against Wells Fargo in its capacity
as Lead Arranger and Syndication Agent.

ARTICLE XIV.

MISCELLANEOUS



  14.1   Waivers.

               Each Borrower hereby waives due diligence, demand, presentment
and protest and any notices thereof as well as notice of nonpayment. No delay or
omission of the Agent or the Lenders to exercise any right or remedy hereunder,
whether before or after the happening of any Event of Default, shall impair any
such right or shall operate as a waiver thereof or as a waiver of any such Event
of Default. No single or partial exercise by the Agent or the Lenders of any
right or remedy shall preclude any other or further exercise thereof, or
preclude any other right or remedy.



  14.2   JURY TRIAL.

               TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH BORROWER, THE
AGENT AND THE LENDERS EACH HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING ARISING OUT OF THIS CREDIT AGREEMENT, THE CREDIT DOCUMENTS
OR ANY OTHER AGREEMENTS OR TRANSACTIONS RELATED HERETO OR THERETO.

120



--------------------------------------------------------------------------------



 





  14.3   GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE.

               (a)     THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE
GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK. Any legal action or proceeding with respect to this Credit
Agreement or any other Credit Document shall be brought in the courts of the
State of New York in New York County or of the United States for the Southern
District of New York, and, by execution and delivery of this Credit Agreement,
each Borrower hereby irrevocably accepts for itself and in respect of its
property, generally and unconditionally, the nonexclusive jurisdiction of such
courts. Each Borrower hereby agrees that service of all writs, process and
summonses in any suit, action or proceeding brought in the State of New York may
be made upon CT Corporation, presently located at 111 Eighth Avenue, New York,
New York 10011, U.S.A. (the “Process Agent”), and each Borrower hereby confirms
and agrees that the Process Agent has been duly and irrevocably appointed as its
agent and true and lawful attorney-in-fact in its name, place and stead to
accept such service of any and all such writs, process and summonses, and agrees
that the failure of the Process Agent to give any notice of any such service of
process to such Obligor shall not impair or affect the validity of such service
or of any judgment based thereon. Each Borrower further irrevocably consents to
the service of process out of any of the aforementioned courts in any such
action or proceeding by the mailing of copies thereof by registered or certified
mail, postage prepaid, to it at the address set out for notices pursuant to
Section 14.5, such service to become effective three (3) days after such
mailing. Nothing herein shall affect the right of the Agent or any Lender to
serve process in any other manner permitted by law or to commence legal
proceedings or to otherwise proceed against any Borrower in any other
jurisdiction.

               (b)     Each Borrower hereby irrevocably waives any objection
which it may now or hereafter have to the laying of venue of any of the
aforesaid actions or proceedings arising out of or in connection with this
Credit Agreement or any other Credit Document brought in the courts referred to
in subsection (a) above and hereby further irrevocably waives and agrees not to
plead or claim in any such court that any such action or proceeding brought in
any such court has been brought in an inconvenient forum.



  14.4   [Intentionally Deleted].     14.5   Notices.

               Except as otherwise provided herein, all notices and
correspondences hereunder shall be in writing and sent by certified or
registered mail return receipt requested, or by overnight delivery service, with
all charges prepaid, if to the Agent, then to Foothill Capital Corporation, 2450
Colorado Avenue, Suite 3000 West, Santa Monica, California 90404, Attention:
Loan Portfolio Manager, with a copy to Latham & Watkins, 233 S. Wacker Drive,
Chicago, Illinois 60606, Attention: Donald Schwartz, Esq., if to any Borrower,
then to such Borrower c/o Chiquita Brands, Inc., 250 East Fifth Street,
Cincinnati, Ohio 45202, Attention to each of: Chief Financial Officer and
General Counsel, if to a Lender at the address set forth on Schedule 1.1A
hereto, or by facsimile transmission, promptly confirmed in writing sent by
first class mail, if to the Agent, at (310) 453-7413, with a copy to Latham &
Watkins at (312) 993-

121



--------------------------------------------------------------------------------



 



9767 and if to any Borrower at (513) 784-6690 and (513) 784-6691 and if to any
Lender at the facsimile number set forth on Schedule 1.1A hereto. All such
notices and correspondence shall be deemed given (i) if sent by certified or
registered mail, three (3) Business Days after being postmarked, (ii) if sent by
overnight delivery service, when received at the above stated addresses or when
delivery is refused and (iii) if sent by facsimile transmission, when receipt of
such transmission is acknowledged; provided that notices to the Agent shall not
be effective until received.



  14.6   Assignability.

               (a)     No Borrower shall have the right to assign this Credit
Agreement or any interest therein except with the prior written consent of the
Lenders.

               (b)     Notwithstanding subsection (c) of this Section 14.6,
nothing herein shall restrict, prevent or prohibit any Lender from (i) pledging
its Loans hereunder to a Federal Reserve Bank in support of borrowings made by
such Lender from such Federal Reserve Bank or (ii) granting assignments or
participations in such Lender’s Loans and Existing Commitments hereunder to its
parent company and/or to any affiliate of such Lender or to any existing Lender
or affiliate thereof. Any Lender may make, carry or transfer Loans at, to or for
the account of, any of its branch offices or the office of an affiliate of such
Lender except to the extent such transfer would result in increased costs to any
Borrower.

               (c)     Each Lender may, with the consent of the Agent (such
consent not to be unreasonably withheld, conditioned or delayed and such consent
shall not be required in connection with any assignment by a Lender to its
affiliates or managed funds or managed accounts (an “Exempt Assignment”) or in
connection with a sale of all or a material portion of the loan portfolio of
such Lender (a “Portfolio Sale”)), but without the consent of any other Lender
or other Person, assign to one or more Persons all or a portion of its rights
and obligations under this Credit Agreement and the Notes; provided that (i) for
each such assignment, the parties thereto shall execute and deliver to the
Agent, for its acceptance and recording in the Register (as defined below), an
Assignment and Acceptance, together with any Note or Notes subject to such
assignment and a processing and recordation fee of $3,500 to be paid by the
assignee (such fee being waived in the case of an Exempt Assignment), (ii) no
such assignment shall be for less than $5,000,000 or, if less, the entire
remaining Existing Commitment or outstanding Term B Loans, as applicable, of
such Lender, (iii) if such assignee is a Foreign Lender, all of the requirements
of Section 2.7(b) shall have been satisfied as a condition to such assignment
and (iv) other than in connection with an Exempt Assignment, each assignment of
Existing Commitments or Existing Loans shall be of a uniform, and not a varying,
percentage of all rights and obligations under and in respect of the Existing
Commitments and the Existing Loans; provided, additionally, that, as long as no
Default or Event of Default has occurred and is continuing, and other than to an
affiliate of such Lender (or a fund or account managed by such Lender or one or
more of its affiliates), no Lender shall have the right to make any such
assignment and delegation to any entity which is not a financial institution or
other entity which is not generally engaged in the business of buying, selling
or funding transactions of the type contemplated hereby. Upon such execution and
delivery of the Assignment and Acceptance to the Agent, from and after the date
specified as the effective date in the Assignment and Acceptance, (x) the
assignee thereunder shall be a party hereto, and, to the

122



--------------------------------------------------------------------------------



 



extent that rights and obligations hereunder have been assigned to it pursuant
to such Assignment and Acceptance, such assignee shall have the rights and
obligations of a Lender hereunder and (y) the assignor thereunder shall, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such Assignment and Acceptance, relinquish its rights (other than any rights
it may have pursuant to Section 14.8 which will survive) and be released from
its obligations under this Credit Agreement (and, in the case of an Assignment
and Acceptance covering all or the remaining portion of an assigning Lender’s
rights and obligations under this Credit Agreement, such Lender shall cease to
be a party hereto).

               (d)     Upon the occurrence and during the continuation of any
Event of Default, the Term B Lenders shall have the option to require any Lender
that is not participating in the Term B Loans to assign, at par plus all accrued
interest and fees, all of such Lender’s rights and obligations under the Credit
Agreement to the Term B Lenders so long as the parties provide for the
termination of the Existing Commitment of each of the assigning Lenders and an
increase in the Existing Commitments of one or more of the Term B Lenders
accepting such assignment, so that the Existing Commitments, after giving effect
to such assignment, shall be in the same aggregate amount as the Existing
Commitments immediately before giving effect to such assignment. The foregoing
right may be exercised by one or more of the Term B Lenders at any time upon
notice to the Agent and the other Lenders, provided that the Agent shall
thereupon notify the other Term B Lenders of the exercise of such option and
each of the other Term B Lenders shall have five (5) Business Days to notify the
Agent of such other Term B Lender’s intention to participate in such purchase on
a pro rata basis with those other Term B Lenders which have elected to
participate in the purchase. The Agent shall thereupon take all actions needed
to complete the assignment in accordance with the same procedures used under
subparagraph (c) above within five (5) additional Business Days and each of the
Term B Lenders shall remit to the Agent for payment to the selling Lender the
full amount of its purchase price. The Term B Lenders purchasing hereunder shall
pay the assignment fee to the Agent as contemplated by Section 14.6(c) above.

               (e)     By executing and delivering an Assignment and Acceptance,
the assignee thereunder confirms and agrees as follows: (i) other than as
provided in such Assignment and Acceptance, the assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Credit Agreement or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Credit Agreement, the Notes or any
other instrument or document furnished pursuant hereto, (ii) such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to the financial condition of any Borrower or the performance or
observance by any Borrower of any of its obligations under this Credit Agreement
or any other instrument or document furnished pursuant hereto, (iii) such
assignee confirms that it has received a copy of this Credit Agreement, together
with copies of the financial statements referred to in Section 7.1 and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such assignee will, independently and without reliance upon the Agent, such
assigning Lender or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Credit Agreement, (v) such
assignee appoints and authorizes the Agent to take such action as agent on its
behalf and to exercise such powers under this Credit

123



--------------------------------------------------------------------------------



 



Agreement as are delegated to the Agent by the terms hereof, together with such
powers as are reasonably incidental thereto and (vi) such assignee agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of this Credit Agreement are required to be performed by it as a
Lender.

               (f)     The Agent shall maintain at its address referred to in
Section 14.5 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lenders and the aggregate commitments of, and principal amount of the Loans
owing to, each Lender from time to time (the “Register”). The entries in the
Register shall be conclusive and binding for all purposes, absent manifest
error, and each Borrower, the Agent and the Lenders may treat each Person whose
name is recorded in the Register as a Lender hereunder for all purposes of this
Credit Agreement. The Register and copies of each Assignment and Acceptance
shall be available for inspection by each Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.

               (g)     Upon its receipt of an Assignment and Acceptance executed
by an assigning Lender, together with the Note or Notes subject to such
assignment, the Agent shall, if such Assignment and Acceptance has been
completed and is in substantially the form of Exhibit B hereto, (i) accept such
Assignment and Acceptance, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to each Borrower. Within five
(5) Business Days after its receipt of such notice, each applicable Borrower
shall execute and deliver to the Agent in exchange for the surrendered Note or
Notes (which the assigning Lender agrees to promptly deliver to the applicable
Borrower) a new Note or Notes to the order of the assignee in an amount equal to
the Existing Commitment and/or outstanding Term B Loans assumed by it pursuant
to such Assignment and Acceptance and, if the assigning Lender has retained an
Existing Commitment and/or outstanding Term B Loans, a new Note or Notes to the
order of the assigning Lender in an amount equal to the Existing Commitment
and/or outstanding Term B Loans retained by it hereunder. Such new Note or Notes
shall re-evidence the indebtedness outstanding under the old Notes or Notes and
shall be in an aggregate principal amount equal to the aggregate principal
amount of such surrendered Note or Notes, shall be dated the Closing Date and
shall otherwise be in substantially the form of the Note or Notes subject to
such assignments.

               (h)     Each Lender may sell participations (without the consent
of the Agent, any Borrower or any other Lender) to one or more parties in or to
any portion of its rights and obligations under this Credit Agreement
(including, without limitation, any portion of its Existing Commitment, the
Loans owing to it and the Note or Notes held by it); provided that (i) such
Lender’s obligations under this Credit Agreement (including, without limitation,
its Existing Commitment to any Borrower hereunder) shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) such Lender shall remain the holder
of any such Note for all purposes of this Credit Agreement, (iv) each Borrower,
the Agent, and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Credit Agreement and (v) such Lender shall not transfer, grant, assign or sell
any participation under which the participant shall have rights to approve any
amendment or waiver of this Credit Agreement except to the extent such amendment
or waiver would (A) extend the final maturity date or the date for the payments
of any installment of fees or principal or interest

124



--------------------------------------------------------------------------------



 



of any Loans or Letter of Credit reimbursement obligations in which such
participant is participating, (B) reduce the amount of any installment of
principal of the Loans or Letter of Credit reimbursement obligations in which
such participant is participating, (C) except as otherwise expressly provided in
this Credit Agreement, reduce the interest rate applicable to the Loans or
Letter of Credit reimbursement obligations in which such participant is
participating, or (D) except as otherwise expressly provided in this Credit
Agreement, reduce any Fees payable hereunder.

               (i)     Each Lender agrees that, without the prior written
consent of each Borrower and the Agent, it will not make any assignment or sell
a participation hereunder in any manner or under any circumstances that would
require registration or qualification of, or filings in respect of, any Loan,
Note or other Obligation under the securities laws of the United States of
America or of any jurisdiction.

               (j)     In connection with the efforts of any Lender to assign
its rights or obligations or to participate interests, such Lender may disclose
any information in its possession regarding any Borrower.

               (k)     Each Borrower shall maintain, or cause to be maintained,
a register (the “Borrower Register”) on which it enters the name of each Lender
as the registered owner of the Loans held by such Lender. A Registered Loan (and
the Registered Note, if any, evidencing the same) may be assigned or sold in
whole or in part only by registration of such assignment or sale on the Register
(and each Registered Note shall expressly so provide). Any assignment or sale of
all or part of such Registered Loan (and the Registered Note, if any, evidencing
the same) may be effected only by registration of such assignment or sale on the
Borrower Register, together with the surrender of the Registered Note, if any,
evidencing the same duly endorsed by (or accompanied by a written instrument of
assignment or sale duly executed by) the holder of such Registered Note,
whereupon, at the request of the designated assignee(s) or transferee(s), one or
more new Registered Notes in the same aggregate principal amount shall be issued
to the designated assignee(s) or transferee(s). Prior to the registration of
assignment or sale of any Registered Loan (and the Registered Note, if any
evidencing the same), each Borrower shall treat the Person in whose name such
Loan (and the Registered Note, if any, evidencing the same) is registered as the
owner thereof for the purpose of receiving all payments thereon and for all
other purposes, notwithstanding notice to the contrary.

               (l)     In the event that any Lender sells participations in the
Registered Loan, such Lender shall maintain a register on which it enters the
name of all participants in the Registered Loans held by it (the “Participant
Register”). A Registered Loan (and the Registered Note, if any, evidencing the
same) may be participated in whole or in part only by registration of such
participation on the Participant Register (and each Registered Note shall
expressly so provide). Any participation of such Registered Loan (and the
Registered Note, if any, evidencing the same) may be effected only by the
registration of such participation on the Participant Register.

125



--------------------------------------------------------------------------------



 





  14.7   Information.

               The Agent and each Lender (each, a “Lending Party”) agrees to
keep confidential any information furnished or made available to it by any
Borrower pursuant to this Credit Agreement that is marked confidential; provided
that nothing herein shall prevent any Lending Party from disclosing such
information (a) to any other Lending Party or any affiliate of any Lending
Party, or any officer, director, employee, agent, or advisor of any Lending
Party or affiliate of any Lending Party, (b) to any other Person if reasonably
incidental to the administration of the credit facility provided herein, (c) as
required by any law, rule, or regulation, (d) upon the order of any court or
administrative agency, (e) upon the request or demand of any regulatory agency
or authority; provided, however, that, to the extent permitted by law, the
affected Lending Party shall provide prior written notice to the Borrowers of
any such request or demand, (f) that is or becomes available to the public or
that is or becomes available to any Lending Party other than as a result of a
disclosure by any Lending Party prohibited by this Credit Agreement, (g) in
connection with any litigation to which such Lending Party or any of its
affiliates may be a party, (h) to the extent necessary in connection with the
exercise of any remedy under this Credit Agreement or any other Credit Document,
(i) subject to provisions substantially similar to those contained in this
Section 14.7, to any actual or proposed participant or assignee and (j) to Gold
Sheets and other similar bank trade publications; such information to consist of
deal terms and other information approved by CBI and customarily found in such
publications.



  14.8   Payment of Expenses; Indemnification.

               The Borrowers, jointly and severally, agree to pay, upon demand,
all reasonable out-of-pocket costs and expenses of (a) the Agent and each Lender
in connection with (i) the negotiation, preparation, execution and delivery of
this Credit Agreement and the other Credit Documents and the documents and
instruments referred to therein (including, without limitation, the reasonable
fees and expenses of special external counsel to the Agent and special external
counsel to the Lenders and the fees and expenses of special external counsel for
the Agent in connection with collateral issues but excluding any amounts for
services rendered by internal counsel) and (ii) any amendment, waiver or consent
relating hereto and thereto including, without limitation, any such amendments,
waivers or consents resulting from or related to any work-out, re-negotiation or
restructure relating to the performance by either Borrower under this Credit
Agreement and (b) the Agent and each Lender in connection with enforcement of
the Credit Documents and the documents and instruments referred to therein,
including but not limited to, any work-out, re-negotiation or restructure
relating to the performance by either Borrower under this Credit Agreement,
including, without limitation, in connection with any such enforcement, the
reasonable fees and disbursements of counsel for the Agent and each of the
Lenders (including the allocated costs of internal counsel). In addition, the
Borrowers, jointly and severally, agree to pay, upon demand, for the separate
account of the Agent, audit, appraisal, and valuation fees and charges as
follows: (i) a fee of $750 per day, per auditor, plus out-of-pocket expenses for
each financial audit performed by personnel employed by the Agent, (ii) if
implemented, a one time charge of $3,000 plus out-of-pocket expenses for
expenses for the establishment of electronic collateral reporting systems,
(iii) a fee of $1,500 per day per appraiser, plus out-of-pocket expenses, for
each appraisal of the Collateral performed by personnel employed by Agent, and
(iv) the actual charges paid or incurred by the Agent if it

126



--------------------------------------------------------------------------------



 



elects to employ the services of one or more third Persons to perform financial
audits, to appraise the Collateral, or any portion thereof, or to assess the
Borrowers’ (or any of their Subsidiaries’) business valuation. The Borrowers,
jointly and severally, shall indemnify, defend and hold harmless the Agent, the
Issuing Bank and each of the Lenders and their respective directors, officers,
agents, employees and counsel from and against (x) any and all losses, claims,
damages, liabilities, deficiencies, judgments or expenses incurred by any of
them (except to the extent that it is finally judicially determined to have
resulted from their own gross negligence or willful misconduct) arising out of
or by reason of any litigation, investigation, claim or proceeding which arises
out of or is in any way related to (i) this Credit Agreement, any Letter of
Credit or the transactions contemplated thereby, (ii) any actual or proposed use
by one or more of the Borrowers of the proceeds of the Loans or (iii) the
Agent’s, the Issuing Bank’s or the Lenders’ entering into this Credit Agreement,
the other Credit Documents or any other agreements and documents relating
hereto, including, without limitation, amounts paid in settlement, court costs
and the fees and disbursements of counsel incurred in connection with any such
litigation, investigation, claim or proceeding or any advice rendered in
connection with any of the foregoing and (y) any such losses, claims, damages,
liabilities, deficiencies, judgments or expenses incurred in connection with any
remedial or other action taken by one or more of the Borrowers or any of the
Lenders in connection with compliance by CBI or any of its Subsidiaries, or any
of their respective properties, with any federal, state or local environmental
laws, acts, rules, regulations, orders, directions, ordinances, criteria or
guidelines. If and to the extent that the obligations of any Borrower hereunder
are unenforceable for any reason, such Borrower hereby agrees to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under applicable law. The Borrowers’ obligations under this
Section 14.8 shall survive any termination of this Credit Agreement and the
other Credit Documents and the payment in full of the Obligations, and are in
addition to, and not in substitution of, any other of their Obligations set
forth in this Credit Agreement. In addition, the Borrowers, jointly and
severally, shall, upon demand, pay to the Agent and any Lender all costs and
expenses (including the reasonable fees and disbursements of counsel and other
professionals) paid or incurred by the Agent, the Issuing Bank or such Lender in
(A) enforcing or defending its rights under or in respect of this Credit
Agreement, the other Credit Documents or any other document or instrument now or
hereafter executed and delivered in connection herewith against one or more
Borrowers (or, in the case of the Agent, against any Lender, except to the
extent that the claim or liability giving rise to such enforcement or defense is
finally judicially determined to have resulted from the Agent’s own gross
negligence or willful misconduct), (B) in collecting the Loans, (C) in
foreclosing or otherwise collecting upon the Collateral or any part thereof and
(D) obtaining any legal, accounting or other advice in connection with any of
the foregoing.



  14.9   Entire Agreement, Successors and Assigns.

               This Credit Agreement along with the other Credit Documents and
the Fee Letter constitutes the entire agreement among the Borrowers, the Agent
and the Lenders, supersedes any prior agreements among them, and shall bind and
benefit each Borrower and the Lenders and their respective successors and
permitted assigns, provided, however, that the foregoing shall not affect the
continuing effectiveness of any waiver of any provision of the Original Credit
Agreement heretofore granted to CBI.

127



--------------------------------------------------------------------------------



 





  14.10   Amendments, Etc.

               Neither the amendment or waiver of any provision of this Credit
Agreement or any other Credit Document, nor the consent to any departure by one
or more Borrowers therefrom, shall in any event be effective unless the same
shall be in writing and signed by the Aggregate Required Lenders, or if the
Lenders shall not be parties thereto, by the parties thereto and consented to by
the Aggregate Required Lenders, and each such amendment, waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that amendments, consents or waivers of any
provisions of Sections 2.2(d) and 2.3(a)-(b) (to the extent and solely to the
extent that such provisions relate to Atcon’s obligations to repay the Term B
Loans), Section 4.1 (to the extent such provisions relate to the Interest Rate
or Minimum Rate applicable to Obligations owing solely to the Term B Lenders)
and Section 9.3(i) shall be effective if the same shall be in writing and signed
by the Term B Required Lenders; provided further, that no amendment, waiver or
consent shall, unless in writing and signed by all the Lenders, do any of the
following: (a) increase the Existing Commitment of the Lenders or subject the
Lenders to any additional obligations, (b) except as otherwise expressly
provided in this Credit Agreement, reduce the principal of, or interest on, any
Note or any Letter of Credit reimbursement obligations or any fees hereunder,
(c) postpone any date fixed for any payment or mandatory prepayment in respect
of principal of, or interest on, any Note or any Letter of Credit reimbursement
obligations or any fees hereunder, (d) change the percentage of the Existing
Commitments or Term B Loan Commitments, or any minimum requirement necessary for
the Lenders or the Aggregate Required Lenders, Existing Required Lenders or Term
B Required Lenders to take any action hereunder, (e) amend or waive Section 2.3,
Section 2.8, Section 2.9, Section 13.6, Section 13.12, Section 14.6 or this
Section 14.10, or change the definitions of Aggregate Required Lenders, Existing
Required Lenders or Term B Required Lenders, (f) except as otherwise expressly
provided in this Credit Agreement, and other than in connection with the
financing, refinancing, sale or other disposition of any asset permitted under
this Credit Agreement, release any Liens in favor of the Lenders on any material
portion of the Collateral, (g) except as expressly permitted hereunder, increase
the advance rates used to calculate the Revolving Credit Borrowing Base or the
terms used in the calculation thereof, or (h) terminate, waive or modify any
indemnification obligations of the Borrowers under the Credit Agreement or any
other Credit Document and, provided, further, that no amendment, waiver or
consent affecting the rights or duties of the Agent or the Issuing Bank under
any Credit Document shall in any event be effective, unless in writing and
signed by the Agent and/or the Issuing Bank, as applicable, in addition to the
Lenders required hereinabove to take such action. Notwithstanding any of the
foregoing to the contrary, no consent of any Borrower shall be required for any
amendment, modification or waiver of the provisions of Article XIII (other than
the provisions of Section 13.9). In addition, the Borrowers and the Lenders
hereby authorize the Agent to modify this Credit Agreement by unilaterally
amending or supplementing Schedule 1.1A from time to time in the manner
requested by any Borrower, the Agent or any Lender in order to reflect any
assignments or transfers of the Loans as provided for hereunder; provided,
however, that the Agent shall promptly deliver a copy of any such modification
to each Borrower and each Lender.

128



--------------------------------------------------------------------------------



 





  14.11   Nonliability of Agent and Lenders.

               The relationship between the Borrowers on the one hand and the
Lenders and the Agent on the other hand shall be solely that of borrowers and
lenders. Neither the Agent nor any Lender shall have any fiduciary
responsibilities to any Borrower. Neither the Agent nor any Lender undertakes
any responsibility to any Borrower to review or inform any Borrower of any
matter in connection with any phase of any Borrower’s business or operations.



  14.12   Independent Nature of Lenders’ Rights.

               The amounts payable at any time hereunder to each Lender under
such Lender’s Note or Notes shall be a separate and independent debt.



  14.13   Counterparts.

               This Credit Agreement may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.



  14.14   Effectiveness.

               This Credit Agreement shall become effective on the date on which
all of the parties have signed a copy hereof (whether the same or different
copies) and shall have delivered the same to the Agent pursuant to Section 14.5
or, in the case of the Lenders, shall have given to the Agent written,
telecopied or telex notice (actually received) at such office that the same has
been signed and mailed to it.



  14.15   Severability.

               In case any provision in or obligation under this Credit
Agreement or the Notes or the other Credit Documents shall be invalid, illegal
or unenforceable in any jurisdiction, the validity, legality and enforceability
of the remaining provisions or obligations, or of such provision or obligation
in any other jurisdiction, shall not in any way be affected or impaired thereby.



  14.16   Headings Descriptive.

               The headings of the several sections and subsections of this
Credit Agreement, and the Table of Contents, are inserted for convenience only
and shall not in any way affect the meaning or construction of any provision of
this Credit Agreement.



  14.17   Maximum Rate.

               Notwithstanding anything to the contrary contained elsewhere in
this Credit Agreement or in any other Credit Document, the Borrowers, the Agent
and the Lenders hereby agree that all agreements among them under this Credit
Agreement and the other Credit Documents, whether now existing or hereafter
arising and whether written or oral, are expressly limited so that in no
contingency or event whatsoever shall the amount paid, or agreed to be paid,

129



--------------------------------------------------------------------------------



 



to the Agent or any Lender for the use, forbearance, or detention of the money
loaned to the Borrowers and evidenced hereby or thereby or for the performance
or payment of any covenant or obligation contained herein or therein, exceed the
Highest Lawful Rate. If due to any circumstance whatsoever, fulfillment of any
provisions of this Credit Agreement or any of the other Credit Documents at the
time performance of such provision shall be due shall exceed the Highest Lawful
Rate, then, automatically, the obligation to be fulfilled shall be modified or
reduced to the extent necessary to limit such interest to the Highest Lawful
Rate, and if from any such circumstance any Lender should ever receive anything
of value deemed interest by applicable law which would exceed the Highest Lawful
Rate, such excessive interest shall be applied to the reduction of the principal
amount then outstanding hereunder or on account of any other then outstanding
Obligations and not to the payment of interest, or if such excessive interest
exceeds the principal unpaid balance then outstanding hereunder and such other
then outstanding Obligations, such excess shall be refunded to the applicable
Borrower. All sums paid or agreed to be paid to the Agent or any Lender for the
use, forbearance, or detention of the Obligations and other indebtedness of the
Borrowers to the Agent or any Lender shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and spread throughout the full
term of such indebtedness until payment in full so that the actual rate of
interest on account of all such indebtedness does not exceed the Highest Lawful
Rate throughout the entire term of such indebtedness. The terms and provisions
of this Section shall control every other provision of this Credit Agreement and
all agreements among the Borrowers, the Agent and the Lenders.



  14.18   Right of Setoff.

               In addition to and not in limitation of all rights of offset that
any Lender or other holder of a Note may have under applicable law, each Lender
or other holder of a Note shall, if any Event of Default has occurred and is
continuing and whether or not such Lender or such holder has made any demand or
the Obligations of any Borrower have matured, have the right to appropriate and
apply to the payment of the Obligations of any Borrower all deposits (general or
special, time or demand, provisional or final) then or thereafter held by and
other indebtedness or property then or thereafter owing by such Lender or other
holder. Any amount received as a result of the exercise of such rights shall be
reallocated among the Lenders as set forth in Section 3.8.



  14.19   Power of Attorney.

               Each Subsidiary of CBI hereby appoints the chief accounting
officer and any vice president of CBI (each of whom is a senior officer of CBI)
to be its attorneys (“its Attorneys”) and in its name and on its behalf and as
its act and deed or otherwise to sign all documents and carry out all such acts
as are necessary or appropriate in connection with executing any Notice of
Borrowing, any Revolving Credit Borrowing Base Certificate or any security
documents (the “Documents”) in connection with this Credit Agreement; provided
that such Documents are in substantially the form provided therefor in the
applicable exhibits thereto. This Power of Attorney shall be valid for the
duration of the term of this Credit Agreement. Each Subsidiary of CBI hereby
undertakes to ratify everything which either of its Attorneys shall do in order
to execute the Documents mentioned herein.

130



--------------------------------------------------------------------------------



 





  14.20   Restatement of Amended and Restated Credit Agreement.

               The parties hereto agree that, on the Closing Date, the following
transactions shall be deemed to occur automatically, without further action by
any party hereto:

               (a)     the Amended and Restated Credit Agreement shall be deemed
to be amended and restated in its entirety in the form of this Agreement
(provided that the foregoing shall not be deemed or otherwise construed to
constitute a waiver of any Default or Event of Default under this Credit
Agreement or the Amended and Restated Credit Agreement to the extent not
previously waived);

               (b)     all Original Obligations outstanding on the Closing Date
(including without limitation all accrued and unpaid principal, interest and
fees) shall, to the extent not paid on the Closing Date, be deemed to be
Obligations outstanding hereunder;

               (c)     the Guaranties and Security Documents, including the
Liens created thereunder, and securing payment of the Original Obligations,
shall remain in full force and effect with respect to the Obligations and are
hereby reaffirmed; and

               (d)     all references in the other Credit Documents to the
Original Credit Agreement shall be deemed for all time periods after the date
hereof to refer without further amendment to this Credit Agreement as the same
may be amended, restated, supplemented, renewed or otherwise modified from time
to time.

The parties acknowledge and agree that this Credit Agreement and the other
Credit Documents do not constitute a novation, payment and reborrowing or
termination of the Original Obligations and that all such Original Obligations
are in all respects continued and outstanding as Obligations under this Credit
Agreement and the Notes with only the terms being modified from and after the
effective date of this Agreement as provided in this Agreement, the Notes and
the other Credit Documents.



  14.21   Produce Ventures.

               The parties hereto agree to the provisions set forth in
Schedule 14.21.



  14.22   CBI Acknowledgement.

               CBI acknowledges and agrees that (i) any and all liens, security
interests and encumbrances granted by CBI pursuant to one or more Credit
Documents secure the payment and performance of CBI’s obligations in its
capacity as a Borrower and also in its capacity as a guarantor of Atcon’s
obligations and (ii) the license of certain assets, rights and interests to CIL
pursuant to the Trademark License Agreement is expressly subject to the prior
liens and rights of the Agent under the Credit Documents in such assets, rights
and interests.

131



--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF the parties hereto have caused this Credit
Agreement to be executed and delivered by their proper and duly authorized
officers as of the date set forth above.

      BORROWERS: CHIQUITA BRANDS, INC.         By:      

--------------------------------------------------------------------------------

  Name:  Carla A. Byron   Title:  Vice President and Treasurer         ATCON
FINANZ, INC.         By:      

--------------------------------------------------------------------------------

  Name:  Carla A. Byron   Title:  Vice President and Treasurer       AGENTS AND
LENDERS: FOOTHILL CAPITAL CORPORATION,   as Agent and as a Lender         By:  
   

--------------------------------------------------------------------------------

  Name:  Stephen Schwartz   Title:  Senior Vice President         WELLS FARGO
BANK, NATIONAL ASSOCIATION,   as Lead Arranger, Syndication Agent and as a
Lender         By:      

--------------------------------------------------------------------------------

  Name:    

--------------------------------------------------------------------------------

  Title:  Vice President       LENDERS: ABLECO FINANCE LLC, for itself and its
affiliated   assignees, as an Existing Lender         By:      

--------------------------------------------------------------------------------

  Name:  Kevin Genda   Title:  Chief Credit Officer

[Signature Page to the Second Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 

        ABLECO FINANCE LLC, for itself and its affiliated   assignees, as a Term
B Lender         By:      

--------------------------------------------------------------------------------

  Name:    

--------------------------------------------------------------------------------

  Title:    

--------------------------------------------------------------------------------

        PNC BANK, National Association,
as a Lender         By:      

--------------------------------------------------------------------------------

  Name:    

--------------------------------------------------------------------------------

  Title:    

--------------------------------------------------------------------------------

        Oak Hill Securities Fund, L.P.,
as a Lender         By:      

--------------------------------------------------------------------------------

  Name:    

--------------------------------------------------------------------------------

  Title:    

--------------------------------------------------------------------------------

        Oak Hill Securities Fund II, L.P.,
as a Lender         By:      

--------------------------------------------------------------------------------

  Name:    

--------------------------------------------------------------------------------

  Title:    

--------------------------------------------------------------------------------

        LaSalle Bank National Association,
as a Lender         By:      

--------------------------------------------------------------------------------

  Name:    

--------------------------------------------------------------------------------

  Title:    

--------------------------------------------------------------------------------

[Signature Page to the Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------



 



Schedule 1.1A

Lenders and Existing Commitments and
Term Loans

                                              ORIGINAL   TERM B LOAN        
LENDER   EXISTING  COMMITMENT   TERM LOAN   COMMITMENT   TERM B LOAN

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Foothill Capital Corporation
                               
2450 Colorado Avenue
                               
Suite 3000W
                               
Santa Monica, California 90404
                               
Facsimile Number: (310) 453-7412
  $ 29,116,153.85     $ 14,808,461.54     $ 32,500,000.00     $ 32,500,000.00  
                 
Wells Fargo Bank, National Association
                               
120 S. Central Avenue
                               
Suite 1420
                               
St. Louis, MO 63105
                               
Attn: David Wilsdorf
  $ 6,105,000.00     $ 3,105,000.00     $ 0.00     $ 0.00                    
Ableco Finance LLC,
                               
for itself and its affiliated assignees
                               
450 Park Avenue
                               
New York, New York 10022
                               
Facsimile Number: (212) 891-1541
  $ 46,961,538.46     $ 23,884,615.38     $ 32,500,000.00     $ 32,500,000.00  

 



--------------------------------------------------------------------------------



 

                                              ORIGINAL   TERM B LOAN        
LENDER   EXISTING COMMITMENT   TERM LOAN   COMMITMENT   TERM B LOAN

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Oak Hill Securities Fund, L.P.
                               
65 East 55th Street – 32nd Floor
                               
New York, New York 10022
                               
Facsimile Number: (212) 593-3596
                               
(Purchased through Assignment)
  $ 8,922,692.31     $ 4,538,076.92     $ 0.00     $ 0.00  

 